Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of December 15, 2017,

among

HANESBRANDS INC.,

MFB INTERNATIONAL HOLDINGS S.À R.L., AND

HBI AUSTRALIA ACQUISITION CO. PTY LTD.

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND

OTHER PERSONS FROM TIME TO TIME

PARTY TO THIS AGREEMENT

as the Lenders,

BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER

& SMITH INCORPORATED, PNC CAPITAL MARKETS LLC, AND SUNTRUST BANK,

as the Co-Syndication Agents

BRANCH BANKING & TRUST COMPANY, FIFTH THIRD SECURITIES, INC., THE BANK OF

NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND WELLS FARGO

BANK, NATIONAL ASSOCIATION,

as the Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent and the Collateral Agent

 

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, PNC CAPITAL MARKETS

LLC, AND SUNTRUST BANK

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      Table of Contents   ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS      2      SECTION 1.1    Defined Terms      2      SECTION 1.2    Use of
Defined Terms      44      SECTION 1.3    Cross-References      44      SECTION
1.4    Accounting and Financial Determinations      44   ARTICLE II COMMITMENTS,
BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT      46     
SECTION 2.1    Commitments      46      SECTION 2.2    Reduction of the
Commitment Amounts      48      SECTION 2.3    Borrowing Procedures      48     
SECTION 2.4    Continuation and Conversion Elections      50      SECTION 2.5   
Funding      50      SECTION 2.6    Issuance Procedures      51      SECTION 2.7
   Register; Notes      55      SECTION 2.8    Extensions of Term Loans      55
     SECTION 2.9    Incremental Facilities      57   ARTICLE III REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES      59      SECTION 3.1    Repayments and
Prepayments; Application      59      SECTION 3.2    Interest Provisions      63
     SECTION 3.3    Fees      64   ARTICLE IV CERTAIN LIBO RATE, EURIBOR Rate
AND OTHER PROVISIONS      65      SECTION 4.1    LIBO Rate, EURIBOR Rate or BBSY
Rate Lending Unlawful      65      SECTION 4.2    Deposits Unavailable;
Inability to Determine Interest Rates      66      SECTION 4.3    Increased LIBO
Rate, EURIBOR Rate Loan or BBSY Rate Loan Costs, etc      67      SECTION 4.4   
Funding Losses      68      SECTION 4.5    Increased Capital Costs      68     
SECTION 4.6    Taxes      69      SECTION 4.7    Payments, Computations;
Proceeds of Collateral, etc      72      SECTION 4.8    Sharing of Payments     
73      SECTION 4.9    Setoff      74      SECTION 4.10    Mitigation      74  
   SECTION 4.11    Removal of Lenders      74      SECTION 4.12    Limitation on
Additional Amounts, etc      75      SECTION 4.13    Defaulting Lenders      75
  ARTICLE V CONDITIONS      77      SECTION 5.1    Closing Date      77     
SECTION 5.2    All Credit Extensions      80      SECTION 5.3    Euro Borrower
     80   ARTICLE VI REPRESENTATIONS AND WARRANTIES      81      SECTION 6.1   
Organization, etc      81      SECTION 6.2    Due Authorization,
Non-Contravention, etc      81      SECTION 6.3    Government Approval,
Regulation, etc      81  

 

-i-



--------------------------------------------------------------------------------

   SECTION 6.4    Validity, etc      82      SECTION 6.5    Financial
Information      82      SECTION 6.6    No Material Adverse Change      82     
SECTION 6.7    Litigation, Labor Controversies, etc      82      SECTION 6.8   
Subsidiaries      83      SECTION 6.9    Ownership of Properties      83     
SECTION 6.10    Taxes      83      SECTION 6.11    Pension and Welfare Plans   
  83      SECTION 6.12    Environmental Warranties      83      SECTION 6.13   
Accuracy of Information      84      SECTION 6.14    Regulations U and X      85
     SECTION 6.15    Compliance with Contracts, Laws, etc      85      SECTION
6.16    Anti-Corruption Laws and Sanctions      85      SECTION 6.17    Solvency
     85   ARTICLE VII COVENANTS      85      SECTION 7.1    Affirmative
Covenants      85      SECTION 7.2    Negative Covenants      93   ARTICLE VIII
EVENTS OF DEFAULT      104      SECTION 8.1    Listing of Events of Default     
104      SECTION 8.2    Action if Bankruptcy      107      SECTION 8.3    Action
if Other Event of Default      107  

ARTICLE IX THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS,
THE CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS

     107      SECTION 9.1    Actions      107      SECTION 9.2    Funding
Reliance, etc      108      SECTION 9.3    Exculpation      108      SECTION 9.4
   Successor      108      SECTION 9.5    Loans by JPMorgan Chase Bank      109
     SECTION 9.6    Credit Decisions      109      SECTION 9.7    Copies, etc   
  109      SECTION 9.8    Reliance by Agents      109      SECTION 9.9   
Defaults      110      SECTION 9.10    Lead Arrangers, Co-Syndication Agents,
Documentation Agents, etc.      110      SECTION 9.11    Posting of Approved
Electronic Communications      110   ARTICLE X MISCELLANEOUS PROVISIONS      112
     SECTION 10.1    Waivers, Amendments, etc      112      SECTION 10.2   
Notices; Time      113      SECTION 10.3    Payment of Costs and Expenses     
114      SECTION 10.4    Indemnification      115      SECTION 10.5    Survival
     116      SECTION 10.6    Severability      116      SECTION 10.7   
Headings      116      SECTION 10.8    Execution in Counterparts, Effectiveness,
etc      116      SECTION 10.9    Governing Law; Entire Agreement      117     
SECTION 10.10    Successors and Assigns      117  

 

-ii-



--------------------------------------------------------------------------------

   SECTION 10.11    Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes      117      SECTION 10.12    Other Transactions     
119      SECTION 10.13    Forum Selection and Consent to Jurisdiction; Waivers
     120      SECTION 10.14    Waiver of Jury Trial      120      SECTION 10.15
   Patriot Act      121      SECTION 10.16    Judgment Currency      121     
SECTION 10.17    No Fiduciary Duty      121      SECTION 10.18    Counsel
Representation      122      SECTION 10.19    Confidentiality      122     
SECTION 10.20    [Reserved]      123      SECTION 10.21    Effect of Amendment
and Restatement      123      SECTION 10.22    Consent of Required Lenders     
123      SECTION 10.23    Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.      123  

 

SCHEDULE I    -      Disclosure Schedule SCHEDULE II    -      Notice Address
SCHEDULE III    -      Existing Letters of Credit SCHEDULE 10.21    -     
Revolving Loan Commitments EXHIBIT A-1    -      Form of Revolving Note EXHIBIT
A-2    -      Form of Term Note EXHIBIT A-3    -      Form of Swing Line Note
EXHIBIT B-1    -      Form of Borrowing Request EXHIBIT B-2    -      Form of
Issuance Request EXHIBIT C    -      Form of Continuation/Conversion Notice
EXHIBIT D    -      Form of Lender Assignment Agreement EXHIBIT E    -      Form
of Compliance Certificate EXHIBIT F    -      Form of U.S. Guaranty EXHIBIT G   
-      Form of Pledge and Security Agreement EXHIBIT H    -      Form of Closing
Date Certificate EXHIBIT I    -      Form of Solvency Certificate EXHIBIT J   
-      Form of Australian Guaranty Reaffirmation EXHIBIT K    -      Form of Lux
Guaranty Reaffirmation EXHIBIT L    -      Form of Euro Borrower Joinder
Agreement EXHIBIT M-1    -      Form of Lender Addendum (Converting Term A
Lender) EXHIBIT M-2    -      Form of Lender Addendum (Additional Term A Lender)

 

-iii-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 15, 2017
is among HANESBRANDS INC., a Maryland corporation (the “Parent Borrower”), MFB
International Holdings S.à r.l. , a société à responsabilité limitée,
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 33, rue du Puits Romain, L-8070 Bertrange and
registered with the Luxembourg Trade and Companies Register under number B
182.082 and a share capital of USD 224,991,345 (the “Lux Borrower”), HBI
Australia Acquisition Co. Pty Ltd and, with respect to the Australian Revolving
Facility Agreement, any Australian Subsidiary who accedes to the Australian
Revolving Facility Agreement as a borrower thereunder (collectively, the
“Australian Borrower”) and, subject to the satisfaction of the conditions set
forth in Section 5.3, the Euro Borrower (as defined below), the various
financial institutions and other Persons from time to time party to this
Agreement (the “Lenders”), BRANCH BANKING & TRUST COMPANY, FIFTH THIRD
SECURITIES, INC., THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as the co-documentation agents
(in such capacities, the “Co-Documentation Agents”), BARCLAYS BANK PLC, HSBC
SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, PNC
CAPITAL MARKETS LLC, AND SUNTRUST BANK, as the co-syndication agents (in such
capacities, the “Co-Syndication Agents”), JPMORGAN CHASE BANK, N.A., as the
administrative agent and the collateral agent (in such capacities, the
“Administrative Agent” and “Collateral Agent”, respectively), and JPMORGAN CHASE
BANK, N.A., BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), PNC CAPITAL MARKETS LLC, AND SUNTRUST BANK, as the
joint lead arrangers and joint bookrunners (in such capacities, the “Lead
Arrangers”).

WHEREAS, the Borrowers (as defined below) are party to the Original Credit
Agreement (as defined below) and wish to amend and restate the Original Credit
Agreement on the terms set forth in this Agreement;

WHEREAS, in connection with the foregoing, each New Term A Lender (under, and as
defined in, the Original Credit Agreement, an “Existing Term A Lender”) that
executes and delivers a Lender Addendum (Converting Term A Lender) attached
hereto as Exhibit M-1 (a “Lender Addendum (Converting Term A Lender)”) will
thereby (i) agree to the terms of this Agreement, (ii) agree to convert its New
Term A Loans (under, and as defined in, the Original Credit Agreement, the
“Existing Term A Loans”) that are outstanding on the Closing Date (immediately
prior to giving effect thereto) as a New Term A Loan hereunder (such Existing
Term A Lenders, collectively, the “Converting Term A Lenders”) in a principal
amount equal to the aggregate principal amount of such Existing Term A Loans (or
such lesser amount as notified to such Existing Term A Lender by the
Administrative Agent prior to the Closing Date) and (iii) commit to make New
Term A Loans to the Parent Borrower on the Closing Date in such amount (not in
excess of such commitment) as is determined by the Administrative Agent and
notified to such Converting Term A Lender;

WHEREAS, subject to the preceding recitals, each Person (other than a Converting
Term A Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term A Lender) attached hereto as Exhibit M-2 (a “Lender
Addendum (Additional Term A Lender)”) and agrees in connection therewith to make
a New Term A Loan (collectively, the “Additional Term A Lenders”) will thereby
(i) agree to the terms of this Agreement and (ii) commit to make New Term A
Loans to the Parent Borrower on the Closing Date in such amount (not in excess
of any such commitment) as is determined by the Administrative Agent and
notified to such Additional Term A Lender.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Original Credit Agreement as of the Closing Date, and the Original Credit
Agreement is hereby amended and restated in its entirety as follows as of the
Closing Date:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings and terms defined in
the Australian Revolving Facility Agreement shall have the meanings given to
them therein (such meanings to be equally applicable to the singular and plural
forms thereof):

“2024 Senior Euro Notes” means the €500,000,000 aggregate principal amount of
3.5% senior unsecured notes due June 15, 2024 issued by the Parent Borrower.

“2024 Senior U.S. Notes” means the $900,000,000 aggregate principal amount of
4.625% senior unsecured notes due May 15, 2024 issued by the Parent Borrower.

“2026 Senior U.S. Notes” means the $900,000,000 aggregate principal amount of
4.875% senior unsecured notes due May 15, 2026 issued by the Parent Borrower.

“Acquisition Documentation Date” is defined in the definition of “Permitted
Acquisition”.

“Adjusted Consolidated Net Income” means for any period, the aggregate net
income (or loss) of the Parent Borrower and its Subsidiaries for such period
determined in conformity with GAAP; provided that the following items shall be
excluded in computing Adjusted Consolidated Net Income (without duplication):

(1) the net income (or loss) of any Person that is not a Subsidiary except to
the extent that dividends or similar distributions have been paid by such Person
to the Parent Borrower or a Subsidiary;

(2) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Parent Borrower or any
of its Subsidiaries or all or substantially all of the property and assets of
such Person are acquired by the Parent Borrower or any of its Subsidiaries;

(3) the net income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such net
income is at the time prohibited by the operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary;

(4) any gains or losses (on an after tax basis) attributable to asset
dispositions;

(5) all extraordinary, unusual or non-recurring gains, charges, expenses or
losses;

(6) the cumulative effect of a change in accounting principles;

 

2



--------------------------------------------------------------------------------

(7) any non-cash compensation expenses recorded from grants of stock options,
restricted stock, stock appreciation rights and other equity equivalents to
officers, directors and employees;

(8) any impairment charge or asset write off;

(9) net cash charges associated with or related to any restructurings;

(10) all (a) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements); (b) any fees
and expenses incurred by the Parent Borrower and its Subsidiaries in connection
with the Transactions, including without limitation, any cash expenses incurred
in connection with the termination or modification of any Hedging Obligations in
connection with the Transactions; (c) financial advisory fees, accounting fees,
legal fees and similar advisory and consulting fees and related costs and
expenses of the Parent Borrower and its Subsidiaries incurred as a result of the
acquisition of a majority of the Capital Securities of a target or of all or
substantially all of a target’s assets or any division or line of business of a
target, Investments, Dispositions and the issuance of Capital Securities or
Indebtedness, all determined in accordance with GAAP and in each case
eliminating any increase or decrease in income resulting from non-cash
accounting adjustments made in connection with the related acquisition,
Investment or Disposition; and (d) expenses incurred by the Parent Borrower or
any Subsidiary to the extent reimbursed in cash by a third party;

(11) all other non-cash charges, including unrealized gains or losses on
agreements with respect to Hedging Obligations and all non-cash charges
associated with announced restructurings, whether announced previously or in the
future; and

(12) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued).

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (i) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable), or (ii) to direct or cause the direction of
the management and policies of such Person (whether by contract or otherwise).

“Agents” means, as the context may require, the Administrative Agent and the
Collateral Agent.

“Agreement” means, on any date, this Fourth Amended and Restated Credit
Agreement as originally in effect on the Closing Date, as amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” means on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum equal to the highest of (i) the Base
Rate in effect on such day, and (ii) the Federal Funds Rate in effect on such
day plus  1⁄2 of 1.0% and (iii) for a LIBO Rate Loan, the LIBO Rate (Reserve
Adjusted) with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, the LIBO Rate (Reserve Adjusted) for
any day shall be based on the Screen Rate at approximately 11:00 a.m. London
time on such day. Changes in the rate of interest on that portion of any Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate. The Administrative Agent will give notice promptly
to the Parent Borrower and the Lenders of changes in the Alternate Base Rate;
provided that, the failure to give such notice shall not affect the Alternate
Base Rate in effect after such change.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time relating to bribery or corruption.

“Applicable Commitment Fee Margin” means, with respect to the Revolving Loan
Commitments, (i) until the first delivery of a Compliance Certificate hereunder,
0.30% and (ii) thereafter, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio:

 

Leverage Ratio

   Applicable Commitment
Fee Margin  

³ 4.50:1.00

     0.40 % 

< 4.50:1.00 but ³ 4.00:1.00

     0.30 % 

< 4.00:1.00 but ³ 3.00:1.00

     0.30 % 

< 3.00:1.00 but ³ 2.25:1.00

     0.25 % 

< 2.25:1.00

     0.25 % 

The Leverage Ratio used to compute the Applicable Commitment Fee Margin shall be
that set forth in the Compliance Certificate most recently delivered by the
Parent Borrower to the Administrative Agent. Changes in the Applicable
Commitment Fee Margin resulting from a change in the Leverage Ratio shall become
effective upon delivery by the Parent Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1. If the
Parent Borrower fails to deliver a Compliance Certificate on or before the date
required pursuant to clause (c) of Section 7.1.1, the Applicable Commitment Fee
Margin from and including the day after such required date of delivery to but
not including the date the Parent Borrower delivers to the Administrative Agent
a Compliance Certificate shall equal the highest Applicable Commitment Fee
Margin set forth above.

“Applicable Margin” means (a) with respect to the New Term B Loans, 1.75% in the
case of LIBO Rate Loans and 0.75% in the case of Base Rate Loans, (b) with
respect to the New Term A Loans and the Revolving Loans, (i) until the first
delivery of a Compliance Certificate hereunder, 1.50% in the case of LIBO Rate
Loans and 0.50% in the case of Base Rate Loans, and (ii) thereafter, the
applicable percentage set forth below corresponding to the relevant Leverage
Ratio and (c) with respect to the Australian Term Loans, the applicable
percentages set forth below based on the Debt Rating in effect on such day:

 

     Applicable Margin for New Term A Loans and Revolving
Loans (including Swing Line Loans)  

Leverage Ratio

   LIBO Rate Loans     Base Rate Loans  

³ 4.50:1.00

     2.00 %      1.00 % 

< 4.50:1.00 but ³ 4.00:1.00

     1.75 %      0.75 % 

< 4.00:1.00 but ³ 3.00:1.00

     1.50 %      0.50 % 

< 3.00:1.00 but ³ 2.25:1.00

     1.25 %      0.25 % 

< 2.25:1.00

     1.00 %      0 % 

 

4



--------------------------------------------------------------------------------

The Leverage Ratio used to compute the Applicable Margin for New Term A Loans
and Revolving Loans shall be the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Parent Borrower to the Administrative
Agent. Changes in the Applicable Margin resulting from a change in the Leverage
Ratio shall become effective upon delivery by the Parent Borrower to the
Administrative Agent of a new Compliance Certificate pursuant to clause (c) of
Section 7.1.1. If the Parent Borrower fails to deliver a Compliance Certificate
on or before the date required pursuant to clause (c) of Section 7.1.1, the
Applicable Margin from and including the day after such required date of
delivery to but not including the date the Parent Borrower delivers to the
Administrative Agent a Compliance Certificate shall equal the highest Applicable
Margin set forth above.

 

     Applicable Margin for
Australian Term A-1 Loans  

Debt Rating (S&P/Moody’s)

   Australian Term A-1 Loans  

³ BBB+/Baa1

     1.25 % 

BBB/Baa2

     1.35 % 

BBB-/Baa3

     1.50 % 

BB+/Ba1

     1.70 % 

£ BB/Ba2

     1.95 % 

In the event of a split rating, the Applicable Margin will be determined by
reference to the level in the grid above in which the lower rating appears,
unless the split in the Debt Rating is two or more levels apart, in which case
the Applicable Margin will be determined by reference to the level in the grid
that is one higher than the level in which the lower rating appears. The Debt
Rating shall be determined from the most recent public announcement of any
changes in the Debt Rating (irrespective of when notice of such change is
furnished to the Australian Borrower, the Administrative Agent or the Lenders.

“Applicable Percentage” means, at any time of determination, with respect to a
mandatory prepayment in respect of Excess Cash Flow pursuant to clause (h) of
Section 3.1.1, (A) 50.0%, if the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Parent Borrower to the Administrative
Agent was greater than or equal to 2.50:1.00, (B) 25.0%, if the Leverage Ratio
set forth in such Compliance Certificate was less than 2.50:1.00 but greater
than or equal to 2.00:1.00, and (C) 0%, if the Leverage Ratio set forth in such
Compliance Certificate was less than 2.00:1.00.

“Approved Foreign Bank” is defined in the definition of “Cash Equivalent
Investment”.

“Approved Fund” means any Person (other than a natural Person) that (i) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course, and (ii) is
administered or managed by a Lender, an Affiliate of a Lender or a Person or an
Affiliate of a Person that administers or manages a Lender.

“Australian Base Rate” means the rate of interest per annum reasonably
determined by the Administrative Agent and notified to the Borrowers to be
applicable for short-term loans denominated in Australian Dollars.

 

5



--------------------------------------------------------------------------------

“Australian Base Rate Loans” means Loans denominated in Australian Dollars the
rate of interest applicable to which is equal to the Australian Base Rate plus
the Applicable Margin applicable to BBSY Rate Loans.

“Australian Borrower” is defined in the preamble.

“Australian Credit Facilities” means the Australian Term Loans and the
Australian Revolving Loan Commitments and the Loans made with respect thereto.

“Australian Dollars” or “A$” means the lawful currency of the Commonwealth of
Australia.

“Australian Facilities Effective Date” means the “Effective Date” as defined in
the Australian Syndicated Facility Agreement.

“Australian Facilities Funding Date” means the “Funding Date” as defined in the
Australian Syndicated Facility Agreement.

“Australian Guaranty” means the Australian Guaranty, dated as of November 11,
2016, executed and delivered by an Authorized Officer of each Obligor, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Australian Guaranty Reaffirmation” means the Reaffirmation of Australian
Guaranty, to be entered into pursuant to Section 5.3 in substantially the form
of Exhibit J hereof, among each Obligor, the Administrative Agent and the
Collateral Agent.

“Australian Lenders” means, collectively, the Australian Term Lenders and the
Australian Revolving Loan Lenders.

“Australian Loan Percentage” means, relative to any Australian Term Loan Lender,
the percentage of Australian Term Loans held by such Lender.

“Australian Loans” means, collectively, the Australian Term Loans and the
Australian Revolving Loans.

“Australian Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Australian Obligors arising
under or in connection with a Loan Document, including OA Payment Obligations
and Foreign Working Capital Obligations and the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
proceeding of the type described in Section 8.1.9, whether or not allowed in
such proceeding) on the Australian Credit Facilities; provided that Australian
Obligations shall not include Excluded Swap Obligations.

“Australian Obligor” means, as the context may require, the Australian Borrower
and each Australian Subsidiary Guarantor.

“Australian Revolving Facility Agreement” means that certain A$65,000,000
Working Capital Facility Agreement, dated as of July 15, 2016, among the
Australian Borrower, the other Australian Subsidiaries party thereto, Westpac
Banking Corporation and Westpac New Zealand Limited, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Australian Revolving Loan Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make Australian Revolving Loans pursuant to
Section 2.1.4.

 

6



--------------------------------------------------------------------------------

“Australian Revolving Loan Commitment Amount” means A$65,000,000, as such amount
may be increased or reduced from time to time in accordance with the Australian
Revolving Facility Agreement.

“Australian Revolving Loan Lenders” is defined in Section 2.1.4.

“Australian Revolving Loan Termination Date” means the fifth anniversary of the
Australian Facilities Funding Date.

“Australian Revolving Loans” is defined in Section 2.1.4.

“Australian Security Document” means each security document required to be
entered into under the terms of the Australian Syndicated Facility Agreement and
any other agreement entered into by an Australian Subsidiary Guarantor in
accordance with Section 7.1.8(c).

“Australian Subsidiary” means a Foreign Subsidiary of the Australian Borrower
(or, at the option of the Australian Borrower, any Foreign Subsidiary that is
the direct or indirect parent of the Australian Borrower) other than: (i) a
Receivables Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint venture
or non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) [reserved],
(vi) a Subsidiary prohibited by law or contract from guaranteeing or granting
Liens to secure any of the Obligations or with respect to which any consent,
approval, license or authorization from any Governmental Authority would be
required for the provision of any such guaranty (but in the case of such
guaranty being prohibited due to a contractual obligation, such contractual
obligation shall have been in place at the Australian Facilities Effective Date
or at the time such Subsidiary became a Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Subsidiary);
provided that each such Subsidiary shall cease to be an excluded from the
definition of “Australian Subsidiary” solely pursuant to this clause (vi) if
such consent, approval, license or authorization has been obtained, (vii) with
respect to which the Parent Borrower and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guaranty of
the Obligations are excessive in relation to the benefits to the Lenders,
(viii) a Subsidiary, acquired after the Australian Facilities Effective Date,
that does not have the legal capacity to provide a guarantee of the Obligations
(provided that the lack of such legal capacity does not arise from any action or
omission of Parent Borrower or any other Obligor), (ix) any Subsidiary with
respect to which the providing of a guarantee of the Obligations, in the
reasonable judgment of the Parent Borrower, could reasonably be expected to
result in adverse tax consequences, (x) a Subsidiary acquired pursuant to an
acquisition financed with secured Indebtedness permitted to be incurred under
Section 7.2.2(i) and each Subsidiary that is a Subsidiary thereof to the extent
such secured Indebtedness prohibits such Subsidiary from becoming a Guarantor;
provided that each such Subsidiary shall cease to be excluded from the
definition of “Australian Subsidiary” solely pursuant to this clause (x) if such
secured Indebtedness is repaid or becomes unsecured, if such Subsidiary ceases
to Guarantee such secured Indebtedness or such prohibition no longer exists, as
applicable and (xi) a direct or indirect Subsidiary of any Subsidiary excluded
from the definition of “Australian Subsidiary” pursuant to the foregoing clauses
(i), (ii) and (iii).

“Australian Subsidiary Guarantor” means each Australian Subsidiary that has
executed and delivered to the Administrative Agent the Australian Guaranty
(including by means of a delivery of a supplement thereto).

“Australian Syndicated Facility Agreement” means that certain Syndicated
Facility Agreement, dated as of July 4, 2016, among the Borrowers, the
Administrative Agent and the Australian Lenders.

“Australian Tax Act” means the Income Tax Assessment Act of 1936 (Commonwealth).

 

7



--------------------------------------------------------------------------------

“Australian Term A-1 Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make an Australian Term A-1 Loan to the Australian
Borrower on the Australian Facilities Funding Date. The original aggregate
amount of the Australian Term A-1 Loan Commitments is A$200,000,000.

“Australian Term A-1 Lender” is defined in the Australian Syndicated Facility
Agreement.

“Australian Term A-1 Loan” is defined in the Australian Syndicated Facility
Agreement.

“Australian Term A-1 Loan Maturity Date” means the third anniversary of the
Australian Facilities Funding Date.

“Australian Term Commitments” means the Australian Term A-1 Commitments.

“Australian Term Lenders” means the Australian Term A-1 Lenders.

“Australian Term Loans” means, the Australian Term A-1 Loans.

“Australian Transactions” means the PacBrands Acquisition, the incurrence of the
Australian Credit Facilities and the payment of any fees and expenses in
connection therewith.

“Authorized Officer” means, relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary, assistant secretary and those of its other officers, general
partners, managing members, or any manager (in the case of an Obligor governed
by a board of managers) (as applicable), in each case whose signatures and
incumbency shall have been certified to the Agents, the Lenders and the Issuers.

“Available Amount” means, on any date of determination thereof, an amount equal
to:

(a) $400,000,000, plus

(b) 50% of the aggregate amount of the Adjusted Consolidated Net Income (or, if
the Adjusted Consolidated Net Income is a loss, minus 100% of the amount of such
loss) less the amount of any net reduction in Investments included pursuant to
clause (d) below that would otherwise be included in Adjusted Consolidated Net
Income accrued on a cumulative basis during the period (taken as one accounting
period) beginning on the Third Amendment Effective Date and ending on the last
day of the last Fiscal Quarter preceding such date of determination for which
reports have been filed with the SEC or provided to the Administrative Agent
pursuant to Section 7.1.1(a) or (b), plus

(c) the aggregate Net Issuance Proceeds received by the Parent Borrower after
the Third Amendment Effective Date as a capital contribution or from the
issuance and sale of its Capital Securities (other than Disqualified Stock) to a
Person who is not a Subsidiary of the Parent Borrower, including the Net
Issuance Proceeds received by the Parent Borrower from any issuance or sale of
convertible Indebtedness of the Parent Borrower subsequent to the Third
Amendment Effective Date but only upon the conversion of such Indebtedness into
Capital Securities (other than Disqualified Stock) of the Parent Borrower, or
from the issuance to a Person who is not a Subsidiary of the Parent Borrower of
any options, warrants or other rights to acquire Capital Securities of the
Parent Borrower (in each case, exclusive of any Disqualified Stock or any
options, warrants or other rights that are redeemable at the option of the
holder, or required to be redeemed, prior to the Latest Maturity Date), plus

 

8



--------------------------------------------------------------------------------

(d) an amount equal to the net reduction in Investments in any Person resulting
from payments of interest on Indebtedness, dividends, repayments of loans or
advances, or other transfers of assets, in each case, to the Parent Borrower or
any Subsidiary or from the Net Disposition Proceeds from the sale of any such
Investment (whether or not any such payment or proceeds are included in the
calculation of Adjusted Consolidated Net Income), not to exceed, in each case,
the aggregate amount of all Investments previously made by the Parent Borrower
or any Subsidiary in such Person; minus

(e) the sum of (i) the amount of such Available Amount used to make any
Investments pursuant to Section 7.2.5(k) and (o), (ii) the amount of such
Available Amount used to incur Indebtedness by Foreign Subsidiaries pursuant to
Section 7.2.2(h), (iii) the amount of such Available Amount used to make
Restricted Payments pursuant to Section 7.2.6(e), (iv) the amount of such
Available Amount used to pay or prepay Indebtedness pursuant to clause (1)(B) of
the proviso in Section 7.2.8(a) and (v) the amount of such Available Amount used
to make Permitted Acquisitions pursuant to the first proviso in
Section 7.2.10(b).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule

“Base Rate” means, at any time, the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.

“BBSY Rate” means, with respect to any BBSY Rate Loan for any Interest Period,
the Australian Bank Bill Swap Reference Rate (Bid) as administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of that rate) applicable to such Interest Period, displayed
on page BBSY of the Thomson Reuters screen (or, on any successor or substitute
page on such screen that displays such rate, or if such page or service ceases
to be available, on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion after consultation with the Australian Borrower) (the
“BBSY Screen Rate”). provided, that, if the BBSY Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the BBSY Screen Rate shall not be available at such
time for such Interest Period with respect to Australian Dollars, then the BBSY
Rate shall be the sum of (i) the Australian Bank Bill Swap Reference Rate as
administered by the Australian Financial Markets Association (or any other
Person that takes over the administration of that rate) applicable to such
Interest Period, displayed on page BBSW of the Thomson Reuters Screen (or, on
any successor or substitute page on such screen that displays such rate, or if
such page or service ceases to be available, on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion after consultation with
the Australian Borrower) (“BBSW Screen Rate”) and (ii) 0.05% per annum;
provided, further, that if the BBSW Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the BBSW Screen Rate shall not be available at such time for
such Interest Period with respect to Australian Dollars, then the BBSY Rate
shall be the Interpolated Rate at such time; provided, that, if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

“BBSY Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the BBSY Rate.

“BKBM Rate Loan” has the meaning given in the Australian Revolving Facility
Agreement.

“BBSW Screen Rate” is defined in the definition of “BBSY Rate”.

“BBSY Screen Rate” is defined in the definition of “BBSY Rate”.

“Borrowers” means, the Parent Borrower, the Lux Borrower, the Australian
Borrower and, subject to the satisfaction of the conditions set forth in
Section 5.3, the Euro Borrower.

“Borrowing” means the Loans of the same type and, in the case of EURIBOR Rate
Loans or LIBO Rate Loans, having the same Interest Period made by all Lenders
required to make such Loans on the same Business Day and pursuant to the same
Borrowing Request in accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the applicable Borrower substantially in the form of
Exhibit B-1 hereto.

“Business Day” means (i) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York, (ii) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and on which dealings in Dollars are carried on in the London
interbank eurodollar market, (iii) relative to the making, continuing, prepaying
or repaying of any EURIBOR Rate Loans, any day which is a Business Day described
in clause (i) above and on which TARGET is open for the settlement of payments
in Euros, (iv) relative to the making, continuing, prepaying or repaying of any
BBSY Rate Loans, any day which is a Business Day described in clause (i) above
and which is day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in Sydney, Australia,
Melbourne, Australia or Singapore and (v) for purposes of Section 2.1.2 any day
which is neither a Saturday or Sunday nor a legal holiday where the relevant
Issuer is located (and, if such Issuer is located in Hong Kong, excluding any
day upon which a Typhoon Number 8 signal or black rainstorm warning is hoisted
before 12:00 noon (Hong Kong time)).

“Capital Expenditures” means, for any period, the aggregate amount of (i) all
expenditures of the Parent Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (ii) Capitalized Lease Liabilities
incurred by the Parent Borrower and its Subsidiaries during such period;
provided that Capital Expenditures shall not include any such expenditures which
constitute any of the following, without duplication: (a) a Permitted
Acquisition, (b) to the extent permitted by this Agreement, capital expenditures
consisting of Net Disposition Proceeds or Net Casualty Proceeds not otherwise
required to be used to repay the Loans and (c) imputed interest capitalized
during such period incurred in connection with Capitalized Lease Liabilities not
paid or payable in cash. For the avoidance of doubt (x) to the extent that any
item is classified under clause (i) of this definition and later classified
under clause (ii) of this definition or could be classified under either clause,
it will only be required to be counted once for purposes hereunder and (y) in
the event the Parent Borrower or any Subsidiary owns an asset that was not used
and is now being reused, no portion of the unused asset shall be considered
Capital Expenditures hereunder; provided that any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made.

 

10



--------------------------------------------------------------------------------

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date; provided however, any shares, interests, participations or
other equivalents required to be issued in connection with convertible debt
shall not be considered “Capital Securities” until issued.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, should be classified as capitalized
leases, and for purposes of each Loan Document the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a premium or a penalty;
provided, however, any changes to the treatment or reclassification of operating
leases under GAAP or the interpretation of GAAP that would cause operating
leases to be considered capitalized leases under GAAP shall be ignored as if
such treatment or reclassification had never occurred and, for the avoidance of
doubt, operating leases shall not be considered Capitalized Lease Liabilities
hereunder.

“Cash Collateralize” means, with respect to (i) a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent in an amount equal to the Stated Amount of such Letter
of Credit and (ii) OA Payment Obligations, the deposit of immediately available
funds into a cash collateral account maintained with (or on behalf of) the
applicable Open Account Discount Purchaser in an amount equal to the aggregate
Dollar amount of such OA Payment Obligations.

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers’ acceptance, maturing
not more than one year after its date of issuance, which is issued by either
(i) any bank organized under the laws of the United States (or any State
thereof) and which has (A) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (B) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;

(e) with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Person maintains its chief executive office or principal
place of business or is organized provided such country is a member of the
Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating

 

11



--------------------------------------------------------------------------------

from S&P of at least “A-1” or the equivalent thereof or from Moody’s of at least
“P-1” or the equivalent thereof (any such bank being an “Approved Foreign Bank”)
and maturing within one year of the date of acquisition and (ii) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank; and

(f) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of any member nation
of the European Union whose legal tender is the Euro and which are denominated
in Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction, having (i) one of the three highest ratings from
either Moody’s or S&P and (ii) maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of any such
member nation of the European Union is pledged in support thereof.

“Cash Management Agreements” is defined in the definition of “Cash Management
Obligations”.

“Cash Management Obligations” means, with respect to the Parent Borrower or any
of its Subsidiaries, any direct or indirect liability, contingent or otherwise,
of such Person in respect of cash management services (including treasury,
depository, overdraft (daylight and temporary), credit or debit card, electronic
funds transfer and other cash management arrangements) provided after the
Original Restatement Effective Date by a Person who is (or was at the time such
Cash Management Obligations were incurred) the Administrative Agent, any Lender
or any Affiliate thereof, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith to the extent provided for in the documents evidencing such cash
management services (such documents, “Cash Management Agreements”).

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act) shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of the
Parent Borrower on a fully diluted basis;

(b) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent Borrower
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Parent Borrower was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Parent Borrower then in office; or

 

12



--------------------------------------------------------------------------------

(c) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any Senior Note Document.

“Class” when used in reference to Term Loans, shall refer to whether such Term
Loans are Initial Term Loans or Extended Term Loans (of the same Extension
Series). For the avoidance of doubt, each Extended Term Loan is of a different
Class than the Class or Classes of Term Loans from which it was converted.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 have been satisfied or waived.

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Parent Borrower substantially in the
form of Exhibit H hereto.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Co-Documentation Agents” is defined in the preamble.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as successor Collateral Agent pursuant to Section 9.4.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Parent Borrower or any Subsidiary in the
ordinary course of business of the Parent Borrower or such Subsidiary.

“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Letter of Credit Commitment or the Swing Line Loan Commitment.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount or the Swing Line Loan
Commitment Amount.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default with respect to the Parent Borrower
described in clauses (a) through (d) of Section 8.1.9; or

(b) the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or (ii) the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Parent Borrower
that the Commitments have been terminated.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in clause (a) of Section 9.11.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Parent Borrower, substantially in the form of Annex I
hereto.

 

13



--------------------------------------------------------------------------------

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Converting Term A Lender” is defined in the recitals hereto.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the applicable
Borrower, substantially in the form of Exhibit C hereto.

“Controlled Foreign Corporation” means a controlled foreign corporation, as
defined in Section 957(a) of the Code.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Co-Syndication Agents” is defined in the preamble.

“Credit Extension” means, as the context may require,

(a) the making of a Loan by a Lender; or

(b) the issuance of any Letter of Credit, any amendment to or modification of
any Letter of Credit that increases the face amount thereof, or the extension of
any Stated Expiry Date of any existing Letter of Credit, by an Issuer.

“Debt Rating” means, on any day, the credit rating of the Australian Credit
Facilities in effect on such day from S&P and Moody’s.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time relating to any cure period or both, would
constitute an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Parent Borrower, the Administrative Agent, the Issuers, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective

 

14



--------------------------------------------------------------------------------

Loans and participations in then outstanding Letters of Credit and Swing Line
Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount (other than any other amount that is de minimis)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding or Bail-In Action, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding or Bail-In
Action, or has had a receiver, conservator, trustee or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Authority or an instrumentality thereof of any
equity interest in such Lender or a parent company thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Parent Borrower) of non-cash consideration received by the
Parent Borrower or its Subsidiaries in connection with any Disposition pursuant
to Section 7.2.11(n) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer, setting forth the basis of
such valuation (which amount shall be reduced by the fair market value of the
portion of such non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Parent Borrower with the written
consent of, in the case of non-material modification, the Administrative Agent
and, in the case of material modifications the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease (as lessor), contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the Parent
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person in a single transaction
or series of transactions other than (i) to another Obligor, (ii) by a Foreign
Subsidiary to any other Foreign Subsidiary, (iii) by a Receivables Subsidiary to
any other Person or (iv) customary derivatives issued in connection with the
issuance of convertible debt.

“Disqualified Stock” means any class or series of Capital Securities of any
Person that by its terms or otherwise is (1) required to be redeemed prior to
the date that is 91 days after the Latest Maturity Date, (2) redeemable at the
option of the holder of such class or series of Capital Securities at any time
prior to the date that is 91 days after the Latest Maturity Date or
(3) convertible into or exchangeable for Capital Securities referred to in
clause (1) or (2) above or Indebtedness having a scheduled maturity prior to the
date that is 91 days after the Latest Maturity Date; provided that only the
portion of such Capital Securities which is so required to be redeemed,
redeemable or convertible or exchangeable prior to such date will be deemed to
be Disqualified Stock; provided further that any Capital Securities that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof the right to require such Person to

 

15



--------------------------------------------------------------------------------

repurchase or redeem such Capital Securities upon the occurrence of an “asset
sale” or “change of control” occurring prior to the date that is 91 days after
the Latest Maturity Date shall not constitute Disqualified Stock so long as any
rights of the holders thereof upon the occurrence of an “asset sale”, or “change
of control” shall be subject to (i) the repayment in full in cash of all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) the termination, expiration or Cash
Collateralization of all Letters of Credit, (iii) the termination of all Rate
Protection Agreements and (iv) the termination of all Commitments; provided
further that, any class or series of Capital Securities of such Person that by
its terms or otherwise, authorizes such Person to satisfy in full its
obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund or otherwise) or repurchase thereof or
otherwise by the delivery of any Capital Securities that is not Disqualified
Stock, will not be deemed to be Disqualified Stock so long as such Person
satisfies its obligations with respect thereto solely by delivery of such
Capital Securities.

“Dollar” and the sign “$” mean lawful money of the United States.

“EBITDA” means, for any applicable period, the sum of

(a) Net Income, plus

(b) to the extent deducted in determining Net Income, the sum of
(i) depreciation and amortization (including amortization of deferred financing
fees or costs), (ii) Federal, state, local and foreign income withholding,
franchise, state single business unitary and similar Tax expense, (iii) Interest
Expense, (iv) all amounts in respect of extraordinary losses and (v) other
non-cash losses, charges, or expenses, including impairment of long-lived
assets, and non-cash compensation expense, minus

(c) to the extent included in determining such Net Income, the sum of
(i) interest income, (ii) non-cash gains, (iii) extraordinary cash gains and
(iv) tax credits for any of the taxes of a type described in clause (b)(ii)
above (to the extent not netted from the tax expense described in such clause
(b)(ii), (v) any cash payments made during such period in respect of non-cash
items described in clause (a)(v) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, in each case, as
determined on a consolidated basis for Parent Borrower in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) in the case of an assignment of a Term Loan, (A) a
Lender, (B) an Affiliate of a Lender, (C) an Approved Fund or (D) any other
Person (other than an Ineligible Assignee), and (ii) in the case of any
assignment of the Revolving Loan Commitment or Revolving Loans, (A) a

 

16



--------------------------------------------------------------------------------

Lender, (B) an Affiliate of a Lender or (C) any other Person (other than an
Ineligible Assignee) approved by the Parent Borrower (such approval of the
Parent Borrower not to be unreasonably withheld or delayed) unless an Event of
Default has occurred and is continuing.

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and legally binding guidelines
(including consent decrees and administrative orders) relating to protection of
public health and safety from environmental hazards and protection of the
environment.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Securities of such Person or securities
exercisable for or convertible or exchangeable into Capital Securities of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR Impacted Interest Period” is defined in the definition of “EURIBOR
Rate”.

“EURIBOR Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is, at all times during an Interest Period applicable to
such Loan, determined by reference to the EURIBOR Rate.

“EURIBOR Screen Rate” is defined in the definition of “EURIBOR Rate”.

“EURIBOR Rate” means, with respect to any EURIBOR Rate Loan for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Reuters Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “EURIBOR Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if the EURIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if the EURIBOR Screen Rate shall not
be available at such time for such Interest Period (a “EURIBOR Impacted Interest
Period”) with respect to Euros, then the EURIBOR Rate shall be the Interpolated
Rate at such time; provided, that, if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Euro Base Rate” means the rate of interest per annum reasonably determined by
the Administrative Agent and notified to the Borrowers to be applicable for
short-term loans denominated in Euros.

“Euro Base Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is equal to the Euro Base Rate plus the Applicable Margin
applicable to EURIBOR Rate Loans.

“Euro Borrower” means HBI INTERNATIONAL HOLDINGS S.À R.L., a private limited
liability company (société à responsabilité limitée) organized and existing
under the laws of the Grand Duchy of Luxembourg, having its registered office at
33, rue du Puits Romain, L-8070 Bertrange, Grand Duchy of Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 129.166, acting through its Zurich, Switzerland
branch, HBI International Holdings S.à r.l., Bertrange, Zurich Branch, having
its registered office at Leutschenbachstrasse 95, 8050 Zurich, Switzerland and
registered in the Commercial Register of the Canton of Zurich with registration
number: CHE-219.547.810.

“Euro Borrower Joinder Agreement” means the Reaffirmation of Euro Borrower
Joinder Agreement, to be entered into pursuant to Section 5.3 in substantially
the form of Exhibit L hereof, among Euro Borrower and the Administrative Agent.

“Euro Equivalent” means, with respect to any amount of Dollars on any date, the
equivalent amount in Euros of such amount of currency as determined by the
Administrative Agent using the Euro Exchange Rate applicable on such date.

“Euro Exchange Rate” means, with respect to Dollars or Euros on any date, the
rate at which Dollars may be exchanged into Euros, or Euros may be exchanged
into Dollars, as the case may be, as set forth at or about 11:00 A.M., London
time, on the Reuters currency page with respect to Euros on the date that is two
Business Days prior to the date as of which the exchange computation is made. In
the event that such rate does not appear on such Reuters currency page, the Euro
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower or, in the absence of such
agreement, the Euro Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London interbank market or other market where
its foreign currency exchange operations in respect of Euros are then being
conducted, at or about 11:00 A.M., local time, on the date that is two Business
Days prior to the date as of which the exchange computation is made; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Euro Revolving Loan Guaranty” means a guaranty to be executed and delivered by
an Authorized Officer of the Euro Borrower and each Euro Revolving Loan Obligor
pursuant to the terms of this Agreement, in form and substance reasonably
satisfactory to the Administrative Agent and the Parent Borrower, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Euro Revolving Loan Obligations” means all obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Euro Revolving Loan
Obligors arising under or in connection with a Loan Document, including Foreign
Working Capital Obligations and the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 8.1.9, whether or not allowed in such proceeding)
on the Euro Revolving Loans; provided, that Euro Revolving Loan Obligations
shall not include Excluded Swap Obligations.

 

18



--------------------------------------------------------------------------------

“Euro Revolving Loan Obligor” means, as the context may require, the Euro
Borrower, each Euro Term Loan Obligor, each Australian Obligor and each U.S.
Obligor.

“Euro Revolving Loans” means any Revolving Loans borrowed by the Euro Borrower.

“Euro Term Loan Effective Date” means August 29, 2014.

“Euro Term Loan Guaranty” means the Amended and Restated Euro Term Loan
Guaranty, dated as of November 11, 2016, executed and delivered by an Authorized
Officer of each Obligor, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Euro Term Loan Obligations” means all obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Euro Term Loan
Obligors arising under or in connection with a Loan Document, including OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Euro Term Loans; provided, that Euro Term
Loan Obligations shall not include Excluded Swap Obligations.

“Euro Term Loan Obligor” means, as the context may require, the Lux Borrower and
each Euro Term Loan Subsidiary Guarantor.

“Euro Term Loan Subsidiary Guarantor” means each Foreign Subsidiary of Lux
Borrower (or a Foreign Subsidiary of the Parent Borrower that is the direct or
indirect, at the option of the Lux Borrower, parent of the Lux Borrower) that
has executed and delivered to the Administrative Agent the Euro Term Loan
Guaranty or the Euro Revolving Loan Guaranty (including by means of a delivery
of a supplement thereto); provided that the following shall not be required to
become a Euro Term Loan Subsidiary Guarantor: (i) a Receivables Subsidiary,
(ii) a not-for-profit Subsidiary, (iii) a joint venture or non-wholly owned
Subsidiary, (iv) an Immaterial Subsidiary, (v) [reserved], (vi) a Subsidiary
prohibited by law or contract from guaranteeing or granting Liens to secure any
of the Obligations or with respect to which any consent, approval, license or
authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Closing Date or at the time such Subsidiary became a
Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Subsidiary); provided that each such Subsidiary shall cease to
be an excluded from the definition of “Euro Term Loan Subsidiary Guarantor”
solely pursuant to this clause (vi) if such consent, approval, license or
authorization has been obtained, (vii) with respect to which the Parent Borrower
and the Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guaranty of the Obligations are excessive in
relation to the benefits to the Lenders, (viii) a Subsidiary, acquired after the
Closing Date, that does not have the legal capacity to provide a guarantee of
the Obligations (provided that the lack of such legal capacity does not arise
from any action or omission of Parent Borrower or any other Obligor), (ix) any
Subsidiary with respect to which the providing of a guarantee of the
Obligations, in the reasonable judgment of the Parent Borrower, could reasonably
be expected to result in adverse tax consequences, (x) a Subsidiary acquired
pursuant to an acquisition financed with secured Indebtedness permitted to be
incurred under Section 7.2.2(i) and each Subsidiary that is a Subsidiary thereof
to the extent such secured Indebtedness prohibits such Subsidiary from becoming
a Guarantor; provided that each such Subsidiary shall cease to be excluded from
the definition of “Euro Term Loan Subsidiary Guarantor” solely pursuant to this
clause (x) if such secured Indebtedness is repaid or becomes unsecured, if such
Subsidiary ceases to Guarantee such secured Indebtedness or such prohibition no
longer exists, as applicable and (xi) a direct or indirect Subsidiary of any
Subsidiary excluded from the definition of “Euro Term Loan Subsidiary Guarantor”
pursuant to the foregoing clauses (i), (ii) and (iii).

 

19



--------------------------------------------------------------------------------

“Euro Term Loans” means the term loans borrowed by the Lux Borrower on the Euro
Term Loan Effective Date in the aggregate principal amount of €363,000,000. As
of the Closing Date, there are €0 Euro Term Loans outstanding.

“Euro Term Percentage” means, relative to any Lender, the percentage of Euro
Term Loans held by such Lender.

“Euros” means the single currency of Participating Member States of the European
Union.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of

(a) EBITDA for such Fiscal Year, minus

(b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in cash
by the Parent Borrower and its Subsidiaries, (ii) scheduled principal repayments
with respect to the permanent reduction of Indebtedness, to the extent actually
made, (iii) all Federal, state, local and foreign income withholding, franchise,
state single business unitary and similar Taxes actually paid in cash or payable
(only to the extent related to Taxes associated with such Fiscal Year) by the
Parent Borrower and its Subsidiaries, (iv) Capital Expenditures to the extent
(x) actually made by the Parent Borrower and its Subsidiaries in such Fiscal
Year or (y) committed to be made by the Parent Borrower and its Subsidiaries;
provided, that the amounts deducted from Excess Cash Flow pursuant to preceding
clause (y) shall not thereafter be deducted in the determination of Excess Cash
Flow for the Fiscal Year during which such payments were actually made, (v) the
portion of the purchase price paid in cash with respect to Permitted
Acquisitions and other Investments made pursuant to Section 7.2.5,
(vi) Restricted Payments made pursuant to Section 7.2.6, (vii) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Parent Borrower and its Subsidiaries that are required to be made in
connection with any prepayment of Indebtedness to the extent not financed with
the proceeds of any long-term Indebtedness of the Parent Borrower and its
Subsidiaries and (viii) without duplication to any amounts deducted in preceding
clauses (i) through (viii), all items added back to EBITDA pursuant to clause
(b) of the definition thereof that represent amounts actually paid in cash.

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Letters of Credit” means each of the Letters of Credit issued by an
Issuer and outstanding on the Closing Date, as listed on Schedule III hereto.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Subsidiary Guarantor would otherwise
have become effective with respect to such Swap Obligation but for such
Subsidiary Guarantor’s failure to constitute an “eligible contract participant”
at such time. If a Swap

 

20



--------------------------------------------------------------------------------

Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Extended Term Loans” has the meaning assigned to that term in Section 2.8(a).

“Extending Lender” has the meaning assigned to that term in Section 2.8(b).

“Extension Amendment” has the meaning assigned to that term in Section 2.8(c).

“Extension Date” has the meaning assigned to that term in Section 2.8(d).

“Extension Election” has the meaning assigned to that term in Section 2.8(b).

“Extension Request” has the meaning assigned to that term in Section 2.8(a).

“Extension Series” shall mean all Extended Term Loans that are (i) established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series), (ii) of the same Term Loan Class and (iii) that
provide for the same maturity date, interest margins, extension fees and
amortization schedule.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date
(and any amended or successor version that is substantively comparable), any
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions), any applicable agreement entered into under Section 1471(b)(1)
of the Code, and any applicable intergovernmental agreement with respect thereto
(or any such amended or successor version thereof) and any law, regulation,
rule, promulgation or official agreement implementing an official governmental
agreement with respect to the foregoing.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (i) the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) on the next succeeding
Business Day by the Federal Reserve Bank of New York, or (ii) if such rate is
not so published for any day which is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Filing Statements” means all Uniform Commercial Code financing statements or
other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.

“Fiscal Quarter” means either (a) a quarter ending on the Saturday nearest to
the last day of March, June, September or December or (b) at the option of the
Parent Borrower, if the Parent Borrower elects to change its Fiscal Year to a
Fiscal Year ending on December 31, a quarter ending on the last day of March,
June, September or December.

 

21



--------------------------------------------------------------------------------

“Fiscal Year” means either (a) any period of fifty-two or fifty-three
consecutive calendar weeks ending on the Saturday nearest to December 31 or
(b) if the Parent Borrower elects to change its Fiscal Year pursuant to
Section 7.2.1, the fiscal year of the Parent Borrower ending on December 31st in
each calendar year; references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2017 Fiscal Year”) refer to the Fiscal Year ending
on the Saturday nearest to December 31 of such calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary or a
Receivables Subsidiary.

“Foreign Working Capital Lender” means each Person that is (or at the time such
Indebtedness was incurred, was) a Lender or an Affiliate of a Lender to whom a
Foreign Subsidiary owes Indebtedness that was permitted to be incurred pursuant
to clause (n) of Section 7.2.2 (it being understood and agreed that such
Indebtedness owed by a Foreign Subsidiary to a Lender or an Affiliate of a
Lender (“Foreign Working Capital Obligations”) shall be Obligations hereunder;
provided, that for any Foreign Working Capital Obligations to be included as
“Obligations” on any date of determination by the Administrative Agent, the
applicable Foreign Working Capital Lender must have delivered to the
Administrative Agent prior to such date of determination a notice designating
such Foreign Working Capital Obligations as Obligations).

“Foreign Working Capital Obligations” is defined in the definition of “Foreign
Working Capital Lender”.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with setting regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Guaranties” means, collectively, the U.S. Guaranty, the Euro Term Loan
Guaranty, the Euro Revolving Loan Guaranty and the Australian Guaranty.

“Hazardous Material” means (i) any “hazardous substance”, as defined by CERCLA,
(ii) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (iii) any pollutant or contaminant or hazardous, dangerous
or toxic chemical, material or substance (including any petroleum product)
within the meaning of any other Environmental Laws.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

22



--------------------------------------------------------------------------------

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“HSBC” means HSBC Bank USA, National Association, in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

“Immaterial Subsidiary” means at any date of determination, a Subsidiary
(a) whose total assets at the date of the most recent consolidated balance sheet
included in the financial statements delivered pursuant to Section 7.1.1(a) or
7.1.1(b) were less than or equal to 2% of the consolidated total assets of the
Parent Borrower and its Subsidiaries at such date and (b) whose gross revenues
for the most recent fiscal period covered in the consolidated statement of
income included in the financial statements delivered pursuant to
Section 7.1.1(a) or 7.1.1(b) were less than or equal to 2% of the consolidated
gross revenues of the Parent Borrower and its Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that the aggregate total
assets or gross revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5% of consolidated total assets or
consolidated gross revenues, respectively, of the Parent Borrower and its
Subsidiaries, collectively, at any time (and the Parent Borrower will designate
in writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).

“Impacted Interest Period” means, as applicable, the LIBO Impacted Interest
Period or the EURIBOR Impacted Interest Period.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Parent Borrower (i) which is of a “going concern” or
similar nature or (ii) which relates to the limited scope in any material
respect of examination of matters relevant to such financial statement that
results from restrictions imposed by the Parent Borrower on the audit procedures
carried out by its independent public accountants.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Increased Amount Date” is defined in Section 2.9.

“Incremental A$ Term Loans” is defined in Section 2.9(a).

“Incremental Credit Increase” is defined in Section 2.9.

“Incremental Lender” means any Incremental Revolving Lender or Incremental Term
Loan Lender.

“Incremental Other Currency Revolving Commitments” is defined in Section 2.9(a).

“Incremental Revolving Commitments” is defined in Section 2.9.

“Incremental Revolving Lender” is defined in Section 2.9.

“Incremental Revolving Loan” is defined in Section 2.9.

“Incremental Term Loan Lender” is defined in Section 2.9.

 

23



--------------------------------------------------------------------------------

“Incremental Term Loan” is defined in Section 2.9.

“Indebtedness” of any Person means, (i) all obligations of such Person for
borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 only, net Hedging Obligations of such Person,
(v) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business), (vi) indebtedness secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien on property owned or being acquired by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that in the event such indebtedness
is limited in recourse solely to the property subject to such Lien, for the
purposes of this Agreement the amount of such indebtedness shall not exceed the
greater of the book value or the fair market value (as determined in good faith
by the Parent Borrower’s board of directors) of the property subject to such
Lien), (vii) monetary obligations arising under Synthetic Leases, (viii) the
full outstanding balance of trade receivables, notes or other instruments sold
with full recourse (and the portion thereof subject to potential recourse, if
sold with limited recourse), other than in any such case any thereof sold solely
for purposes of collection of delinquent accounts and other than in connection
with any Permitted Securitization or any Permitted Factoring Facility, (ix) all
obligations (other than intercompany obligations) of such Person pursuant to any
Permitted Securitization (other than Standard Securitization Undertakings) or
any Permitted Factoring Facility, and (x) all Contingent Liabilities of such
Person in respect of any of the foregoing. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefore
as a result of such Person’s ownership interest in or other relationship with
such Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Ineligible Assignee” means a natural Person, the Borrowers, any Affiliate of
the Borrowers or any other Person taking direction from, or working in concert
with, the Borrowers or any of the Borrowers’ Affiliates.

“Information” is defined in Section 10.19.

“Initial Term Loans” means (a) with respect to the New Term Loans, the New Term
Loans borrowed on the Closing Date and (b) with respect to the Australian Term
Loans, the Australian Term Loans borrowed on the Australian Facilities Funding
Date.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of:

(a) EBITDA (for all such Fiscal Quarters)

to

 

24



--------------------------------------------------------------------------------

(b) the sum (for all such Fiscal Quarters) of Interest Expense.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both, without duplication, when accrued or paid and net of interest
income paid during such period to the Parent Borrower and its Subsidiaries) of
the Parent Borrower and its Subsidiaries for such applicable period, including
the portion of any payments made in respect of Capitalized Lease Liabilities
allocable to interest expense; provided that the term “Interest Expense” shall
not include any interest expense attributable to a Permitted Factoring Facility.

“Interest Period” means, relative to any LIBO Rate Loan, EURIBOR Rate Loan or
BBSY Rate Loan, the period beginning on (and including) the date on which such
Loan is made or continued as, or (if applicable) converted into, a LIBO Rate
Loan, EURIBOR Rate Loan, BBSY Rate Loan , pursuant to Sections 2.3 or 2.4 and
shall end on (but exclude) (i) the day which numerically corresponds to such
date (x) one, two, three or six months and, if agreed by all affected Lenders,
twelve months thereafter (or, if any such month has no numerically corresponding
day, on the last Business Day of such month) in the case of LIBO Rate Loans and
EURIBOR Rate Loans or (y) three or six months thereafter (or, if any such month
has no numerically corresponding day, on the last Business Day of such month) in
the case of BBSY Rate Loans or (ii) any other day as agreed to by all affected
Lenders, as the applicable Borrower may select in its relevant notice pursuant
to Sections 2.3 or 2.4; provided that,

(a) the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than twelve
different dates; and

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day).

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in the relevant currency) that is shorter than the Impacted
Interest Period and (b) the Screen Rate (for the shortest period for which that
Screen Rate is available for the relevant currency that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for the
relevant currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, and (ii) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.

“ISP Rules” is defined in Section 10.9.

 

25



--------------------------------------------------------------------------------

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Parent Borrower, substantially in the
form of Exhibit B-2 hereto, or in such electronic format as an Issuer and the
Administrative Agent in their discretion accept. Each Issuance Request delivered
in an electronic format shall constitute for all purposes of this Agreement a
certification by an Authorized Officer as to the matters set forth in Exhibit
B-2.

“Issuer” means HSBC or another Lender selected by the Parent Borrower and
reasonably acceptable to the Administrative Agent, in each case, in its capacity
as an Issuer of the Letters of Credit. At the request of HSBC and with the
Parent Borrower’s consent (not to be unreasonably withheld or delayed), another
Lender or an Affiliate of HSBC may issue one or more Letters of Credit
hereunder, in which case the term “Issuer” shall include any such Affiliate or
other Lender with respect to Letters of Credit issued by such Affiliate or such
Lender; provided that no such Lender shall have any obligation to be an Issuer
unless it agrees to do so in its sole discretion.

“Joinder Agreement” is defined in Section 2.9.

“Judgment Currency” is defined in Section 10.16.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Latest Maturity Date” means, at any date of determination, the latest Stated
Maturity Date applicable to any Loan or Commitment hereunder at such time.

“LCT Election” has the meaning set forth in Section 1.09(f).

“LCT Test Date” has the meaning set forth in Section 1.09(f).

“Lead Arrangers” is defined in the preamble.

“Lender Addendum (Additional Term A Lender)”: as defined in the recitals.

“Lender Addendum (Converting Term A Lender)”: as defined in the recitals.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Parent Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Parent Borrower’s or any of its Subsidiaries’ or any of their
respective predecessors’ properties;

 

26



--------------------------------------------------------------------------------

(b) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;

(c) any violation or claim of violation by the Parent Borrower or any of its
Subsidiaries of any Environmental Laws; or

(d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Parent Borrower or any of its Subsidiaries, or in connection with any
property owned or formerly owned by the Parent Borrower or any of its
Subsidiaries.

“Letter of Credit” means a letter of credit that is a Standby Letter of Credit
or Commercial Letter of Credit. For greater certainty Letters of Credit shall
include all Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuer.

“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to $150,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of:

(a) Total Debt outstanding on the last day of such Fiscal Quarter

to

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters;

provided, that for purposes of calculating the Leverage Ratio, Total Debt shall
be reduced by unrestricted cash and Cash Equivalent Investments of the Parent
Borrower and its Subsidiaries (other than any Subsidiaries organized under the
laws of China, Thailand or Vietnam) in an aggregate amount not to exceed $400
million.

“LIBO Impacted Interest Period” is defined in the definition of “LIBO Rate”.

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBO Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period;

 

27



--------------------------------------------------------------------------------

provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement); provided further that all of the foregoing shall be subject to
Section 4.2.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, with respect to each day during each
Interest Period pertaining to a LIBO Rate Loan, a rate per annum determined for
such day in accordance with the following formula:

 

  LIBO Rate               =    

LIBO Rate

     (Reserve Adjusted)         1.00 - LIBOR Reserve Percentage   

“LIBOR Reserve Percentage” means, for any day as applied to a LIBO Rate Loan,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal, special and emergency reserves) established by the
F.R.S. Board to which the Administrative Agent is subject with respect to the
LIBO Rate (Reserve Adjusted) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board) maintained by a member bank of the Federal
Reserve System. Such rate of reserve requirements shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The LIBOR Reserve Percentage shall be adjusted automatically on and
as of the effective date of any change in any rate of reserve requirement.

“LIBO Screen Rate” is defined in the definition of “LIBO Rate”.

“Limited Condition Transaction” means any (i) Permitted Acquisition or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing, (ii) any irrevocable debt repurchase or (iii) any permitted
Restricted Payment.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit Application, the Open Account Paying Agreements, each Cash Management
Agreement, each Rate Protection Agreement, the Security Agreement, the U.S.
Guaranty, the Euro Term Loan Guaranty, the Luxembourg Pledge Agreements, the
Australian Syndicated Facility Agreement, the Australian Revolving Facility
Agreement, each Australian Security Document, each Australian Guaranty and each
other agreement pursuant to which the Collateral Agent is granted by the Parent
Borrower or its Subsidiaries a Lien to secure the Obligations, and the
Guaranties.

 

28



--------------------------------------------------------------------------------

“Loans” means, as the context may require, a Revolving Loan, a New Term A Loan,
a New Term B Loan, a Euro Term Loan, a Swing Line Loan, an Australian Term A-1
Loan or an Australian Revolving Loan, of any type.

“Lux Borrower” is defined in the preamble.

“Lux Guaranty Reaffirmation” means the Reaffirmation of Euro Term Loan Guaranty,
to be entered into pursuant to Section 5.3 in substantially the form of Exhibit
J hereof, among each Obligor, the Administrative Agent and the Collateral Agent.

“Lux Subsidiary” means a Foreign Subsidiary of the Lux Borrower organized under
the laws of the Grand Duchy of Luxembourg other than: (i) a Receivables
Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint venture or
non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) [reserved],
(vi) a Subsidiary prohibited by law or contract from guaranteeing or granting
Liens to secure any of the Obligations or with respect to which any consent,
approval, license or authorization from any Governmental Authority would be
required for the provision of any such guaranty (but in the case of such
guaranty being prohibited due to a contractual obligation, such contractual
obligation shall have been in place at the Euro Term Loan Effective Date or at
the time such Subsidiary became a Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Subsidiary);
provided that each such Subsidiary shall cease to be an excluded from the
definition of “Lux Subsidiary” solely pursuant to this clause (vi) if such
consent, approval, license or authorization has been obtained, (vii) with
respect to which the Parent Borrower and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guaranty of
the Obligations are excessive in relation to the benefits to the Lenders,
(viii) a Subsidiary, acquired after the Euro Term Loan Effective Date, that does
not have the legal capacity to provide a guarantee of the Obligations (provided
that the lack of such legal capacity does not arise from any action or omission
of Parent Borrower or any other Obligor), (ix) any Subsidiary with respect to
which the providing of a guarantee of the Obligations, in the reasonable
judgment of the Parent Borrower, could reasonably be expected to result in
adverse tax consequences, (x) a Subsidiary acquired pursuant to an acquisition
financed with secured Indebtedness permitted to be incurred under
Section 7.2.2(i) and each Subsidiary that is a Subsidiary thereof to the extent
such secured Indebtedness prohibits such Subsidiary from becoming a Guarantor;
provided that each such Subsidiary shall cease to be excluded from the
definition of “Lux Subsidiary” solely pursuant to this clause (x) if such
secured Indebtedness is repaid or becomes unsecured, if such Subsidiary ceases
to Guarantee such secured Indebtedness or such prohibition no longer exists, as
applicable and (xi) a direct or indirect Subsidiary of any Subsidiary excluded
from the definition of “Lux Subsidiary” pursuant to the foregoing clauses (i),
(ii) and (iii).

“Luxembourg Pledge Agreement” means any supplemental pledge agreement governed
by the laws of the Grand Duchy of Luxembourg executed and delivered by the
Parent Borrower or any of its Subsidiaries pursuant to the terms of this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to further protect or perfect the Lien on and security interest in any
Capital Securities issued by such Foreign Subsidiary constituting Collateral (as
defined in the Security Agreement).

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, financial condition, operations, performance, or assets of the Parent
Borrower and its Subsidiaries (other than any Receivables Subsidiary) taken as a
whole, (ii) the validity or enforceability of any of the Loan Documents or the
rights and remedies of any Secured Party under any Loan Document or (iii) the
ability of any Obligor to perform when due its payment Obligations under any
Loan Document.

“Measurement Period” means, for any determination under this Agreement, the
period of the four consecutive Fiscal Quarters most recently ended.

 

29



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Parent Borrower or
any of its Subsidiaries in the form of cash and Cash Equivalents in connection
with such Casualty Event (net of all collection or similar expenses related
thereto including attorney’s fees, banking fees, prepayment penalties and net of
taxes paid or reasonably estimated to be payable as a result thereof), but
excluding any proceeds or awards required to be paid to a creditor (other than
the Lenders) which holds a first priority Lien permitted by clause (d) of
Section 7.2.3 on the property which is the subject of such Casualty Event.

“Net Debt Proceeds” means, with respect to the sale or issuance by the Parent
Borrower or any of its Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary party to a Permitted Factoring Facility) of any Indebtedness to any
other Person after the Closing Date pursuant to clause (b) of Section 7.2.2 or
which is not expressly permitted by Section 7.2.2, the excess of (i) the gross
cash proceeds actually received by such Person from such sale or issuance, over
(ii) all arranging or underwriting discounts, fees, costs, expenses and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other closing
costs and expenses actually incurred in connection with such sale or issuance
other than any such fees, discounts, commissions or disbursements paid to
Affiliates of the Parent Borrower or any such Subsidiary in connection
therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
Borrower or its Subsidiaries from any Disposition pursuant to clauses (j) (l),
(m) or (n) of Section 7.2.11 or Section 7.2.15 and any cash payment received in
respect of promissory notes or other non-cash consideration delivered to the
Parent Borrower or its Subsidiaries in respect thereof, minus the sum of (i) all
legal, investment banking, brokerage, accounting and other professional fees,
costs, sales commissions and expenses and other closing costs, fees and expenses
incurred in connection with such Disposition, (ii) all taxes actually paid or
estimated by the Parent Borrower to be payable in cash in connection with such
Disposition, (iii) payments made by the Parent Borrower or its Subsidiaries to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition and (iv) any
liability reserves established by the Parent Borrower or such Subsidiary in
respect of such Disposition in accordance with GAAP; provided that, if the
amount of any estimated taxes pursuant to clause (ii) exceeds the amount of
taxes required to be paid in cash in respect of such Disposition, the aggregate
amount of such excess shall constitute Net Disposition Proceeds and to the
extent any such reserves described in clause (iv) are not fully used at the end
of any applicable period for which such reserves were established, such unused
portion of such reserves shall constitute Net Disposition Proceeds.

“Net Income” means, for any period, the aggregate of all amounts which would be
included as net income on the consolidated financial statements of the Parent
Borrower and its Subsidiaries for such period.

“Net Issuance Proceeds” means with respect to any issuance or sale of Capital
Securities, the proceeds of such issuance or sale in the form of cash or cash
equivalents, including payments in respect of deferred payment obligations (to
the extent corresponding to the principal, but not interest, component thereof)
when received in the form of cash or cash equivalents and proceeds from the
conversion of other property received when converted to cash or cash
equivalents, net of attorney’s fees, accountants’ fees, underwriters’, initial
purchasers’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees incurred in connection with such issuance or sale and
net of taxes paid or payable as a result thereof.

“New Term A Loan” is defined in Section 2.1.3.

“New Term A Loan Lender” is defined in Section 2.1.3.

 

30



--------------------------------------------------------------------------------

“New Term A Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term A Loan to the Parent Borrower on the
Closing Date. The “New Term A Loan Commitment” of (i) any Converting Term Lender
will be the sum of (x) its Existing Term A Loans as set forth in the Register as
of the Closing Date (prior to giving effect thereto) (or such lesser amount as
notified to such Lender by the Administrative Agent prior to the Closing Date),
which shall be converted as an equal amount of New Term A Loans, plus (y) such
amount (if any) allocated to such Converting Term A Lender by the Administrative
Agent and notified to such Converting Term A Lender on or prior to the Closing
Date and (ii) any Additional Term A Lender will be such amount allocated to such
Additional Term A Lender by the Administrative Agent and notified to such
Additional Term A Lender on or prior to the Closing Date. The original aggregate
amount of the New Term A Loan Commitments is $750,000,000.

“New Term A Loan Maturity Date” means the fifth anniversary of the Closing Date,
as may be extended pursuant to Section 2.8.

“New Term A Loan Percentage” means, relative to any New Term A Loan Lender, the
percentage of New Term A Loans held by such Lender.

“New Term B Loan” is defined in Section 2.1.3.

“New Term B Loan Lender” is defined in Section 2.1.3.

“New Term B Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term B Loan to the Parent Borrower on the
Closing Date. The original aggregate amount of the New Term B Loan Commitments
is $500,000,000.

“New Term B Loan Maturity Date” means the seventh anniversary of the Closing
Date, as may be extended pursuant to Section 2.8; provided, however, that
(i) if, on or prior to February 14, 2024, the 2024 Senior US Notes are not paid
off in full or refinanced in full to extend the maturity of such 2024 Senior US
Notes to a date that is after the seventh anniversary of the Closing Date, the
“New Term Loan B Maturity Date shall be February 14, 2024 and (ii) if, on or
prior to March 16, 2024, the 2024 Senior Euro Notes are not paid off in full or
refinanced in full to extend the maturity of such 2024 Senior Euro Notes to a
date that is after the seventh anniversary of the Closing Date, the “New Term
Loan B Maturity Date shall be March 16, 2024.

“New Term B Loan Percentage” means, relative to any New Term B Loan Lender, the
percentage of New Term B Loans held by such Lender.

“New Term Lenders” means, collectively, the New Term A Loan Lenders and the New
Term B Loan Lenders.

“New Term Loans” means, collectively, the New Term A Loans and the New Term B
Loans.

“Non-Consenting Lender” is defined in Section 4.11.

“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.

“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation under any Loan Document other than
(i) net income and franchise Taxes imposed on (or measured by) net income or net
profits with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized, or imposed as a result of
such Secured Party having its principal office or, in the case of a Lender,
maintaining its applicable

 

31



--------------------------------------------------------------------------------

lending office, in the jurisdiction imposing such tax (ii) any branch profit
taxes or any similar taxes imposed by the United States of America or any other
Governmental Authority described in clause (i), (iii) Other Taxes, (iv) any
United States federal withholding taxes imposed on amounts payable to any
Secured Party at the time such recipient becomes a party to this Agreement (or
designates a new lending office) except to the extent that such Secured Party
(or its assignor, if any) was entitled, at the time of the designation of a new
lending office (or assignment), to receive additional amounts from the Parent
Borrower with respect to such withholding taxes pursuant to Section 4.6(a)(1) or
4.6(d), (v) Other Connection Taxes, (vi) any United States federal withholding
taxes imposed under FATCA and any withholding Taxes deemed to be imposed under
FATCA pursuant to Section 4.6(i) and (vii) any withholding tax due under the
Luxembourg laws dated 21 June 2005 implementing the EU Council Directive
2003/48/EC of 3 June 2003 on the taxation of savings income in the form of
interest payments, as amended, and several agreements concluded between
Luxembourg and certain associated or dependent territories of the European
Union.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a Term Note, a Revolving Note or a
Swing Line Note.

“OA Payment Obligations” is defined in the definition of “Open Account Paying
Agreement”.

“OA Payment Outstandings” means, on any date, the aggregate amount of OA Payment
Obligations owed by the Obligors under all Open Account Paying Agreements.

“Obligations” means all U.S. Obligations, Euro Revolving Loan Obligations, Euro
Term Loan Obligations and Australian Obligations.

“Obligor” means, as the context may require, the U.S. Obligors, the Euro
Borrower, the Euro Term Loan Obligors, the Australian Obligors and each other
Person (other than a Secured Party) obligated (other than Persons solely
consenting to or acknowledging such document) under any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Open Account Discount Agreement” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Discount Purchase” means a purchase, made at a discount pursuant
to an Open Account Discount Agreement, by an Open Account Discount Purchaser
from an Open Account Supplier of account receivables in respect of obligations
owed by an Obligor.

“Open Account Discount Purchaser” is defined in the definition of “Open Account
Paying Agreement”.

“Open Account Paying Agreement” means an open account paying agency agreement
between or among a Person who is a Lender or any of such Lender’s Affiliates on
the date such agreement is entered into and an Obligor, as identified as an
“Open Account Paying Agreement” through notice given from each party thereto to
the Administrative Agent, and/or any other agreement or acknowledgment pursuant
to which an Obligor has committed to pay such Lender or its Affiliates the full
face amount of any account receivable in respect of obligations owed by an
Obligor (the “OA Payment Obligations”) purchased by such Lender or its
Affiliates (each, an “Open Account Discount Purchaser”) from certain vendors or
other obligees of an Obligor prior to the Revolving Loan Termination Date (each,
an “Open Account Supplier”) (each agreement pursuant to which such account
receivables are purchased from an Open Account Supplier, an “Open Account
Discount Agreement”).

 

32



--------------------------------------------------------------------------------

“Open Account Supplier” is defined in the definition of “Open Account Paying
Agreement”.

“Organic Document” means, relative to any Obligor, as applicable, the current
and consolidated version of its articles or certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s Capital Securities.

“Original Credit Agreement” means the Credit Agreement dated as of September 5,
2006, as amended and restated as of December 10, 2009, as amended by that First
Amendment, dated as of February 17, 2011, as amended by that Second Amendment,
dated as of July 13, 2012, as amended by that Third Amendment, dated as of
July 23, 2013, as amended by that Fourth Amendment, dated as of November 26,
2013, as further amended and restated as of July 30, 2014, as further amended
and restated on April 29, 2015 and as further amended, supplemented or modified
prior to the Closing Date, among the Parent Borrower, the lenders party thereto,
JPMorgan, as administrative agent and collateral agent, and the co-documentation
agents, syndication agents and lead arrangers party thereto.

“Original Currency” is defined in Section 10.16.

“Original Restatement Effective Date” means December 10, 2009.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 4.11).

“PacBrands Acquisition” means the acquisition by HBI Australia Acquisition Co.
Pty Ltd of Pacific Brands Limited and its subsidiaries pursuant to the Scheme of
Arrangement set forth in the Scheme Implementation Deed dated April 28, 2016.

“Parent Borrower” is defined in the preamble.

“Participant” is defined in clause (e) of Section 10.11.

“Participant Register” is defined in clause (e) of Section 10.11.

“Participating Member State” means each country so described in any EMU
Legislation.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

33



--------------------------------------------------------------------------------

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information
available to the Parent Borrower or its Subsidiaries which a Lender, if subject
to the Patriot Act, is required to provide pursuant to the applicable section of
the Patriot Act and which required documentation and information the
Administrative Agent or any Lender reasonably requests in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Parent Borrower or
any corporation, trade or business that is, along with the Parent Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage, Euro Term Percentage, New Term A Loan Percentage, New Term B Loan
Percentage or Australian Term Loan Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of a majority of the Capital Securities of a target or all or substantially all
of a target’s assets or any division or line of business of a target or merger)
by the Parent Borrower or any Subsidiary from any Person of a business in which
the following conditions are satisfied:

(a) the Parent Borrower shall have delivered a certificate either (i) on the
date of execution of the definitive acquisition agreement for such acquisition
(the “Acquisition Documentation Date”) or (ii) on the date of the closing of
such acquisition, certifying that as of the date of delivery of such
certificate, before and after giving effect to such acquisition, the
representations and warranties set forth in each Loan Document shall, in each
case, be true and correct in all material respects with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and no Default has occurred and is continuing
or would result therefrom; and

(b) the Parent Borrower shall have delivered to the Administrative Agent a
Compliance Certificate for the period of four full Fiscal Quarters for which
financial statements have been delivered or are required to have been delivered
pursuant to Section 7.1.1 immediately preceding either (i) the Acquisition
Documentation Date or (ii) the date such acquisition is consummated (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 7.1.1) giving
pro forma effect to the consummation of such acquisition and evidencing
compliance with the covenants set forth in Section 7.2.4.

“Permitted Factoring Facility” means any and all agreements or facilities
entered into by the Parent Borrower or any of its Subsidiaries for the purpose
of factoring its receivables for cash consideration.

 

34



--------------------------------------------------------------------------------

“Permitted Liens” is defined in Section 7.2.3.

“Permitted Securitization” means any Disposition by the Parent Borrower or any
of its Subsidiaries consisting of Receivables and related collateral, credit
support and similar rights and any other assets that are customarily transferred
in a securitization of receivables, pursuant to one or more securitization
programs, to a Receivables Subsidiary or a Person who is not an Affiliate of the
Parent Borrower; provided that (i) the consideration to be received by the
Parent Borrower and its Subsidiaries other than a Receivables Subsidiary for any
such Disposition consists of cash, a promissory note or a customary contingent
right to receive cash in the nature of a “hold-back” or similar contingent
right, (ii) no Default shall have occurred and be continuing or would result
therefrom and (iii) the aggregate outstanding balance of Indebtedness in respect
of all such programs at any point in time is not in excess of $600,000,000.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (b) of Section 9.11.

“Pro Forma Unsecured Indebtedness” is defined in Section 7.2.2(s).

“Pro Forma Unsecured Indebtedness Documents” means any indenture or other
agreement, or any bonds, debentures, notes or other instruments, executed and
delivered with respect to Pro Forma Unsecured Indebtedness, as the same may be
amended, supplemented amended and restated or otherwise modified from time to
time in accordance with this Agreement.

“Public Lender” is defined in Section 7.1.1.

“Purchase Money Note” means a promissory note evidencing a line of credit, or
evidencing other Indebtedness owed to the Parent Borrower or any Subsidiary in
connection with a Permitted Securitization or Permitted Factoring Facility,
which note shall be repaid from cash available to the maker of such note, other
than amounts required to be established as reserves, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated accounts
receivable.

“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Quotation Day” means, with respect to any LIBO Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Rate Protection Agreement” means, collectively, any agreement with respect to
Hedging Obligations entered into by the Parent Borrower or any of its
Subsidiaries after the Euro Term Loan Effective Date under which the
counterparty of such agreement is (or at the time such agreement was entered
into, was) a Lender or an Affiliate of a Lender.

“Receivable” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a Person pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay for
goods or services under terms that permit the purchase of such goods and
services on credit and shall include, in any event, any items of property that
would be classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the UCC and any supporting obligations.

 

35



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean any wholly owned Subsidiary of the Parent
Borrower (or another Person in which the Parent Borrower or any Subsidiary makes
an Investment and to which the Parent Borrower or one or more of its
Subsidiaries transfer Receivables and related assets) which engages in no
activities other than in connection with the financing of Receivables and which
is designated by the Board of Directors (or other governing body if such
Subsidiary is not a corporation) of the applicable Subsidiary (as provided
below) as a Receivables Subsidiary and which meets the following conditions:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary:

(i) is guaranteed by the Parent Borrower or any Subsidiary (that is not a
Receivables Subsidiary);

(ii) is recourse to or obligates the Parent Borrower or any Subsidiary (that is
not a Receivables Subsidiary); or

(iii) subjects any property or assets of the Parent Borrower or any Subsidiary
(that is not a Receivables Subsidiary), directly or indirectly, contingently or
otherwise, to the satisfaction thereof;

(b) with which neither the Parent Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding (other than Standard Securitization Undertakings); and

(c) to which neither the Parent Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Any such designation by the Board of Directors of the applicable Subsidiary
shall be evidenced by a certified copy of the resolution of the Board of
Directors of such Subsidiary giving effect to such designation and an officer’s
certificate certifying, to the best of such officer’s knowledge and belief, that
such designation complies with the foregoing conditions

“Reference Bank Rate” means the arithmetic mean of the Submitted Reference Bank
Rates.

“Reference Banks” means:

(a) in relation to BBSY Rate Loans, Australia and New Zealand Banking Group
Limited, Commonwealth Bank of Australia, National Australia Bank Limited and
Westpac Banking Corporation; or

(b) otherwise, JPMorgan and such banks as may be appointed by the Administrative
Agent in consultation with the Parent Borrower and that agree to be so
appointed.

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

“Regulation S-X” means Regulation S-X of the Securities Act of 1933, as amended.

“Register” is defined in clause (a) of Section 2.7.

“Reimbursement Obligation” is defined in Section 2.6.3.

 

36



--------------------------------------------------------------------------------

“Release” means a “release”, as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 4.11.

“Replacement Notice” is defined in Section 4.11.

“Required Covenant Lenders” means, at any time, Non-Defaulting Lenders holding
more than 50% of the Total Exposure Amount of all Non-Defaulting Lenders, but
for the purposes of this calculation only including the Revolving Loan
Commitments, the New Term A Loans and the Australian Credit Facilities and
Lenders holding Loans and/or Commitments thereunder.

“Required Lenders” means, at any time, Non-Defaulting Lenders holding more than
50% of the Total Exposure Amount of all Non-Defaulting Lenders.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Parent Borrower or
any Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent Borrower or
any warrants, options or other right or obligation to purchase or acquire any
such Capital Securities, whether now or hereafter outstanding, or (ii) the
making of any other distribution in respect of such Capital Securities, in each
case either directly or indirectly, whether in cash, property or obligations of
the Parent Borrower or any Subsidiary or otherwise; provided, however, that any
conversion feature of convertible debt shall not be considered a “Restricted
Payment”.

“Revolving Exposure” means, relative to any Revolving Loan Lender, at any time,
(i) the aggregate outstanding principal amount of all Revolving Loans of such
Lender at such time, plus (ii) such Lender’s Revolving Loan Percentage of the
Letter of Credit Outstandings, plus (iii) such Lender’s Swing Line Exposure,
plus (iv) such Lender’s Revolving Loan Percentage of the OA Payment
Outstandings.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

“Revolving Loan Commitment Amount” means $1,000,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2 or increased pursuant to
Section 2.9.

“Revolving Loan Commitment Termination Date” means the earliest of:

(a) the Stated Maturity Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

 

37



--------------------------------------------------------------------------------

“Revolving Loan Percentage” means, relative to any Lender, the percentage which
such Lender’s Revolving Loan Commitment then constitutes of the Revolving Loan
Commitment Amount, or at any time after such Lender’s Revolving Loan Commitments
have expired or terminated in full, the percentage which such Lender’s Revolving
Exposure then constitutes of the Total Revolving Exposure Amount; provided that
in the case of Section 4.13 when a Defaulting Lender shall exist, “Revolving
Loan Percentage” shall be computed disregarding any Defaulting Lender’s
Revolving Exposure.

“Revolving Loan Termination Date” means the fifth anniversary of the Closing
Date.

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

“Revolving Note” means a promissory note of the Parent Borrower or Euro
Borrower, as applicable, payable to any Revolving Loan Lender, in the form of
Exhibit A-1 hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Parent Borrower or Euro Borrower to such Revolving Loan Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Sanctioned Country” means a country, region or territory subject to
comprehensive Sanctions (as of the Closing Date, Crimea, Cuba, Iran, North Korea
and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50 percent or more owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the Department of Foreign Affairs
and Trade or the Minister of Foreign Affairs of Australia.

“Screen Rate” means, as applicable, the LIBO Screen Rate, the EURIBOR Screen
Rate, the BBSY Screen Rate or the BBSW Screen Rate.

“SEC” means the Securities and Exchange Commission.

“Secured Parties” means, collectively, the Lenders, the Issuers, any Open
Account Discount Purchasers, the Administrative Agent, the Collateral Agent, the
Lead Arrangers, each Foreign Working Capital Lender (if applicable), each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each Person to whom the Parent Borrower or any of its
Subsidiaries owes Cash Management Obligations, and each of their respective
successors, transferees and assigns.

 

38



--------------------------------------------------------------------------------

“Security Agreement” means the Third Amended and Restated Pledge and Security
Agreement executed and delivered by Parent Borrower and each U.S. Subsidiary
Guarantor, substantially in the form of Exhibit G hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Senior Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of:

(a) Total Senior Secured Debt outstanding on the last day of such Fiscal Quarter

to

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.

“Senior Euro Notes Documents” means the 2024 Senior Euro Notes, the Senior Euro
Notes Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2024 Senior Euro Notes or the Senior Euro Notes
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement

“Senior Euro Notes Indenture” means the Indenture, dated as of June 3, 2016,
among Hanesbrand Finance Luxembourg S.C.A., Parent Borrower, the guarantors
party thereto, U.S. Bank Trustees Limited, as trustee, Elavon Financial Services
Limited, UK Branch, as paying agent and transfer agent, and Elavon Financial
Services Limited, as registrar, pursuant to which the 2024 Senior Euro Notes
were issued, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with this Agreement.

“Senior Notes Documents” means the Senior Euro Notes Documents and the Senior
U.S. Notes Documents.

“Senior U.S. Notes Documents” means the 2024 Senior U.S. Notes, the 2026 Senior
U.S. Notes, the Senior U.S. Notes Indenture and all other agreements, documents
and instruments executed and delivered with respect to the 2024 Senior U.S.
Notes, the 2026 Senior U.S. Notes or the Senior U.S. Notes Indenture, as the
same may be refinanced, amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with this Agreement

“Senior U.S. Notes Indenture” means the Indenture, dated as of May 6, 2016,
among the Parent Borrower, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee, pursuant to which the 2024 Senior U.S. Notes
and the 2026 Senior U.S. Notes were issued, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with this Agreement.

“Solvency Certificate” means a certificate executed by the chief financial or
accounting Authorized Officer of the Parent Borrower substantially in the form
of Exhibit I.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (i) the fair value of the property (on a going-concern
basis) of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (ii) the present fair
salable value of the assets (on a going-concern basis) of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured in the
ordinary course of business, (iii) such Person does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability

 

39



--------------------------------------------------------------------------------

of such Person and its Subsidiaries to pay as such debts and liabilities mature
in the ordinary course of business (including through refinancings, asset sales
and other capital market transactions), and (iv) such Person and its
Subsidiaries on a consolidated basis is not engaged in business or a
transaction, and such Person and its Subsidiaries on a consolidated basis is not
about to engage in a business or a transaction, for which the property of such
Person and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.

“Specified Default” means (i) any Default under Section 8.1.1 or Section 8.1.9
or (ii) any other Event of Default.

“Specified Transaction” means, with respect to any period, any (a) acquisition,
Investment, sale, transfer or other disposition of assets or property other than
in the ordinary course, (b) any merger or consolidation, or any similar
transaction, (c) any incurrence, issuance or repayment of Indebtedness, (d) any
Restricted Payment or (e) any other event, in each case with respect to which
the terms of the Loan Documents permitting such transaction require “pro forma
compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “pro forma basis” or to be given “pro forma effect.”

“Specified Time” means 11:00 a.m., London time.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
which are reasonably customary in a securitization of Receivables.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.6.

“Stated Maturity Date” means (i) with respect to the New Term A Loans, the New
Term A Loan Maturity Date, (ii) with respect to the New Term B Loans, New Term B
Loan Maturity Date, (iii), with respect to the Revolving Loan Commitments, the
Revolving Loan Termination Date, (iv) with respect to the Australian Term A-1
Loans, the Australian Term A-1 Loan Maturity Date and (v) with respect to the
Australian Revolving Loan Commitments, the Australian Revolving Loan Termination
Date.

“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Banks as of the Specified Time on the Quotation
Day for Loans in any applicable currency and the applicable Interest Period as
the rate at which such Reference Bank could borrow funds in the London interbank
market (or, with respect to BBSY Rate Loans, the Australian interbank market) in
such currency and for the relevant period, were it to do so by asking for and
then accepting interbank offers in reasonable market size in that currency and
for that period; provided that upon supplying such Submitted Reference Bank Rate
to the Administrative Agent, such Reference Bank shall certify that it has not
submitted or shared such Submitted Reference Bank Rate with any individual who
is formally designated as being involved in the ICE LIBOR submission process.

 

40



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent Borrower (other than a Receivables Subsidiary).

“Subsidiary Guarantors” means, collectively, the U.S. Subsidiary Guarantors, the
Euro Term Loan Subsidiary Guarantors and the Australian Subsidiary Guarantors.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be its Revolving Loan Percentage of the
total Swing Line Exposure at such time.

“Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan
Chase Bank, N.A.

“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.

“Swing Line Loan Commitment Amount” means, on any date, $50,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

“Swing Line Note” means a promissory note of the Parent Borrower payable to the
Swing Line Lender, in the form of Exhibit A-3 hereto (as such promissory note
may be amended, restated, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Parent Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Term B Loans” means, collectively, the Euro Term Loans and the New Term B
Loans.

“Term Loan Class” refers to the classification of Term Loans as Euro Term Loans,
New Term A Loans, New Term B Loans, Australian Term A-1 Loans, or any other
Class of Term Loans.

 

41



--------------------------------------------------------------------------------

“Term Loans” means the Euro Term Loans, the New Term A Loans, the New Term B
Loans and, unless the context otherwise requires, any Incremental Term Loan
(including the Australian Term Loans) or Extended Term Loan.

“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has been asserted), all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.

“Term Note” means a promissory note of the applicable Borrower payable to any
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the applicable Borrower to such Lender resulting from
outstanding Term Loans and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Third Amendment Effective Date” means July 23, 2013.

“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Parent Borrower and its Subsidiaries of the type referred to
in clause (i) of the definition of “Indebtedness”, clause (ii) of the definition
of “Indebtedness” (but only to the extent such obligations have been drawn and
have not been reimbursed within one Business Day), clause (iii) of the
definition of “Indebtedness”, clause (vii) of the definition of “Indebtedness”
and clause (ix) of the definition of “Indebtedness”, in each case exclusive of
(a) intercompany Indebtedness between the Parent Borrower and its Subsidiaries,
(b) any Contingent Liability in respect of any of the foregoing, (c) any
Permitted Factoring Facility, (d) any Commercial Letter of Credit, and (e) any
Open Account Paying Agreements.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and OA Payment Outstandings and the
unfunded amount of the Commitments.

“Total Revolving Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Revolving Loans
and Swing Line Loans, the aggregate amount of all Letter of Credit Outstandings
and OA Payment Outstandings and the unfunded amount of Revolving Loan
Commitments.

“Total Senior Secured Debt” means, on any date, all Total Debt which is secured
by a Lien.

“Total Tangible Assets” means, on any date, the aggregate amount of assets of
the Parent Borrower and its Subsidiaries shown on a consolidated balance sheet
of such Persons at such date less goodwill and other intangible assets.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Transaction” means (i) the fourth amendment and restatement of the Original
Credit Agreement, (ii) the borrowing by the Parent Borrower of the New Term
Loans on the Closing Date and (iii) the provision of the Revolving Commitments
to the Borrowers on the Closing Date.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

 

42



--------------------------------------------------------------------------------

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBO Rate Loan, a EURIBOR Rate Loan or a BBSY
Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Guaranty” means the Third Amended and Restated Guaranty executed and
delivered by an Authorized Officer of the Parent Borrower and each U.S.
Subsidiary Guarantor pursuant to the terms of this Agreement, substantially in
the form of Exhibit F hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“U.S. Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the U.S. Obligors arising under
or in connection with a Loan Document, including Reimbursement Obligations, OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Loans; provided, that U.S. Obligations
shall not include Excluded Swap Obligations.

“U.S. Obligor” means, as the context may require, the Parent Borrower and each
U.S. Subsidiary Guarantor.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States other than (i) a Receivables Subsidiary, (ii) a
Controlled Foreign Corporation, (iii) any such Subsidiary substantially all of
the assets of which consist of stock and, if applicable, debt of one or more
Controlled Foreign Corporations, (iv) any such Subsidiary directly or indirectly
owned by a Foreign Subsidiary, (v) a not-for-profit Subsidiary, (vi) an
Immaterial Subsidiary, (vii) a Subsidiary prohibited by applicable law or
contract from guaranteeing or granting Liens to secure any of the Obligations or
with respect to which any consent, approval, license or authorization from any
Governmental Authority would be required for the provision of any such guaranty
(but in the case of such guaranty being prohibited due to a contractual
obligation, such contractual obligation shall have been in place at the Closing
Date or at the time such Subsidiary became a Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Subsidiary);
provided that each such Subsidiary shall cease to be excluded from the
definition of “U.S. Subsidiary” solely pursuant to this clause (vii) if such
consent, approval, license or authorization has been obtained, (viii) with
respect to which the Parent Borrower and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guaranty of
the Obligations are excessive in relation to the benefits to the Lenders, (ix) a
Subsidiary acquired pursuant to an acquisition financed with secured
Indebtedness permitted to be incurred under Section 7.2.2(i) and each Subsidiary
that is a Subsidiary thereof to the extent such secured Indebtedness prohibits
such Subsidiary from becoming a Guarantor; provided that each such Subsidiary
shall cease to be excluded from the definition of “U.S. Subsidiary” solely
pursuant to this clause (ix) if such secured Indebtedness is repaid or

 

43



--------------------------------------------------------------------------------

becomes unsecured, if such Subsidiary ceases to Guarantee such secured
Indebtedness or such prohibition no longer exists, as applicable, (ix) a
Subsidiary, acquired after the Closing Date, that does not have the legal
capacity to provide a guarantee of the Obligations (provided that the lack of
such legal capacity does not arise from any action or omission of Parent
Borrower or any other Obligor) and (x) a direct or indirect Subsidiary of any
Subsidiary excluded from the definition of “U.S. Subsidiary” pursuant to the
foregoing clauses (i) and (v).

“U.S. Subsidiary Guarantor” means each U.S. Subsidiary that has executed and
delivered to the Administrative Agent the U.S. Guaranty (including by means of a
delivery of a supplement thereto).

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations; Limited Condition
Transactions. (a) Unless otherwise specified, all accounting terms used in each
Loan Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Section 7.2.4 and the definitions used
in such calculations) shall be made, in accordance with those generally accepted
accounting principles (“GAAP”) applied in the preparation of the financial
statements referred to in Section 5.1.7. In the event that any Accounting Change
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Parent Borrower and the Administrative Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Parent Borrower and its Subsidiaries consolidated
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Parent Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. “Accounting Change” refers to any change in
accounting principles required by the

 

44



--------------------------------------------------------------------------------

promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Unless otherwise expressly provided, all
financial covenants and defined financial terms shall be computed on a
consolidated basis for the Parent Borrower and its Subsidiaries, in each case
without duplication. Notwithstanding any other provision contained herein all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Parent
Borrower at “fair value” as defined therein. Furthermore, notwithstanding any
change in GAAP that after the Closing Date would require lease obligations that
would be treated as operating leases as of the Closing Date to be classified and
accounted for as Capitalized Lease Liabilities or otherwise reflected on the
consolidated balance sheet of the Parent Borrower, for the purposes of
determining compliance with any covenant contained herein, such obligations
shall be treated in the same manner as operating leases are treated as of the
Closing Date.

(b) As of any date of determination, for purposes of determining the Interest
Coverage Ratio, Leverage Ratio or Senior Secured Leverage Ratio (and any
financial calculations required to be made or included within such ratios, or
required for purposes of preparing any Compliance Certificate to be delivered
pursuant to the definition of “Permitted Acquisition”), the calculation of such
ratios and other financial calculations shall include or exclude, as the case
may be, the effect of any assets or businesses that have been acquired or
Disposed of by the Parent Borrower or any of its Subsidiaries pursuant to the
terms hereof (including through mergers or consolidations) as of such date of
determination, as determined by the Parent Borrower on a pro forma basis in
accordance with GAAP, which determination may include one-time adjustments or
reductions in costs, if any, directly attributable to any such permitted
Disposition or Permitted Acquisition, as the case may be, in each case
(i) calculated in accordance with Regulation S-X and any successor statute, for
the period of four Fiscal Quarters ended on or immediately prior to the date of
determination of any such ratios (after giving effect to any cost-savings or
adjustments relating to synergies resulting from a Permitted Acquisition which
have been realized or for which the steps necessary for realization have been
taken and certified in good faith by an officer of the Parent Borrower or
otherwise as the Administrative Agent shall otherwise agree) and (ii) giving
effect to any such Permitted Acquisition or permitted Disposition as if it had
occurred on the first day of such four Fiscal Quarter period

(c) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating the Interest Coverage Ratio, Leverage Ratio or Senior
Secured Leverage Ratio, as applicable, testing availability under any basket
provided for in this Agreement or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom or requiring the accuracy of
representations and warranties) in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Condition
Transaction, the date of determination of such ratio and determination or
measurement of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant or accuracy of
representations and warranties shall, at the option of the Parent Borrower (the
Parent Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”) and if, after such ratios and other provisions are
measured or determined on a pro forma basis after giving effect to such Limited
Condition Transaction and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCT Test Date, the Parent Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratios and provisions, such
provisions shall

 

45



--------------------------------------------------------------------------------

be deemed to have been complied with on such date. For the avoidance of doubt,
(x) if any of such ratios or baskets are exceeded as a result of fluctuations in
such ratio or basket (including due to fluctuations in EBITDA of the Parent
Borrower or the target of any Limited Condition Transaction (other than as a
result of any incurrence, disposition or Restricted Payment) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios, baskets
and other provisions will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (y) such ratios, baskets and
other provisions shall not be tested at the time of consummation of such Limited
Condition Transaction or related Specified Transactions. If the Parent Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio (excluding, for the
avoidance of doubt, any ratio contained in Section 7.2.4) or basket availability
with respect to any other Specified Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
(and tested) on a pro forma basis assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

(d) Except as otherwise provided herein, when the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

SECTION 2.1.1 Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring after the Closing Date but prior to
the Revolving Loan Commitment Termination Date,

(a) each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”), agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) to the Parent Borrower denominated in Dollars or
to the Euro Borrower in Euros equal to such Lender’s Revolving Loan Percentage
of the aggregate amount of each Borrowing of the Revolving Loans requested by
the Parent Borrower to be made on such day; and

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) denominated in Dollars to the Parent Borrower equal to the principal
amount of the Swing Line Loan requested by the Parent Borrower to be made on
such day. The commitment of the Swing Line Lender described in this clause is
herein referred to as its “Swing Line Loan Commitment”.

On the terms and subject to the conditions hereof, the Parent Borrower and the
Euro Borrower, as applicable, may from time to time borrow, prepay and reborrow
Revolving Loans and Swing Line Loans. No Revolving Loan Lender shall be
permitted or required to make any Revolving Loan if, after giving effect
thereto, (i) such Lender’s Revolving Exposure would exceed such Lender’s
Revolving Loan Percentage of the then existing Revolving Loan Commitment Amount
or (ii) the aggregate amount of

 

46



--------------------------------------------------------------------------------

Revolving Loans and Swing Line Loans outstanding together with the Letter of
Credit Outstandings and the OA Payment Outstandings would exceed the Revolving
Loan Commitment Amount. Furthermore, the Swing Line Lender shall not be
permitted or required to make Swing Line Loans if, after giving effect thereto,
(A) the aggregate outstanding principal amount of all Swing Line Loans would
exceed the then existing Swing Line Loan Commitment Amount or (B) the sum of the
aggregate amount of all Swing Line Loans and all Revolving Loans outstanding
plus the aggregate amount of Letter of Credit Outstandings and OA Payment
Outstandings would exceed the Revolving Loan Commitment Amount.

SECTION 2.1.2 Letter of Credit Commitment; Open Account Agreements. (a) From
time to time on any Business Day occurring after the Closing Date but at least
five Business Days prior to the Revolving Loan Termination Date, the relevant
Issuer agrees that it will (subject to the terms hereof) (i) issue one or more
Letters of Credit in Dollars for the account of the Parent Borrower, any
Subsidiary Guarantor or any Foreign Subsidiary in the Stated Amount requested by
the Parent Borrower on such day, or (ii) extend the Stated Expiry Date of a
Letter of Credit previously issued hereunder. No Issuer shall be permitted or
required to issue any Letter of Credit if, after giving effect thereto, (x) the
sum of the aggregate amount of (A) all Letter of Credit Outstandings plus
(B) all OA Payment Outstandings would exceed the then existing Letter of Credit
Commitment Amount or (y) the sum of the aggregate amount of all (A) Letter of
Credit Outstandings plus (B) OA Payment Outstandings plus (C) the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the then existing Revolving Loan Commitment Amount.

(b) From time to time on any day occurring after the Closing Date but prior to
the Revolving Loan Termination Date, an Obligor may enter into one or more Open
Account Paying Agreements with such Lenders or their respective Affiliates as it
and they shall so agree; provided that (i) no Lender will be required to enter
into an Open Account Paying Agreement and (ii) an Obligor shall not be permitted
to enter into, or incur obligations under, an Open Account Paying Agreement if,
after giving effect thereto, (x) the sum of the aggregate amount of (A) all OA
Payment Outstandings plus (B) all Letter of Credit Outstandings would exceed the
then existing Letter of Credit Commitment Amount or (y) the sum of the aggregate
amount of all (A) Letter of Credit Outstandings plus (B) OA Payment Outstandings
plus (C) the aggregate principal amount of all Revolving Loans and Swing Line
Loans then outstanding would exceed the then existing Revolving Loan Commitment
Amount.

SECTION 2.1.3 New Term Loan Commitments. Subject to the terms and conditions
hereof, (a) each Lender with a New Term A Loan Commitment (referred to as a “New
Term A Loan Lender”), agrees that it will make term loans (including, with
respect to any Converting Term A Lender, by converting Existing Term A Loans
into New Term A Loans hereunder) (relative to such New Term A Loan Lender, its
“New Term A Loans”) in Dollars to the Parent Borrower on the Closing Date in an
amount equal to the amount of the New Term A Loan Commitment of such New Term A
Loan Lender and (b) each Lender with a New Term B Loan Commitment (referred to
as a “New Term B Loan Lender”), agrees that it will make term loans (relative to
such New Term B Loan Lender, its “New Term B Loans”) in Dollars to the Parent
Borrower on the Closing Date in an amount equal to the amount of the New Term B
Loan Commitment of such New Term B Loan Lender. The New Term Loans may from time
to time be LIBO Rate Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.4 and 2.5.

SECTION 2.1.4 Australian Revolving Loan Commitment. From time to time but prior
to the Australian Revolving Loan Termination Date, each Australian Lender that
has an Australian Revolving Loan Commitment (referred to as an “Australian
Revolving Loan Lender”), agrees that it will make loans (or contingent
instruments or other financial accommodations, as applicable) (relative to such
Lender, its “Australian Revolving Loans”) to the Australian Borrower in
accordance with the Australian Revolving Facility Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 2.2 Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time as set forth below.

SECTION 2.2.1 Optional. The Parent Borrower may, from time to time on any
Business Day occurring after the Closing Date, voluntarily reduce any Commitment
Amount on the Business Day so specified by the Parent Borrower; provided that,
all such reductions shall require at least one Business Day’s prior notice to
the Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. Any optional or mandatory reduction of the Revolving Loan
Commitment Amount pursuant to the terms of this Agreement which (a) reduces the
Swing Line Lender’s Revolving Loan Percentage of the Revolving Loan Commitment
Amount below the Swing Line Loan Commitment Amount shall result in an automatic
and corresponding reduction of the Swing Line Loan Commitment Amount to an
aggregate amount not in excess of the Swing Line Lender’s Revolving Loan
Percentage of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of the Swing Line Lender or any Revolving Loan Lender
or (b) reduces the Revolving Loan Commitment Amount below the sum of (i) the
Swing Line Loan Commitment Amount and (ii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount and/or Letter of Credit Commitment Amount (as
directed by the Parent Borrower in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount) to an aggregate amount not in excess of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender, any Revolving Loan Lender or any Issuer. The Australian
Borrower may voluntarily reduce the Australian Revolving Loan Commitment Amount
in accordance with the Australian Revolving Facility Agreement.

SECTION 2.3 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 2.3.1, Swing Line Loans shall be made by the Swing
Line Lender in accordance with Section 2.3.2. and Australian Revolving Loans
shall be made by the Australian Revolving Loan Lenders in accordance with the
Australian Revolving Facility Agreement.

SECTION 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing Line
Loans and Australian Loans), by delivering a Borrowing Request to the
Administrative Agent on or before, in the case of LIBO Rate Loans, 10:00 a.m.
(New York time) and in the case of EURIBOR Rate Loans, 10:00 a.m. (London time),
on a Business Day, the Parent Borrower or the Euro Borrower, as applicable, may
from time to time irrevocably request, on such Business Day in the case of Base
Rate Loans or on not less than three Business Days’ notice and not more than
five Business Days’ notice, in the case of LIBO Rate Loans denominated in
Dollars or EURIBOR Rate Loans, that a Borrowing be made, in the case of LIBO
Rate Loans, in a minimum amount of $5,000,000 and an integral multiple of
$1,000,000, in the case of Base Rate Loans, in a minimum amount of $1,000,000
and an integral multiple of $500,000 or, in either case, in the unused amount of
the applicable Commitment and, in the case of EURIBOR Rate Loans, in a minimum
amount of €5,000,000 and an integral multiple of €1,000,000. In the case of
Australian Term Loans, by delivering a Borrowing Request to the Administrative
Agent on or before 10:00 a.m. on a Business Day, the Australian Borrower may
from time to time irrevocably request, on not less than five Business Days’
notice in the form set out in Schedule II to the Australian Syndicated Facility
Agreement, that a Borrowing of Australian Term Loans be made. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be comprised
of the type of Loans, and shall be made on the Business Day specified in such
Borrowing Request. In the case of Loans other than Swing Line Loans, on or
before 12:00 noon on such Business Day each Lender that has a Commitment to make
the Loans being requested shall deposit with the Administrative Agent same day
funds in an amount equal to such Lender’s Percentage of the requested Borrowing.
Such deposit will be made to an account which the Administrative Agent shall
specify from time to time by notice to the Lenders. To the extent funds are
received from the Lenders, the

 

48



--------------------------------------------------------------------------------

Administrative Agent shall make such funds available to the Parent Borrower or
Euro Borrower, as applicable, by wire transfer to the accounts the Parent
Borrower shall have specified in its Borrowing Request. No Lender’s obligation
to make any Loan shall be affected by any other Lender’s failure to make any
Loan. Each Lender may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan.

SECTION 2.3.2 Swing Line Loans; Participations, etc.

(a) By telephonic notice to the Swing Line Lender on or before 2:00 p.m. on a
Business Day (followed (within one Business Day) by the delivery of a confirming
Borrowing Request), the Parent Borrower may from time to time after the Closing
Date but prior to the Revolving Loan Commitment Termination Date irrevocably
request that Swing Line Loans be made by the Swing Line Lender in an aggregate
minimum principal amount of $500,000 and an integral multiple of $100,000. All
Swing Line Loans shall be made as Base Rate Loans and shall not be entitled to
be converted into LIBO Rate Loans or EURIBOR Rate Loans. The proceeds of each
Swing Line Loan shall be made available by the Swing Line Lender to the Parent
Borrower by wire transfer to the account the Parent Borrower shall have
specified in its notice therefor by the close of business on the Business Day
telephonic notice is received by the Swing Line Lender. Upon the making of each
Swing Line Loan, and without further action on the part of the Swing Line Lender
or any other Person, each Revolving Loan Lender (other than the Swing Line
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swing Line Loan, and
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for Swing Line Loans which have not been reimbursed by the Parent
Borrower in accordance with the terms of this Agreement.

(b) If (i) any Swing Line Loan shall be outstanding for more than four Business
Days, (ii) any Swing Line Loan is or will be outstanding on a date when the
Parent Borrower requests that a Revolving Loan be made, or (iii) any Default
shall occur and be continuing, then each Revolving Loan Lender (other than the
Swing Line Lender) irrevocably agrees that it will, at the request of the Swing
Line Lender, make a Revolving Loan (which shall initially be funded as a Base
Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). Promptly following receipt by each Revolving Loan Lender of a request
to make Revolving Loans as provided in the preceding sentence (and in any event,
if such notice is received by 12:00 noon, New York City time on a Business Day,
no later than 5:00 p.m. New York City time on such Business Day and, if such
notice is received after 12:00 noon, New York City time on a Business Day, no
later than 11:00 a.m. New York City time on the immediately succeeding Business
Day), each Revolving Loan Lender shall deposit in an account specified by the
Swing Line Lender the amount so requested in same day funds and such funds shall
be applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At
the time the Revolving Loan Lenders make the above referenced Revolving Loans
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing Line Loans, Revolving Loans in an amount equal to
the Swing Line Lender’s Revolving Loan Percentage of the aggregate principal
amount of the Refunded Swing Line Loans. Upon the making (or deemed making, in
the case of the Swing Line Lender) of any Revolving Loans pursuant to this
clause, the amount so funded shall become an outstanding Revolving Loan and
shall no longer be owed as a Swing Line Loan. All interest payable with respect
to any Revolving Loans made (or deemed made, in the case of the Swing Line
Lender) pursuant to this clause shall be appropriately adjusted to reflect the
period of time during which the Swing Line Lender had outstanding Swing Line
Loans in respect of which such Revolving Loans were made. Each

 

49



--------------------------------------------------------------------------------

Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

SECTION 2.4 Continuation and Conversion Elections.

SECTION 2.4.1 By delivering a Continuation/Conversion Notice to the
Administrative Agent on or before 10:00 a.m. on a Business Day, the applicable
Borrower may from time to time irrevocably elect on not less than three nor more
than five Business Days’ notice (a) to convert any Base Rate Loan into one or
more LIBO Rate Loans, (b) before the last day of the then current Interest
Period with respect thereto, to continue any LIBO Rate Loan as a LIBO Rate Loan,
(c) before the last day of the then current Interest Period with respect
thereto, to continue any EURIBOR Rate Loan as a EURIBOR Rate Loan; provided that
(i) any portion of any Loan which is continued or converted hereunder shall be
in a minimum amount of $1,000,000 or €1,000,000, as applicable, and in an
integral multiple amount of $1,000,000 or €1,000,000 , as applicable, (ii) in
the absence of prior notice as required above (which notice may be delivered
telephonically followed by written confirmation within 24 hours thereafter by
delivery of a Continuation/Conversion Notice), with respect to any LIBO Rate
Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan and (iii) in the absence of prior
notice as required above (which notice may be delivered telephonically followed
by written confirmation within 24 hours thereafter by delivery of a
Continuation/Conversion Notice), with respect to any EURIBOR Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such EURIBOR Rate Loan shall, on such last day, automatically
be continued as a EURIBOR Rate Loan with an Interest Period of one month;
provided further that (A) each such conversion or continuation shall be pro
rated among the applicable outstanding Loans of all Lenders that have made such
Loans, and (B) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Event of Default
has occurred and is continuing. The Australian Borrower may convert and continue
BBSY Rate Loans and BKBM Rate Loans in accordance with the Australian Revolving
Facility Agreement.

SECTION 2.4.2 By delivering a written notice to the Administrative Agent on or
before 10:00 a.m. on the date that is three Business Days before the last day of
the then current Interest Period, the Australian Borrower may continue any
Australian Term Loan as a BBSY Rate Loan with the same Interest Period or choose
a different Interest Period; provided that in the absence of prior notice as
required above (which notice may be delivered telephonically followed by written
confirmation within 24 hours thereafter), the Interest Period immediately
succeeding the current Interest Period shall remain the same. The Australian
Borrower may convert and continue Australian Revolving Loans that are BBSY Rate
Loans and BKBM Rate Loans in accordance with the Australian Revolving Facility
Agreement.

SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans, EURIBOR Rate Loans and BBSY Rate
Loans hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBO Rate Loan, EURIBOR Rate Loans or BBSY Rate Loans ; provided that, such LIBO
Rate Loan, EURIBOR Rate Loan or BBSY Rate Loans shall nonetheless be deemed to
have been made and to be held by such

 

50



--------------------------------------------------------------------------------

Lender, and the obligation of the applicable Borrower to repay such LIBO Rate
Loan, EURIBOR Rate Loan or BBSY Rate Loan shall nevertheless be to such Lender
for the account of such foreign branch, Affiliate or international banking
facility. Subject to Section 4.10, each Lender may, at its option, make any Loan
available to the applicable Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
Loans in accordance with the terms of this Agreement.

SECTION 2.6 Issuance Procedures. By delivering to the Administrative Agent and
the relevant Issuer an Issuance Request on or before 10:00 a.m. on a Business
Day, the Parent Borrower may from time to time irrevocably request on not less
than three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a Standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the relevant Issuer, in its sole discretion), that an Issuer issue
a Letter of Credit, or extend the Stated Expiry Date of a Standby Letter of
Credit, in such form as may be requested by the Parent Borrower and approved by
such Issuer, solely for the purposes described in Section 7.1.7. In connection
with any Issuance Request the Parent Borrower and/or applicable Subsidiary shall
have executed and delivered such applications, agreements and other instruments
relating to such Letter of Credit as such Issuer shall have reasonably requested
consistent with its then current practices and procedures with respect to
letters of credit of the same type, provided that in the event of any conflict
between any such application, agreement or other instrument and the provisions
of this Agreement, the provisions of this Agreement shall control. Each Standby
Letter of Credit shall by its terms be stated to expire on a date (its “Stated
Expiry Date”) no later than the earlier to occur of (i) five Business Days prior
to the Revolving Loan Termination Date or (ii) unless otherwise agreed to by an
Issuer, in its sole discretion, one year from the date of its issuance (provided
that each Standby Letter of Credit may, with the consent of the Issuer thereof
in its sole discretion, provide for automatic renewals for one year periods
(which in no event shall extend beyond the Revolving Loan Termination Date)).
Each Commercial Letter of Credit shall by its terms be stated to expire on a
date no later than the earlier to occur of (i) five Business Days prior to the
Revolving Loan Termination Date or (ii) unless otherwise agreed to by an Issuer,
in its sole discretion, 180 days from the date of its issuance. Each Issuer will
make available to the beneficiary thereof the original of the Letter of Credit
which it issues. Each Issuer shall provide periodic reporting of Letters of
Credit issued by such Issuer in a manner, and in time periods, mutually
acceptable to the Administrative Agent and such Issuer. Unless notified by the
Administrative Agent in writing prior to the issuance of a Letter of Credit, the
applicable Issuer shall be entitled to assume that the conditions precedent to
such issuance have been met.

SECTION 2.6.1 Other Lenders Participation.

(a) Upon the issuance of each Letter of Credit, and without further action, each
Revolving Loan Lender (other than the applicable Issuer) shall be deemed to have
irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing the applicable Issuer for Reimbursement Obligations
which have not been reimbursed by the Parent Borrower in accordance with
Section 2.6.3 in the applicable currency and at the times set forth in such
Section (with the terms of this Section surviving the termination of this
Agreement). In addition, such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, be entitled to receive a ratable portion of the
Letter of Credit fees

 

51



--------------------------------------------------------------------------------

payable pursuant to Section 3.3.3 with respect to each Letter of Credit (other
than the issuance fees payable to the Issuer of such Letter of Credit pursuant
to the last sentence of Section 3.3.3) and of interest payable pursuant to
Section 3.2 with respect to any Reimbursement Obligation accruing on and after
the date (and to the extent) such Lender funds its participation interest in
such Letter of Credit. To the extent that any Revolving Loan Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from the
Parent Borrower or otherwise) in respect of such Disbursement. Upon any change
in the Revolving Loan Commitments pursuant to an assignment under Section 10.10
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Loan Percentage of the assigning and
assignee Revolving Loan Lenders.

(b) Upon the entry into each Open Account Discount Agreement, and without
further action, each Revolving Loan Lender (other than the applicable Open
Account Discount Purchaser) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Open Account Discount Agreement, and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
applicable Open Account Discount Purchaser for OA Payment Obligations under the
applicable Open Account Paying Agreement which have not been reimbursed by the
relevant Obligor in accordance with the terms thereof (with the terms of this
Section surviving the termination of this Agreement). In addition, such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
entitled to receive a ratable portion of the Open Account Agreement payments
pursuant to Section 3.3.4 and of interest payable pursuant to Section 3.2 with
respect to any OA Payment Obligations accruing on and after the date (and to the
extent) such Lender funds its participation interest in such OA Payment
Obligations. To the extent that any Revolving Loan Lender has reimbursed any
Open Account Discount Purchaser for an Open Account Discount Purchase, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Parent Borrower or otherwise) in respect of such
Open Account Discount Purchase. Upon any change in the Revolving Loan
Commitments pursuant to an assignment under Section 10.10 of this Agreement, it
is hereby agreed that with respect to all OA Payment Outstandings, there shall
be an automatic adjustment to the participations hereby created to reflect the
new Revolving Loan Percentage of the assigning and assignee Revolving Loan
Lenders. The Parent Borrower shall be required to reimburse each Open Account
Discount Purchaser in accordance with the terms set forth in the applicable Open
Account Paying Agreement.

SECTION 2.6.2 Disbursements. An Issuer will notify the Parent Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Not later than 1:00 p.m.
on (i) a Disbursement Date, if the Parent Borrower shall have received notice of
such Disbursement prior to 10:00 a.m. on such Disbursement Date, or (ii) the
Business Day immediately following a Disbursement Date, if such notice is
received after 10:00 a.m. on such Disbursement Date, the Parent Borrower will
reimburse such Issuer directly in full for such Disbursement. Each such
reimbursement shall be made in immediately available funds together (in the case
of a reimbursement made on such immediately following Business Day, with
interest thereon at a rate per annum equal to the rate per annum then in effect
for Base Rate Loans (with the then Applicable Margin for Revolving Loans
accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement, provided that if such
reimbursement is not made when due pursuant to this Section 2.6.2, then the
interest rates set forth in Section 3.2.2 shall apply. Without limiting in any
way the foregoing and notwithstanding anything to the contrary contained herein
or in any separate

 

52



--------------------------------------------------------------------------------

application for any Letter of Credit, the Parent Borrower hereby acknowledges
and agrees that it shall be obligated to reimburse the applicable Issuer upon
each Disbursement of a Letter of Credit, and it shall be deemed to be the
obligor for purposes of each such Letter of Credit issued hereunder (whether the
account party on such Letter of Credit is the Parent Borrower or a Subsidiary).
In the event that an Issuer makes any Disbursement and the Parent Borrower shall
not have reimbursed such amount in full to such Issuer pursuant to this
Section 2.6.2, such Issuer shall promptly notify the Administrative Agent which
shall promptly notify each Revolving Loan Lender of such failure, and each
Revolving Loan Lender (other than such Issuer) shall promptly and
unconditionally pay in same day funds to the Administrative Agent for the
account of such Issuer the amount of such Revolving Loan Lender’s Revolving Loan
Percentage of such unreimbursed Disbursement. If an Issuer so notifies the
Administrative Agent, and the Administrative Agent so notifies the Revolving
Loan Lenders prior to 2:00 p.m., on any Business Day, each such Revolving Loan
Lender shall make available to such Issuer such Revolving Loan Lender’s
Revolving Loan Percentage of the amount of such payment on such Business Day in
same day funds (or if such notice is received by such Revolving Loan Lenders
after 2:00 p.m. on the day of receipt, payment shall be made on the immediately
following Business Day). If and to the extent such Revolving Loan Lender shall
not have so made its Revolving Loan Percentage of the amount of such payment
available to the applicable Issuer, such Revolving Loan Lender agrees to pay to
such Issuer forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuer, at the Federal Funds Rate.

SECTION 2.6.3 Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Parent Borrower under Section 2.6.2 to reimburse an Issuer with respect to
each Disbursement (including interest thereon) and, upon the failure of the
Parent Borrower to reimburse an Issuer, each Revolving Loan Lender’s obligation
under Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of (i) any setoff, counterclaim
or defense to payment which the Parent Borrower or such Revolving Loan Lender,
as the case may be, may have or have had against such Issuer, any Lender or any
other Person (including any Subsidiary) for any reason whatsoever, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in such Issuer’s good faith opinion (absent
such Issuer’s gross negligence or willful misconduct), such Disbursement is
determined to be appropriate) or any non-application or misapplication by the
beneficiary of the proceeds of such Letter of Credit; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the issuance of a Letter
of Credit; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing (including any of the events set forth in Section 2.6.5); provided
that, after paying in full its Reimbursement Obligation hereunder, nothing
herein shall adversely affect the right of the Parent Borrower or such Lender,
as the case may be, to commence any proceeding against an Issuer for any
wrongful Disbursement made by such Issuer under a Letter of Credit as a result
of acts or omissions constituting gross negligence, bad faith or willful
misconduct on the part of such Issuer.

SECTION 2.6.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Parent Borrower of its obligations under this Section, following the
occurrence and during the continuation of any other Event of Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Parent Borrower or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and

 

53



--------------------------------------------------------------------------------

(b) the Parent Borrower shall be immediately obligated to reimburse the Issuers
for the amount deemed to have been so paid or disbursed by such Issuers.

Amounts payable by the Parent Borrower pursuant to this Section shall be
deposited in immediately available funds with the Collateral Agent and held as
cash collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Collateral Agent shall return to the Parent Borrower all amounts then
on deposit with the Collateral Agent pursuant to this Section which have not
been applied to the satisfaction of the Reimbursement Obligations.

SECTION 2.6.5 Nature of Reimbursement Obligations. The Parent Borrower, each
other Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence, bad faith or willful misconduct) shall be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise or errors in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuer; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any of the rights or powers granted to
any Issuer or any Revolving Loan Lender hereunder. In furtherance and not in
limitation or derogation of any of the foregoing, any action taken or omitted to
be taken by an Issuer in good faith (and not constituting gross negligence or
willful misconduct) shall be binding upon each Obligor and each such Secured
Party, and shall not put such Issuer under any resulting liability to any
Obligor or any Secured Party, as the case may be.

SECTION 2.6.6 Existing Letters of Credit. On the Closing Date, all Existing
Letters of Credit shall be deemed to have been issued hereunder and shall for
all purposes be deemed to be “Letters of Credit” hereunder.

 

54



--------------------------------------------------------------------------------

SECTION 2.7 Register; Notes. The Register shall be maintained on the following
terms.

(a) The Parent Borrower hereby designates the Administrative Agent to serve as
the Parent Borrower’s agent, solely for the purpose of this clause, to maintain
a register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender and each repayment in respect
of the principal amount of the Loans, annexed to which the Administrative Agent
shall retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Register shall constitute prima facie evidence and shall be
binding, in the absence of manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person in whose name a Loan is registered
(or, if applicable, to which a Note has been issued) as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary. Any assignment or transfer of a Commitment or the Loans
made pursuant hereto shall be registered in the Register only upon delivery to
the Administrative Agent of a Lender Assignment Agreement that has been executed
by the requisite parties pursuant to Section 10.11. No assignment or transfer of
a Lender’s Commitment or Loans shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Administrative Agent as
provided in this Section.

(b) The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the Borrowers will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. The Borrowers hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia, the date of, the outstanding principal amount
of, and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, constitute prima facie
evidence and shall be binding on each Obligor absent manifest error; provided
that, the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Obligor.

SECTION 2.8 Extensions of Term Loans. (a) The Parent Borrower (with respect to
the New Term A Loans and New Term B Loans), the Lux Borrower (with respect to
the Euro Term Loans) and the Australian Borrower (with respect to the Australian
Term A-1 Loans) may at any time and from time to time request that all or a
portion of a Term Loan Class (an “Existing Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loan Class (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.8. In order to establish any Extended Term
Loans, the applicable Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, on such terms as the
applicable Borrower and the Lenders providing such Extended Term Loans shall
agree except (x) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments of principal of any class of Extended
Term Loans may be delayed to later dates than the scheduled amortization of
principal of the Existing Class of Euro Term Loans, New Term A Loans, New Term B
Loans, Australian Term A-1 Loans from which they were converted (with any such
delay resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 3.1.1, as the case may be, with respect to the
Existing Class from which such Extended Term Loans were converted, in each case
as more particularly set forth in Section 2.8(c)

 

55



--------------------------------------------------------------------------------

below) and (y) (A) the interest margins with respect to any class of Extended
Term Loans may be higher or lower than the interest margins for the Existing
Class of Euro Term Loans, New Term A Loans, New Term B Loans, Australian Term
A-1 Loans from which they were converted and/or (B) additional fees may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Class converted into Extended Term Loans pursuant to any Extension Request. Any
Extended Term Loans of any Extension Series shall constitute a separate Class of
Term Loans from the Existing Class from which they were converted.

(b) The applicable Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its sole discretion) prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Existing
Class or Existing Classes of Term Loans subject to such Extension Request
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of the Existing Class or Existing Classes of Term Loans
subject to such Extension Request that it has elected to convert into Extended
Term Loans. In the event that the aggregate amount of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Euro Term
Loans, New Term A Loans, New Term B Loans or Australian Term A-1 Loans, as
applicable, requested to become Extended Term Loans pursuant to the Extension
Request, such Existing Class or Existing Classes shall be converted to Extended
Term Loans on a pro rata basis across Extending Lenders based on the amount of
such Euro Term Loans, New Term A Loans, New Term B Loans or Australian Term A-1
Loans included in each such Extension Election.

(c) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.8(c) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the applicable
Obligors of such Extended Term Loans, the Administrative Agent and the
applicable Extending Lenders. No Extension Amendment shall provide for any
tranche of Extended Term Loans in an aggregate principal amount that is less
than $25,000,000. In addition to any terms and changes required or permitted by
Section 2.8(a), each Extension Amendment shall amend the scheduled amortization
payments pursuant to Section 3.1.1 with respect to the Existing Class from which
the Extended Term Loans were converted to reduce each scheduled principal
repayment amounts for such Existing Class in the same proportion as the amount
of the Existing Class that is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any principal repayment amount
payable with respect to any individual Term Loan of such Existing Class that is
not an Extended Term Loan shall not be reduced as a result thereof). In
connection with any Extension Amendment, Lux Borrower (in the case of an
extension of Euro Term Loans), the Parent Borrower (in the case of an extension
of New Term A Loans or New Term B Loans) or the Australian Borrower (in the case
of an extension of Australian Term A-1 Loans) shall deliver (or cause to be
delivered) an opinion of counsel reasonably acceptable to the Administrative
Agent, if reasonably requested by the Administrative Agent.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Class is converted to extend the related scheduled
maturity date(s) in accordance with Section 2.8(a) (an “Extension Date”), the
aggregate principal amount of existing

 

56



--------------------------------------------------------------------------------

Euro Term Loans, New Term A Loans, New Term B Loans or Australian Term A-1
Loans, as applicable, of each Extending Lender shall be deemed reduced by an
amount equal to the aggregate principal amount of Euro Term Loans, New Term A
Loans, New Term B Loans or Australian Term A-1 Loans, as applicable, that are so
converted to Extended Term Loans by such Lender on such date.

(e) This Section 2.8 shall supersede any provisions in Section 10.1 to the
contrary.

SECTION 2.9 Incremental Facilities. (a) At any time or from time to time after
the Closing Date, the Parent Borrower, by written notice to Administrative
Agent, may request (x) the establishment of one or more additional tranches of
“Australian Dollar term loans” (“Incremental A$ Term Loans”), “euro term loans”
(“Incremental Euro Term Loans”), “term A loans” denominated in Dollars
(“Incremental New Term A Loans”), “term B loans” denominated in Dollars
(“Incremental New Term B Loans”) or other term loans denominated in such other
currencies as may be agreed by the Lenders providing such term loans to the
extent such currency is freely available, readily convertible into Dollars and
otherwise reasonably acceptable to the Administrative Agent or increases in the
amount of any existing term loan tranches (any such increases, together with the
Incremental A$ Term Loans, Incremental Euro Term Loans, Incremental New Term A
Loans, the Incremental New Term B Loans, or such other incremental term loans
the “Incremental Term Loans”) and/or (y) increases in the Revolving Loan
Commitments (“Incremental RCF Commitments) and/or other revolving loan
commitments denominated in such other currencies as may be agreed by the Lenders
providing such revolving loan commitments to the extent such currency is freely
available, readily convertible into Dollars and otherwise reasonably acceptable
to the Administrative Agent (the “Incremental Other Currency Revolving
Commitments” and, together with the Incremental RCF Commitments, the
“Incremental Revolving Commitments” and, the Incremental Revolving Commitments,
together with the Incremental Term Loans, the “Incremental Credit Increases”);
provided that each Incremental Credit Increase shall be in an aggregate
principal amount that is not less than $50,000,000 except as the Administrative
Agent may agree in its reasonable discretion. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Parent Borrower proposes
that the Incremental Credit Increases shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent. The Parent Borrower may approach any Lender or any
Person (other than an Ineligible Assignee) to provide all or a portion of the
Incremental Credit Increases; provided that (i) no Lender will be required to
provide such Incremental Credit Increase and (ii) any entity providing all or a
portion of the Incremental Credit Increase that is not a Lender, an Affiliate of
a Lender or an Approved Fund shall not be an Ineligible Assignee and shall be
reasonably acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed). It is
understood and agreed that the Parent Borrower may request such Incremental
Credit Increases (other than Incremental RCF Commitments unless approved by each
applicable Revolving Loan Lender) on behalf of its wholly-owned Subsidiaries.

(b) In each case, such Incremental Credit Increase shall become effective as of
the applicable Increased Amount Date, provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Credit Increase, (ii) the Parent Borrower shall be in
compliance with Section 7.2.4 both before and after giving effect to such
Incremental Credit Increases, (iii) the Senior Secured Leverage Ratio shall be
not greater than 3.50 to 1.00 both before and after giving effect to such
Incremental Credit Increases (assuming, for the purposes of the calculations
under this clause (iii), that the Revolving Loan Commitments and any Incremental
Other Currency Revolving Commitments are 50% drawn and

 

57



--------------------------------------------------------------------------------

that any Permitted Securitization is 50% utilized), (iv) any Incremental Term
Loans shall mature on or after the Revolving Loan Termination Date,
(v) [reserved], (vi) any Incremental New Term A Loans shall mature on or after
the New Term A Loan Maturity Date and shall have a weighted average life no
shorter than the then remaining weighted average life of the New Term A Loans,
(vii) any Incremental New Term B Loans shall mature on or after the New Term B
Loan Maturity Date and shall have a weighted average life no shorter than the
remaining weighted average life of the New Term B Loans, (viii) with respect to
any Incremental A$ Term Loans, the requirements of the “public offer” test in
Section 128 of the Australian Tax Act have been satisfied in relation to
interest payable on such Incremental A$ Term Loans, (ix) with respect to any
Incremental New Term A Loans or Incremental New Term B Loans incurred on a pari
passu basis within 18 months after the Closing Date, the interest rate margin in
respect of such Incremental Term Loans (including upfront fees in connection
therewith in excess of any upfront fees issued or paid in respect of any then
outstanding New Term A Loans or New Term B Loans, as applicable, but excluding
arrangement, structuring and underwriting fees) shall not exceed the Applicable
Margin for the New Term A Loans or New Term B Loans, as applicable, by more than
50 basis points or if it does so exceed either such Applicable Margin by more
than 50 basis points, the Applicable Margin so exceeded shall be increased so
that the interest rate margin in respect of such Incremental Term Loan (giving
effect to any upfront fees in connection therewith in excess of any upfront fees
issued or paid in respect of any then outstanding Loans, but excluding
arrangement, structuring, underwriting, amendment and other fees that are not
shared with all Lenders providing such Incremental New Term A Loans or
Incremental New Term B Loans, as applicable) is no greater than the Applicable
Margin for such New Term A Loans or New Term B Loans, as applicable, minus 50
basis points and (x) the Incremental Credit Increases shall be effected pursuant
to one or more joinder agreements (or such other form) in a form reasonably
acceptable to the Administrative Agent (each, a “Joinder Agreement”) executed
and delivered by the applicable Borrower, the applicable Incremental Lender and
the Administrative Agent pursuant to which such Incremental Lender agrees to be
bound to the terms of this Agreement as a Lender; provided, further, that the
Lenders committing to provide such Incremental Term Loans the proceeds of which
are to be used to finance a Permitted Acquisition may agree to waive the
conditions set forth in the foregoing clauses (i), (ii) and (iii) without the
consent of any other Lenders. Any Incremental Term Loans made on an Increased
Amount Date shall be designated a separate tranche of Incremental Term Loans for
all purposes of this Agreement. Any Incremental Credit Increase incurred by a
Foreign Subsidiary of the Parent Borrower may be secured by the Guarantees and
collateral securing the Obligations on a pari passu basis as well as the assets
of such subsidiary borrower and its subsidiaries, together with accompanying
Guarantees, subject to customary limitations.

(c) On any Increased Amount Date on which Incremental RCF Commitments (other
than Incremental Other Currency Revolving Commitments) are effected, subject to
the satisfaction of the foregoing terms and conditions, (a) each of the Lenders
with Revolving Loan Commitments shall assign to each Person with an Incremental
Revolving Commitment (each, a “Incremental Revolving Lender”) and each of the
Incremental Revolving Lenders shall purchase from each of the Lenders with
Revolving Loan Commitments, at the principal amount thereof, such interests in
the Revolving Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Loans will be held by existing Revolving Loan Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Loan Commitments after giving effect to the addition of such Incremental
Revolving Commitments to the Revolving Loan Commitments, (b) the participations
held by the Revolving Loan Lenders in the Revolving Exposure immediately prior
to such Increased Amount Date shall be automatically reallocated so as to held
by existing Revolving Loan Lenders and Incremental Revolving Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such Incremental Revolving Commitments to the Revolving

 

58



--------------------------------------------------------------------------------

Loan Commitments, (c) each Incremental Revolving Commitment shall be deemed for
all purposes a Revolving Loan Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan and (d) each Incremental Revolving Lender shall become a Lender with
respect to the Incremental Revolving Commitment and all matters relating
thereto. The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Commitments (other than Incremental Other Currency
Revolving Commitments) shall be identical to the Revolving Loans and the
Revolving Loan Commitments.

(d) On any Increased Amount Date on which any Incremental Term Loans are to be
made, subject to the satisfaction of the foregoing terms and conditions,
(i) each Person with a commitment to make an Incremental Term Loan (each, an
“Incremental Term Loan Lender”) shall make an Incremental Term Loan to the
applicable Borrower, in an amount equal to such commitment amount and (ii) each
Incremental Term Loan Lender shall become a Lender hereunder with respect to the
Incremental Term Loans made pursuant thereto.

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.9 and in connection with the
satisfaction of, or demonstration of the satisfaction of, the requirements of
the “public offer” test in Section 128F of the Australian Tax Act, including,
but not limited to, retitling this Agreement the “Syndicated Facility Agreement”
(or such similar title).

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1 Repayments and Prepayments. The Borrowers shall repay in full the
unpaid principal amount of each Loan upon the applicable Stated Maturity Date
therefor. Prior thereto, payments and prepayments of the Loans shall or may be
made as set forth below.

(a) From time to time on any Business Day, the Borrowers may, subject to
Section 3.1.1(d), make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any

(i) Loans (other than Swing Line Loans and Australian Loans); provided that,
(A) any such voluntary prepayment of the (w) New Term Loans shall be made among
New Term A Loans and/or New Term B Loans as directed by the Parent Borrower, and
shall be made of the same type and, if applicable, having the same Interest
Period of all Lenders that have made such New Term A Loans or New Term B Loans
(applied to the remaining amortization payments for the New Term A Loans or the
New Term B Loans, as the case may be, in such amounts as the Parent Borrower
shall determine), (y) Euro Term Loans shall be made of the same type and, if
applicable, having the same Interest Period of all Lenders that have made such
Euro Term Loans (applied to remaining amortization payments for the Euro Term
Loans in such amounts as the Lux Borrower shall determine), (z) Revolving Loans
shall be made pro rata among the Revolving Loans of the same type, having the
same Interest Period of all Lenders that have made such Revolving Loans; (B) all
such voluntary prepayments shall require at least (1) in the case of Base Rate
Loans, one but no more than five

 

59



--------------------------------------------------------------------------------

Business Days’ prior notice to the Administrative Agent and (2) in the case of
LIBO Rate Loans or EURIBOR Rate Loans, three but no more than five Business
Days’ prior notice to the Administrative Agent; and (C) all such voluntary
partial prepayments shall be in an aggregate minimum amount of $1,000,000 and an
integral multiple of $500,000;

(ii) Swing Line Loans; provided that, (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
on the day of such prepayment (such notice to be confirmed in writing within
24 hours thereafter); and (B) all such voluntary partial prepayments shall be in
an aggregate minimum amount of $200,000 and an integral multiple of $100,000;

(iii) Australian Term Loans; provided that (A) such voluntary prepayments shall
be applied ratably among the Australian Lenders participating in that Australian
Term Loan and (B) such voluntary prepayments shall require at least three but no
more than five Business Days’ prior notice to the Administrative Agent and
(C) all such voluntary partial prepayments shall be in an aggregate minimum
amount of A$5,000,000 and an integral multiple of A$1,000,000; and

(iv) Australian Revolving Loans, in accordance with the Australian Revolving
Facility Agreement.

(b) On each date when the aggregate Revolving Exposure of all Revolving Loan
Lenders exceeds (A) 105% of the Revolving Loan Commitment Amount (as it may be
reduced from time to time pursuant to this Agreement) (to the extent such excess
is solely as a result of currency fluctuations) or (B) the Revolving Loan
Commitment Amount (as it may be reduced from time to time pursuant to this
Agreement) (other than as a result of currency fluctuations), the Parent
Borrower or Euro Borrower shall make a mandatory prepayment of Revolving Loans
or Swing Line Loans (or both) and, if necessary, Cash Collateralize all Letter
of Credit Outstandings, in an aggregate amount equal to such excess.

(c) [reserved].

(d) Subject to the application of prepayments as provided for herein, on each
Quarterly Payment Date (beginning with the first Quarterly Payment Date at the
end of the first full Fiscal Quarter ended after the Closing Date), the Parent
Borrower shall make a scheduled repayment of the aggregate outstanding principal
amount, if any, of all New Term A Loans in an amount equal to 1.25% of the
original principal amount of all New Term A Loans, with the remaining amount of
New Term A Loans due and payable in full on the Stated Maturity Date.

(e) Subject to the application of prepayments as provided herein, on each
Quarterly Payment Date (beginning with the first Quarterly Payment Date at the
end of the first full Fiscal Quarter ended after the Closing Date), the Parent
Borrower shall make a scheduled repayment of the aggregate outstanding principal
amount, if any, of all New Term B Loans in an amount equal to 0.25% of the
original principal amount of all New Term B Loans, with the remaining amount of
New Term B Loans due and payable in full on the Stated Maturity Date.

(f) Any (a) prepayment of the New Term B Loans using proceeds of Indebtedness
incurred by an Obligor from a substantially concurrent incurrence of syndicated
term loans for which the interest rate payable thereon on the date of such
prepayment is lower than the LIBO Rate on the date of such prepayment plus the
Applicable Margin with respect to the New Term B Loans on the date of such
prepayment with the primary purpose of refinancing New Term B Loans at a lower
interest rate and (b) repricing of the New Term B Loans pursuant to an amendment
to this

 

60



--------------------------------------------------------------------------------

Agreement resulting in the interest rate payable thereon on the date of such
amendment being lower than the LIBO Rate on the date immediately prior to such
amendment plus the Applicable Margin with respect to the New Term B Loans on the
date immediately prior to such amendment shall be accompanied by a prepayment
fee equal to 1.0% of the aggregate principal amount of such prepayment (or, in
the case of clause (b) above, of the aggregate amount of New Term B Loans
outstanding immediately prior to such amendment) if made on or prior to the date
that is six months after the Closing Date.

(g) To the extent any New Term A Loans, the New Term B Loans or Euro Term Loans
are outstanding, the Parent Borrower shall (subject to the next proviso) within
10 days after receipt of any Net Disposition Proceeds or Net Casualty Proceeds
in excess of $25,000,000 by the Parent Borrower or any of its Subsidiaries,
deliver to the Administrative Agent a calculation of the amount of such
proceeds, and, to the extent the aggregate amount of such (i) Net Disposition
Proceeds received by the Parent Borrower and its Subsidiaries in any period of
twelve consecutive calendar months since the Closing Date exceeds $50,000,000
and (ii) Net Casualty Proceeds received by the Parent Borrower and its
Subsidiaries in any period of twelve consecutive calendar months since the
Closing Date exceeds $100,000,000, the Parent Borrower (with respect to the New
Term Loans) and the Lux Borrower (with respect to the Euro Term Loans) shall
make a mandatory prepayment of the New Term A Loans, the New Term B Loans and
the Euro Term Loans in an amount equal to 100% of such excess Net Disposition
Proceeds or Net Casualty Proceeds, as applicable; provided that, so long as
(i) no Event of Default has occurred and is continuing, such proceeds may be
retained by the Parent Borrower and its Subsidiaries (and be excluded from the
prepayment requirements of this clause) to be invested or reinvested within one
year or, subject to immediately succeeding clause (ii), 18 months or 36 months,
as applicable, to the acquisition or construction of other assets or properties
consistent with the businesses permitted to be conducted pursuant to
Section 7.2.1 (including by way of merger or Investment), and (ii) within one
year following the receipt of such Net Disposition Proceeds or Net Casualty
Proceeds, such proceeds are (A) applied or (B) committed to be, and actually
are, applied within (I) 18 months following the receipt of such Net Disposition
Proceeds or (II) 36 months following the receipt of such Net Casualty Proceeds,
in each case to such acquisition or construction plan. The amount of such Net
Disposition Proceeds or Net Casualty Proceeds unused or uncommitted after such
one year, 18 months or 36 months, as applicable, period shall be applied to
prepay the New Term A Loans, the New Term B Loans and the Euro Term Loans as set
forth in Section 3.1.2. At any time after receipt of any such Net Casualty
Proceeds in excess of $25,000,000 but prior to the application thereof to such
mandatory prepayment or the acquisition of other assets or properties as
described above, upon the request by the Administrative Agent (acting at the
direction of the Required Lenders) to the Parent Borrower, the Parent Borrower
shall deposit an amount equal to such excess Net Casualty Proceeds into a cash
collateral account maintained with (and subject to documentation reasonably
satisfactory to) the Collateral Agent for the benefit of the Secured Parties
(and over which the Collateral Agent shall have a first priority perfected Lien)
pending application as a prepayment or to be released as requested by the Parent
Borrower in respect of such acquisition. Amounts deposited in such cash
collateral account shall be invested in Cash Equivalent Investments, as directed
by the Parent Borrower. Notwithstanding anything herein to the contrary, to the
extent that the Parent Borrower has determined in good faith that the
repatriation to the United States of any or all of the Net Disposition Proceeds
of any Disposition by a Foreign Subsidiary or the Net Casualty Proceeds of any
Casualty Event incurred by a Foreign Subsidiary could reasonably be expected to
have adverse tax cost consequences on the Parent Borrower or its Subsidiaries,
an amount equal to such Net Disposition Proceeds or Net Casualty Proceeds that
would be so affected will not be subject to repayment under this
Section 3.1.1(g). For the avoidance of doubt, nothing in this Section 3.1.1(g)
shall require the Parent Borrower to cause any amounts to be repatriated to the
United States (whether or not such amounts are used in or excluded from the
determination of the amount of any mandatory prepayments hereunder).

 

61



--------------------------------------------------------------------------------

(h) To the extent any Term B Loans are outstanding, within 100 days after the
close of each Fiscal Year (beginning with the Fiscal Year ending on or about
December 31, 2018) the Parent Borrower (with respect to the New Term B Loans)
and the Lux Borrower (with respect to the Euro Term Loans) shall make a
mandatory prepayment of the Euro Term Loans and the New Term B Loans, as
applicable, in an amount equal to (i) the product of (A) the Excess Cash Flow
(if any) for such Fiscal Year multiplied by (B) the Applicable Percentage minus
(ii) the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent of a corresponding
reduction of the Revolving Loan Commitment Amount pursuant to Section 2.2.1)
made during such Fiscal Year or, at the option of the Parent Borrower, after
year-end and prior to when such Excess Cash Flow prepayment is due, to be
applied as set forth in Section 3.1.2. Notwithstanding anything herein to the
contrary, (i) to the extent that Parent Borrower has determined in good faith
that the repatriation to the United States of any Excess Cash Flow attributable
to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) would have
adverse tax cost consequences on the Parent Borrower or its Subsidiaries, an
amount equal to such Foreign Subsidiary Excess Cash Flow that would be so
affected will not be subject to repayment under this Section 3.1.1(h). For the
avoidance of doubt, nothing in this Section 3.1.1(h) shall require the Parent
Borrower to cause any amounts to be repatriated to the United States (whether or
not such amounts are used in or excluded from the determination of the amount of
any mandatory prepayments hereunder).

(i) To the extent any Euro Term Loans, New Term A Loans or New Term B Loans are
outstanding, concurrently with the receipt by the Parent Borrower or any of its
Subsidiaries of any Net Debt Proceeds, the Parent Borrower (with respect to the
New Term Loans) and the Lux Borrower (with respect to the Euro Term Loans) shall
make a mandatory prepayment of the Euro Term Loans, New Term A Loans or New Term
B Loans, as applicable, in an amount equal to 100% of such Net Debt Proceeds, to
be applied as set forth in Section 3.1.2.

(j) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Amounts prepaid on account of the Euro Term Loans, New Term A Loans or New Term
B Loans may not be reborrowed. Each prepayment of any Loans made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.

SECTION 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans, EURIBOR Rate Loans or BBSY Rate Loans, as
applicable.

(b) Each prepayment of the Euro Term Loans, New Term A Loans and New Term B
Loans, as applicable, made pursuant to clauses (g), (h) and (i) of Section 3.1.1
shall be applied first, pro rata to a mandatory prepayment of the outstanding
principal amount of all Euro Term Loans, New Term A Loans (other than
prepayments made pursuant to Section 3.1.1(h)) and New Term B Loans (with the
amount of

 

62



--------------------------------------------------------------------------------

such prepayment being applied (A) first to the remaining Euro Term Loans, New
Term A Loans (other than in connection with prepayments made pursuant to
Section 3.1.1(h)) and New Term B Loans, to reduce in direct order of maturity
the amortization payments that are due and payable within 24 calendar months
from the date of such prepayment, and (B) second, to the extent in excess of the
amounts to be applied pursuant to the preceding clause (A), to reduce the then
remaining Euro Term Loan, New Term A Loan (other than prepayments made pursuant
to Section 3.1.1(h)) and New Term B Loan amortization payments on a pro rata
basis).

(c) So long as the Administrative Agent has received prior written notice from
the applicable Borrower of a mandatory prepayment pursuant to clauses (g),
(h) and (i) of Section 3.1.1, the Administrative Agent shall provide notice of
such mandatory prepayment to the Lenders with Euro Term Loans, New Term A Loans
(other than prepayments made pursuant to Section 3.1.1(h)) and New Term B Loans.
It is understood and agreed by the Lux Borrower that, notwithstanding receipt by
the Administrative Agent of any such mandatory prepayment, the Euro Term Loans
shall not be deemed repaid, unless otherwise consented to by the Administrative
Agent, until five Business Days have elapsed from the delivery to the
Administrative Agent of the notice described above in this clause (c).

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans shall accrue and be payable in accordance with the terms set forth
below.

SECTION 3.2.1 Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request, Continuation/Conversion Notice or notice in the
form set out in Schedule II of the Australian Syndicated Facility Agreement with
respect to Australian Term Loans, the applicable Borrower may elect that the
Loans comprising a Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that, Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans;

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) plus
the Applicable Margin;

(c) on that portion maintained as a EURIBOR Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the EURIBOR Rate plus the
Applicable Margin; and

(d) on that portion maintained as BBSY Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the BBSY Rate plus the Applicable
Margin.

All LIBO Rate Loans, EURIBOR Rate Loans and BBSY Rate Loans shall bear interest
from and including the first day of the applicable Interest Period to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Loan.

SECTION 3.2.2 Post-Default Rates. If all or any portion of the Obligations shall
not be paid when due (whether at the Stated Maturity, by acceleration or
otherwise), the applicable Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on all such unpaid
Obligations at a rate per annum equal to (a) in the case of principal on any
Loan, the rate of interest that otherwise would be applicable to such Loan plus
2% per annum; and (b) in the case of overdue interest, fees, and other monetary
Obligations, (i) with respect to the Euro Term Loans, the Euro Base Rate from
time to time in effect, plus the Applicable Margin for the Euro Term Loans, plus
2% per annum, (ii) with

 

63



--------------------------------------------------------------------------------

respect to the New Term Loans, the LIBO Rate from time to time in effect, plus
the Applicable Margin for any LIBO Rate Loan, accruing interest at the Euro Base
Rate, plus 2% per annum, (iii) with respect to the Australian Term Loans, the
BBSY Rate from time to time in effect, plus the Applicable Margin for that BBSY
Rate Loan, plus 2% per annum and (iv) with respect to the Australian Revolving
Loans, as set forth in the Australian Revolving Facility Agreement.

SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Closing Date;

(d) with respect to LIBO Rate Loans, EURIBOR Rate Loans and BBSY Rate Loans, on
the last day of each applicable Interest Period (and, if such Interest Period
shall exceed three months, on the date occurring on each three-month interval
occurring after the first day of such Interest Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3 Fees. The Parent Borrower agrees to pay the fees set forth below.
All such fees shall be non-refundable when earned and paid.

SECTION 3.3.1 Commitment Fee. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Non-Defaulting Lender, for the
period (including any portion thereof when its Revolving Loan Commitments are
suspended by reason of the Parent Borrower’s inability to satisfy any condition
of Article V) commencing on the Closing Date and continuing through the
Revolving Loan Commitment Termination Date, a commitment fee in an amount equal
to the Applicable Commitment Fee Margin, in each case on such Revolving Loan
Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this clause (a) shall be
calculated on a year comprised of 360 days and payable by the Parent Borrower in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Closing Date, and on the Revolving Loan Commitment
Termination Date. The making of Swing Line Loans shall not constitute usage of
the Revolving Loan Commitment with respect to the calculation of commitment fees
to be paid by the Parent Borrower to the Revolving Loan Lenders.

 

64



--------------------------------------------------------------------------------

(b) The Australian Borrower agrees to pay a commitment fee on sum of the average
daily unused portion of the Australian Revolving Commitments as set forth in the
Australian Revolving Facility Agreement.

SECTION 3.3.2 Agents’ Fees. The Parent Borrower agrees to pay to each of the
Agents and each of the Co-Documentation Agents the fees in the amounts and on
the dates set forth in any fee agreements with any of the Agents and
Co-Documentation Agents and to perform any other obligations contained therein.

SECTION 3.3.3 Letter of Credit Fee. The Parent Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans, multiplied by the average daily Stated Amount of each such Letter of
Credit, such fees being payable quarterly in arrears on each Quarterly Payment
Date following the date of issuance of each Letter of Credit and on the
Revolving Loan Commitment Termination Date. The Parent Borrower further agrees
to pay to the applicable Issuer, quarterly in arrears on each Quarterly Payment
Date, a fronting fee of 0.25% per annum on the average daily Stated Amount of
each such Letter of Credit and such other reasonable fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit as agreed to by the Parent Borrower and such Issuer.

SECTION 3.3.4 Open Account Agreement Payments. Each Open Account Discount
Purchaser agrees to pay (and in the case of any Open Account Discount Purchaser
that is an affiliate of a Lender, such Lender agrees to cause such Open Account
Discount Purchaser to pay) to the Administrative Agent, for the pro rata account
of each Revolving Loan Lender, an amount with respect to any Open Account Paying
Agreement to which it is a party equal to, on a per annum basis, the then
effective Applicable Margin for Revolving Loans maintained as LIBO Rate Loans
multiplied by the aggregate amount of OA Payment Obligations actually paid to
such Open Account Discount Purchaser by the relevant Obligor under the relevant
Open Account Paying Agreement, such amounts being payable quarterly in arrears
on each Quarterly Payment Date following the date of the entry into such Open
Account Discount Agreement and on the Revolving Loan Commitment Termination
Date.

ARTICLE IV

CERTAIN LIBO RATE, EURIBOR RATE AND OTHER PROVISIONS

SECTION 4.1 LIBO Rate, EURIBOR Rate or BBSY Rate Lending Unlawful. If any Lender
shall determine (which determination shall, upon notice thereof to the Parent
Borrower and the Administrative Agent, constitute prima facie evidence thereof
and shall be binding on the Parent Borrower absent manifest error) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, a EURIBOR Rate Loan or a BBSY Rate Loan, the obligations of such Lender to
make, continue or convert any such LIBO Rate Loan, EURIBOR Rate Loan or BBSY
Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and (a) all outstanding LIBO Rate Loans payable to
such Lender shall automatically convert into Base Rate Loans at the end of the
then current Interest Periods with respect thereto or sooner, if required by
such law or assertion, (b) all outstanding EURIBOR Rate Loans payable to such
Lender shall automatically convert into Euro Base Rate Loans at the end of the
then current Interest Periods with respect thereto or sooner, if required by
such law or assertion and (c) all outstanding BBSY Rate Loans payable to such
Lender shall automatically convert into Australian Base Rate Loans at the end of
the then current Interest Periods with respect thereto or sooner, if required by
such law or assertion.

 

65



--------------------------------------------------------------------------------

SECTION 4.2 Deposits Unavailable; Inability to Determine Interest Rates. (a) If
at the time that the Administrative Agent shall seek to determine the Screen
Rate on the Quotation Day for any Interest Period for a LIBO Rate Loan, a
EURIBOR Rate Loan or a BBSY Rate Loan, the Screen Rate shall not be available
for such Interest Period for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
Reference Bank Rate shall be the LIBO Rate, EURIBOR Rate or BBSY Rate for such
Interest Period for such LIBO Rate Loan, EURIBOR Rate Loan or BBSY Rate Loan, as
applicable; provided that if any Reference Bank Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if, as of the Specified Time on the Quotation Day for such
Interest Period, (i) in respect of BBSY Rate Loans, the Reference Bank Rate is
not available, Section 4.2(c) shall apply, and (ii) in respect of LIBO Rate
Loans or EURIBOR Rate Loans, fewer than two Reference Banks shall have supplied
a Submitted Reference Bank Rate to the Administrative Agent for purposes of
determining the LIBO Rate, the EURIBOR Rate or the BBSY Rate for such LIBO Rate
Loan, EURIBOR Rate Loan or BBSY Rate Loan, as applicable, the Administrative
Agent shall be deemed to have determined that adequate and reasonable means do
not exist for ascertaining the LIBO Rate or EURIBOR Rate for such LIBO Rate Loan
or EURIBOR Rate Loan, as applicable, and Section 4.2(b)(ii) shall apply.

(b) If the Administrative Agent shall have determined that

(i) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(ii) by reason of circumstances affecting it’s relevant market, adequate means
do not exist for ascertaining the interest rate applicable hereunder to LIBO
Rate Loans or EURIBOR Rate Loans; or

(iii) in respect of BBSY Rate Loans, if before 5 p.m. on the Business Day after
the Quotation Day for the relevant Interest Period, two or more Lenders whose
participations exceed 40% of that BBSY Rate Loan (or where there is only one
Lender, that Lender) notify the Administrative Agent that the cost to it of
funding its participation in a BBSY Rate Loan (from the wholesale market for
Australian Dollars) would be in excess of BBSY Rate (in which case an “Affected
Lender” will be a Lender which gives such a notification);

then, (x) if Section 4.2(b)(i) or (ii) applies, upon notice from the
Administrative Agent to the Borrowers and the Lenders, the obligations of all
Lenders under Section 2.3 and Section 2.4 to make or continue any Loans as, or
to convert any Loans into, LIBO Rate Loans or EURIBOR Rate Loans shall forthwith
be suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist, and
(y) if Section 4.2(b)(iii) applies, Section 4.2(c) shall apply to the
participation in the BBSY Rate Loan of each Affected Lender for the relevant
Interest Period.

(c) If this Section 4.2(c) applies, the rate of interest on each relevant
Lender’s share of the relevant BBSY Rate Loan for the relevant Interest Period
shall be the percentage rate per annum which is the sum of Applicable Margin and
the rate of interest notified to the Administrative Agent by the Lender to be
that which expresses as a percentage rate per annum, the cost to the Lender of

 

66



--------------------------------------------------------------------------------

funding its participation in that BBSY Rate Loan from whatever source it may
reasonably select (to be notified as soon as practicable and in any event within
3 Business Days of the first day of that Interest Period). If this
Section 4.2(c) applies and the Administrative Agent or the Australian Borrower
so requires, the Administrative Agent and the Australian Borrower shall enter
into negotiations (for a period of not more than 30 days) with a view to
agreeing a substitute basis for determining the rate of interest, and any such
alternative basis agreed shall, with the prior consent of all the Lenders and
the Australian Borrower, be binding on all Parties.

(d) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (b)(ii) have not arisen
but the supervisor for the administrator of the Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate or EURIBOR Rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after such amendment
shall have been provided to the Lenders without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date that such proposed
amendment shall have been posted to the Lenders, a written notice from the
Required Lenders of each Class stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (d) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 4.2(d), only to the extent the Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Continuation/Conversion Notice that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a Borrowing
of LIBO Rate Loans or EURIBOR Rate Loans shall be ineffective and (y) if any
Borrowing Request requests a Borrowing of LIBO Rate Loans or EURIBOR Rate Loans,
such Borrowing shall be made as a Borrowing of Base Rate Loans.

SECTION 4.3 Increased LIBO Rate, EURIBOR Rate Loan or BBSY Rate Loan Costs, etc.
Each Borrower agrees to reimburse each Lender and each Issuer for any increase
in the cost to such Lender or Issuer of, or any reduction in the amount of any
sum receivable by such Secured Party in respect of, such Secured Party’s
Commitments and the making of Credit Extensions hereunder (including the making,
continuing or maintaining (or of its obligation to make or continue) any Loans
as, or of converting (or of its obligation to convert) any Loans into, LIBO Rate
Loans, EURIBOR Rate Loans or BBSY Rate Loans) that arise in connection with any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in after the Closing Date (or, for a Lender who
becomes a party to this Agreement after the Closing Date and is participating in
a BBSY Rate Loan, to the extent the relevant event affects that BBSY Rate Loan,
after the date that Lender becomes a party to this Agreement) of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any Governmental Authority, except for such changes with
respect to increased capital costs and Taxes which are governed by Sections 4.5
and 4.6, respectively. Each affected Secured Party shall promptly notify the
Administrative Agent and the applicable Borrower in writing of the occurrence of
any such event, stating the reasons therefor and the additional amount required
fully to compensate such Secured Party for such

 

67



--------------------------------------------------------------------------------

increased cost or reduced amount. Such additional amounts shall be payable by
the applicable Borrower directly to such Secured Party within five Business Days
of its receipt of such notice, and such notice shall, in the absence of manifest
error, constitute prima facie evidence thereof and shall be binding on such
Borrower.

SECTION 4.4 Funding Losses. In the event any Lender shall incur any actual loss
or expense (including any actual loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
(if any) to make or continue any portion of the principal amount of any Loan as,
or to convert any portion of the principal amount of any Loan into, a LIBO Rate
Loan, a EURIBOR Rate Loan or a BBSY Rate Loan) as a result of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan, EURIBOR Rate Loan or BBSY Rate Loan on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Article III or otherwise;

(b) any Loans not being made continued or converted as LIBO Rate Loans, EURIBOR
Rate Loans or BBSY Rate Loans in accordance with the Borrowing Request or other
notice therefor;

(c) any Loans not being continued as, or converted into, LIBO Rate Loans,
EURIBOR Rate Loans or BBSY Rate Loans in accordance with the
Continuation/Conversion Notice therefor; or

(d) the assignment of any LIBO Rate Loan, EURIBOR Rate Loan or BBSY Rate Loan
other than on the last day of an Interest Period therefor as a result of a
request by a Borrower pursuant to Section 4.11;

then, upon the written notice of such Lender to the applicable Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such actual
loss or expense. Such written notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on such Borrower.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority after the Closing Date
(or, for a Lender who becomes a party to this Agreement after the Closing Date
and is participating in a BBSY Rate Loan, to the extent the relevant event
affects that BBSY Rate Loan, after the date that Lender becomes a party to this
Agreement) affects or would affect the amount of capital or liquidity required
or expected to be maintained by any Secured Party or any Person controlling such
Secured Party, and such Secured Party determines (in good faith but in its sole
and absolute discretion) that as a result thereof the rate of return on its or
such controlling Person’s capital as a consequence of the Commitments or the
Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice (together with reasonably detailed supporting
documentation) from time to time by such Secured Party to the applicable
Borrower, the applicable Borrower shall within five Business Days following
receipt of such notice pay directly to such Secured Party additional amounts
sufficient to compensate such Secured Party or such controlling Person for such
reduction in

 

68



--------------------------------------------------------------------------------

rate of return. A statement in reasonable detail of such Secured Party as to any
such additional amount or amounts shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on the applicable
Borrower. In determining such amount, such Secured Party may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable. Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented, except that for
Lenders participating in a BBSY Rate Loan, such deeming does not apply for any
measures under (i) and (ii) that have been enacted, adopted, issued or
implemented before the date the Lender became a party to the Australian
Syndicated Facility Agreement.

SECTION 4.6 Taxes. Each Borrower covenants and agrees as follows with respect to
Taxes.

(a) Any and all payments by the Borrowers under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes, unless
otherwise required by law. In the event that any Taxes are imposed and required
by law to be deducted or withheld from any payment required to be made by any
Obligor to or on behalf of any Secured Party under any Loan Document, then:

(i) subject to clause (g), if such Taxes are Non-Excluded Taxes, the amount of
such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and

(ii) each Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.

(b) In addition, the Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law, except Luxembourg registration duties (droits d’enregistrement) payable due
to a registration, submission or filing by an Indemnified Party of any Loan
Document where such registration, submission or filing is or was not required to
maintain or preserve the rights of the Indemnified Party under such Loan
Document.

(c) Upon the written request of the Administrative Agent, as promptly as
practicable after the payment of any Non-Excluded Taxes or Other Taxes, and in
any event within 45 days of any such written request, the applicable Borrower
shall furnish to the Administrative Agent a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Non-Excluded Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.

(d) Subject to clause (g), each Borrower shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are

 

69



--------------------------------------------------------------------------------

correctly or legally asserted by the relevant Governmental Authority; provided
that (i) if the applicable Borrower reasonably believes that such Taxes were not
correctly or legally asserted, such Secured Party will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such Taxes so long as such
efforts would not, in the sole determination of such Secured Party, result in
any additional costs, expenses or risks or be otherwise disadvantageous to it or
(ii) the levied Other Taxes are not Luxembourg registration duties (droits
d’enregistrement) payable due to a registration, submission or filing by an
Indemnified Party of any Loan Document where such registration, submission or
filing is or was not required to maintain or preserve the rights of the
Indemnified Party under such Loan Document. Promptly upon having knowledge that
any such Non-Excluded Taxes or Other Taxes have been levied, imposed or
assessed, and promptly upon notice thereof by any Secured Party, the applicable
Borrower shall pay such Non-Excluded Taxes or Other Taxes directly to the
relevant Governmental Authority (provided that, no Secured Party shall be under
any obligation to provide any such notice to the Borrowers). In addition, each
Borrower shall indemnify each Secured Party for any incremental Taxes that may
become payable by such Secured Party as a result of any failure of such Borrower
to pay any Non-Excluded Taxes when due to the appropriate Governmental Authority
or to deliver to the Administrative Agent, pursuant to clause (c), documentation
evidencing the payment of Taxes or Other Taxes (other than incidental taxes
resulting directly as a result of the willful misconduct or gross negligence of
the Administrative Agent or a respective Secured Party); provided that if the
Secured Party or Administrative Agent, as applicable, fails to give notice to a
Borrower of the imposition of any Non-Excluded Taxes or Other Taxes within 120
days following its receipt of actual written notice of the imposition of such
Non-Excluded Taxes or Other Taxes, there will be no obligation for such Borrower
to pay interest or penalties attributable to the period beginning after such
120th day and ending seven days after such Borrower receives notice from the
Secured Party or the Administrative Agent as applicable. With respect to
indemnification for Non-Excluded Taxes and Other Taxes actually paid by any
Secured Party or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date such
Secured Party makes written demand therefor (together with supporting
documentation in reasonable detail). Each Borrower acknowledges that any payment
made to any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrowers provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.

(e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
a Borrower or the Administrative Agent, but only for so long as such non-U.S.
Lender is legally entitled to do so), shall deliver to the applicable Borrower
and the Administrative Agent either (i) two duly completed copies of either
(x) Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, claiming
eligibility of the Non-U.S. Lender for benefits of an income tax treaty to which
the United States is a party or (y) Internal Revenue Service Form W-8ECI, or in
either case an applicable successor form; (ii) in the case of a Non-U.S. Lender
that is claiming the exemption for portfolio interest under Section 881(c) of
the Code, (x) a certificate to the effect that such Non-U.S. Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10-percent
shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”) and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E or applicable successor form or (iii) to the extent a non-U.S. Lender
that is not a U.S. Person is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W 8BEN, or W-8BEN-E, as
applicable, an Exemption Certificate, and/or other certification documents from
each beneficial owner, as applicable.

 

70



--------------------------------------------------------------------------------

(f) Any Lender that is a United States Person, as defined in Section 7701(a)(30)
of the Code, shall (unless such Lender may be treated as an exempt recipient
based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii)(A)) deliver to the Borrowers and the Administrative
Agent, at the times specified in clause (e), two duly completed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements.

(g) The Borrowers shall not be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to a Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e) or clause (f), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
applicable Borrower shall be obligated to pay additional amounts to any such
Lender pursuant to clause (a)(i) and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of a
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Eligible Assignee that becomes an assignee
Lender as a result of an assignment made at the request of a Borrower.

(h) If the Administrative Agent or a Lender determines in its sole, good faith
discretion that amounts recovered or refunded are a recovery or refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a
Borrower pursuant to clause (d), or to which a Borrower has paid additional
amounts pursuant to clause (a)(i), it shall pay over such refund to the
applicable Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Borrower under this Section 4.6 with
respect to the Non-Excluded Taxes or Other Taxes that give rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that in no event
will any Lender be required to pay an amount to a Borrower that would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Non-Excluded
Taxes or Other Taxes had never been paid, and provided further that the
applicable Borrower, upon the written request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the applicable Borrower
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority unless the Governmental Authority assessed such
penalties, interest, or other charges due to the gross negligence or willful
misconduct of the Administrative Agent or such Lender) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to the Governmental Authority. Nothing in this
Section 4.6(h) shall require any Lender to make available its tax returns or any
other information related to its taxes that it deems confidential.

 

71



--------------------------------------------------------------------------------

(i) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from such payment. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Documents as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). Solely for purposes of this Section 4.6(i), “FATCA”
shall include all amendments after the Closing Date.

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc . (a) Unless
otherwise expressly provided in a Loan Document, all reductions of the Revolving
Loan Commitments and all payments by the Borrowers pursuant to each Loan
Document shall be made by the Borrowers to the Administrative Agent for the pro
rata account of the Secured Parties entitled to receive such reduction or
payment. All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. (in the case of the Australian Credit Facilities,
London time) on the date due in same day or immediately available funds to such
account as the Administrative Agent (or in the case of a reimbursement
obligation, the applicable Issuer) shall specify from time to time by notice to
the applicable Borrower. Funds received after that time shall be deemed to have
been received by the Administrative Agent on the next succeeding Business Day.
The Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on LIBO
Rate Loans and EURIBOR Rate Loans) and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan
(calculated at other than the Federal Funds Rate) or BBSY Rate Loan, 365 days
or, if appropriate, 366 days). Payments due on other than a Business Day shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees in connection with that payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents), (ii) second, after payment in full in cash of the amounts specified in
clause (b)(i), to the ratable payment of all interest (including interest
accruing after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents (including all amounts owing under Section 3.3.4), and
all costs and expenses owing to the Secured Parties pursuant to the terms of the
Loan Documents, until

 

72



--------------------------------------------------------------------------------

paid in full in cash, (iii) third, after payment in full in cash of the amounts
specified in clauses (b)(i) and (b)(ii), to the ratable payment of the principal
amount of the Loans then outstanding, the aggregate Reimbursement Obligations
then owing, the aggregate amount of OA Payment Obligations then owing, the Cash
Collateralization for contingent liabilities under Letter of Credit
Outstandings, amounts owing to Secured Parties under Rate Protection Agreements
and the aggregate amount of Cash Management Obligations then owing, (iv) fourth,
after payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations (including Foreign
Working Capital Obligations) owing to the Secured Parties, and (v) fifth, after
payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iv), and following the Termination Date, to each applicable Obligor or any
other Person lawfully entitled to receive such surplus. Notwithstanding the
foregoing, no amounts received from any Subsidiary Guarantor shall be applied to
any Excluded Swap Obligations of such Subsidiary Guarantor. For purposes of
clause (b)(iii), the “amounts owing” at any time to any Secured Party with
respect to a Rate Protection Agreement to which such Secured Party is a party
shall be determined at such time by the terms of such Rate Protection Agreement
or, if not set forth therein, in accordance with the customary methods of
calculating credit exposure under similar arrangements by the counterparty to
such arrangements, taking into account potential interest rate (or, if
applicable, currency or commodities) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement. Notwithstanding the foregoing, any such application of proceeds from
Collateral of the Euro Term Loan Obligors and the Australian Obligors shall be
made solely in respect of Euro Term Loan Obligations and the Australian
Obligations.

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Secured Parties, such Secured Party
shall purchase (in Dollars) from the other Secured Parties such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that, if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Secured Party, the purchase shall be rescinded and each Secured Party
which has sold a participation to the purchasing Secured Party shall repay to
the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. Each Borrower agrees that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Secured Party were the direct creditor of such Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Secured Party receives a secured claim in lieu of a setoff to which this
Section applies, such Secured Party shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

 

73



--------------------------------------------------------------------------------

SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (if then due
and payable), and (as security for such Obligations) each Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Borrower then or thereafter
maintained with such Secured Party (other than payroll, trust or tax accounts);
provided that, any such appropriation and application shall be subject to the
provisions of Section 4.8; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligations of such Subsidiary Guarantor.
For the avoidance of doubt, this Section 4.9 shall not prejudice or limit any
rights of a Secured Party under any Open Account Paying Agreements, Cash
Management Agreement or Rate Protection Agreement. Each Secured Party agrees
promptly to notify the Borrowers and the Administrative Agent after any such
appropriation and application made by such Secured Party; provided that, the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Secured Party under this Section are in addition
to other rights and remedies (including other rights of setoff under applicable
law or otherwise) which such Secured Party may have.

SECTION 4.10 Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.5 or 4.6, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrowers to make payments
under Section 4.3 or 4.6.

SECTION 4.11 Removal of Lenders. If any Lender (an “Affected Lender”) (i) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document (other than a Rate Protection Agreement)
(a “Non-Consenting Lender”) that requires the consent of a greater percentage of
the Lenders than the Required Lenders and such election, consent, amendment,
waiver or other modification is otherwise consented to by Non-Defaulting Lenders
holding more than 50% of the Total Exposure Amount of all Non-Defaulting
Lenders, (ii) makes a demand upon a Borrower for (or if a Borrower is otherwise
required to pay) amounts pursuant to Section 4.3, 4.5 or 4.6, or gives notice
pursuant to Section 4.1 requiring a conversion of such Affected Lender’s LIBO
Rate Loans to Base Rate Loans, such Affected Lender’s EURIBOR Rate Loans to Euro
Base Rate Loans or such Affected Lender’s BBSY Rate Loans to Australian Base
Rate Loans or any change in the basis upon which interest is to accrue in
respect of such Affected Lender’s LIBO Rate Loans, EURIBOR Rate Loans or BBSY
Rate Loans or suspending such Lender’s obligation to make Loans as, or to
convert Loans into, LIBO Rate Loans, EURIBOR Rate Loans or BBSY Rate Loans or
(iii) becomes a Defaulting Lender, the applicable Borrower may, at its sole cost
and expense, within 90 days of receipt by such Borrower of such demand or notice
(or the occurrence of such other event causing such Borrower to be required to
pay such compensation) or within 90 days of such Lender becoming a
Non-Consenting Lender or a Defaulting Lender, as the case may be, give notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender of its intention to cause such Affected Lender to sell all or any portion
of its Loans, Commitments and/or Notes to another financial institution or other
Person (a “Replacement Lender”) designated in such Replacement Notice; provided
that no Replacement Notice may be given by a Borrower if (A) such replacement

 

74



--------------------------------------------------------------------------------

conflicts with any applicable law or regulation or (B) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6 and withdrew its request for
compensation under Section 4.3, 4.5 or 4.6. If the Administrative Agent shall,
in the exercise of its reasonable discretion and within 30 days of its receipt
of such Replacement Notice, notify the applicable Borrower and such Affected
Lender in writing that the Replacement Lender is reasonably satisfactory to the
Administrative Agent (such consent not being required where the Replacement
Lender is already a Lender), then such Affected Lender shall, subject to the
payment of any amounts due pursuant to Section 4.4, assign, in accordance with
Section 10.11, the portion of its Commitments, Loans, Notes (if any) and other
rights and obligations under this Agreement and all other Loan Documents
(including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided that (A) such assignment
shall be without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, and (B) the purchase price paid by such Replacement Lender shall be in
the amount of such Affected Lender’s Loans designated in the Replacement Notice
and/or its Percentage of outstanding Reimbursement Obligations, as applicable,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Sections 4.3, 4.5 and 4.6), owing to such Affected Lender hereunder. Upon the
effective date of an assignment described above, the Replacement Lender shall
become a “Lender” for all purposes under the Loan Documents. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement necessary to effectuate any assignment of
such Lender’s interests hereunder in the circumstances contemplated by this
Section.

SECTION 4.12 Limitation on Additional Amounts, etc. Notwithstanding anything to
the contrary contained in Sections 4.3 or 4.5 of this Agreement, unless a Lender
gives notice to a Borrower that it is obligated to pay an amount under any such
Section within 90 days after the later of (i) the date the Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital or (ii) the date such
Lender has actual knowledge of its incurrence of their respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by such Borrower pursuant to Sections 4.3 or 4.5, as
the case may be, to the extent the costs, loss, expense or liability, reduction
in amounts received or receivable or reduction in return on capital are incurred
or suffered on or after the date which occurs 90 days prior to such Lender
giving notice to such Borrower that it is obligated to pay the respective
amounts pursuant to Sections 4.3 or 4.5, as the case may be. This Section shall
have no applicability to any Section of this Agreement other than Sections 4.3
and 4.5.

SECTION 4.13 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swing Line Exposure, Letter of Credit Outstandings or any OA Payment
Outstandings exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Exposure, Letter of Credit Outstandings
and OA Payment Outstandings shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Loan Percentages but only
to the extent (x) the

 

75



--------------------------------------------------------------------------------

sum of all Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Revolving Loan Percentage of (A) Swing Line Exposure, (B) Letter of
Credit Outstandings and (C) OA Payment Outstandings does not exceed the total of
all Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize such Defaulting Lender’s Revolving
Loan Percentage of the Letter of Credit Outstandings and OA Payment Outstandings
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such Letter of Credit Outstandings is outstanding.

(iii) if the Parent Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Revolving Loan Percentage of the Letter of Credit Outstandings or OA
Payment Outstandings pursuant to this paragraph (a), the Parent Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3.3 or Section 3.3.4 with respect to such Defaulting Lender’s
Revolving Loan Percentage of the Letter of Credit Outstandings and OA Payment
Outstandings during the period such Defaulting Lender’s Revolving Loan
Percentage of the Letter of Credit Outstandings or OA Payment Outstandings is
cash collateralized;

(iv) if the Revolving Loan Percentages of the Letter of Credit Outstandings and
OA Payment Outstandings of the Non-Defaulting Lenders is reallocated pursuant to
this paragraph (a), then the fees payable to the Lenders pursuant to
Section 3.3.3 and Section 3.3.4 shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Loan Percentages; or

(v) if any Defaulting Lender’s Letter of Credit Outstandings and OA Payment
Outstandings is neither cash collateralized nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuers
or any Lender hereunder, all Letter of Credit fees and Open Account Agreement
payments payable under Section 3.3.3 and Section 3.3.4 with respect to such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings and OA Payment Outstandings shall be payable to the Issuer or
applicable Open Account Discount Purchaser, as the case may be, until such
Letter of Credit Outstandings and OA Payment Outstandings are cash
collateralized and/or reallocated.

(b) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loans and the Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the Parent
Borrower in accordance with paragraph (a) of this Section, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with clause (i) of paragraph (a) of this Section (and Defaulting
Lenders shall not participate therein); and

(c) any amount otherwise payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 4.8 but
excluding Section 4.11) shall, in lieu

 

76



--------------------------------------------------------------------------------

of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuer or
Swing Line Lender or any Open Account Discount Purchaser hereunder, (iii) third,
if so determined by the Administrative Agent or requested by the Issuer or Swing
Line Lender or any Open Account Discount Purchaser, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swing Line Loan or Letter
of Credit or Open Account Discount Agreement, (iv) fourth, to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (v) fifth, if so determined by the Administrative Agent and the Parent
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender in respect of any Loans under this Agreement,
(vi) sixth, to the payment of any amounts owing to the Lenders or an Issuing
Bank or Swing Line Lender or Open Account Discount Purchaser as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuer or Swing Line Lender or Open Account Discount Purchaser against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, with respect to this clause
(viii), that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2 are satisfied, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all Non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

(d) In the event that the Administrative Agent, the Parent Borrower, the Issuer,
the Swing Line Lender and any Open Account Discount Purchaser each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Revolving Loan Percentages of the
Non-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Percentage.

ARTICLE V

CONDITIONS

SECTION 5.1 Closing Date. This Agreement and the amendment and restatement of
the Original Credit Agreement hereby shall be subject to the prior or concurrent
satisfaction (or waiver) in all material respects of each of the conditions
precedent set forth in this Article.

SECTION 5.1.1 Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from the Parent Borrower, the Lux Borrower, the Australian
Borrower, each Revolving Loan Lender, each New Term A Loan Lender and each New
Term B Loan Lender (x) a counterpart of this Agreement (including a Lender
Addendum (Converting Term A Lender) or Lender Addendum (Additional

 

77



--------------------------------------------------------------------------------

Term A Lender), as applicable) duly executed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
facsimile transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

SECTION 5.1.2 Resolutions, etc. The Agents shall have received from each U.S.
Obligor, a copy of a good standing certificate, dated a date reasonably close to
the Closing Date for each such U.S. Obligor from its jurisdiction of
organization and (ii) a certificate, dated as of the Closing Date, duly executed
and delivered by an Authorized Officer of each U.S. Obligor as to:

(a) resolutions of each such Obligor’s Board of Directors (or other managing
body) then in full force and effect authorizing, to the extent relevant, all
aspects of the Transaction applicable to such Obligor and the execution,
delivery and performance of each Loan Document to be executed by such Obligor
and the transactions contemplated hereby and thereby (as applicable);

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Obligor; and

(c) the full force and validity of each Organic Document of such Obligor and
copies thereof (as applicable);

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of any Authorized Officer of any such
Obligor canceling or amending the prior certificate of such Obligor.

SECTION 5.1.3 Closing Date Certificate. The Agents shall have received the
Closing Date Certificate, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of the Parent Borrower, in which certificate
the Parent Borrower shall agree and acknowledge and certify that the statements
made therein are true and correct representations and warranties of the Parent
Borrower as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Lead Arrangers,
shall have been executed and delivered by the requisite parties, and shall be in
full force and effect.

SECTION 5.1.4 [Reserved].

SECTION 5.1.5 PATRIOT Act Disclosures. Within two Business Days’ prior to the
Closing Date (to the extent requested at least five Business Days’ prior to the
Closing Date), the Lenders or the Agents shall have received copies of all
PATRIOT Act Disclosures as reasonably requested by the Lenders or the Lead
Arrangers at such time.

SECTION 5.1.6 Financial Information, etc. The Agents shall have received,

(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for Fiscal Years 2014, 2015, and 2016, which the Agents acknowledge have been
received as of the Closing Date; and

(b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for each Fiscal Quarter ended after Fiscal Year 2016 ended at least 45 days
prior to the Closing Date.

 

78



--------------------------------------------------------------------------------

SECTION 5.1.7 Solvency Certificate. The Agents shall have received a Solvency
Certificate dated as of the Closing Date, duly executed (and with all schedules
thereto duly completed) and delivered by the chief financial or accounting
Authorized Officer of the Parent Borrower.

SECTION 5.1.8 U.S. Pledge and Security Agreement; U.S. Guaranty. The Agents
shall have received executed counterparts of (i) the Security Agreement, dated
as of the Closing Date, duly executed, authorized and delivered by the Parent
Borrower and each U.S. Subsidiary Guarantor and (ii) the U.S. Guaranty, dated as
of the Closing Date, duly executed, authorized and delivered by the Parent
Borrower and each U.S. Subsidiary Guarantor.

SECTION 5.1.9 Insurance. The Collateral Agent shall have received, certificates
of insurance in form and substance reasonably satisfactory to the Collateral
Agent, evidencing coverage required to be maintained pursuant to each Loan
Document and naming the Collateral Agent as loss payee or additional insured, as
applicable.

SECTION 5.1.10 Opinions of Counsel. The Agents shall have received opinions,
dated the Closing Date and addressed to the Lead Arrangers, the Agents and all
Lenders, from

(a) Kirkland & Ellis LLP, counsel to the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent;

(b) Maryland counsel to the Parent Borrower, in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; and

(c) Kansas counsel to certain of the Obligors, in form and substance reasonably
satisfactory to the Administrative Agent.

(d) Colorado counsel to certain of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 5.1.11 Closing Fees, Expenses, etc. Each Lead Arranger and each Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees, costs and expenses due and payable pursuant to
Sections 3.3 and, if then invoiced, 10.3 (in each case, if invoiced at least two
Business Days’ prior to the Closing Date).

SECTION 5.1.12 Litigation. There shall exist no action, suit, investigation or
other proceeding pending or threatened in writing in any court or before any
arbitrator or governmental or regulatory agency or authority that could
reasonably be expected to have a Material Adverse Effect

SECTION 5.1.13 Approval. All material and necessary governmental and third party
consents and approvals shall have been obtained (without the imposition of any
material and adverse conditions that are not reasonably acceptable to the
Lenders) and shall remain in effect and all applicable waiting periods shall
have expired without any material and adverse action being taken by any
competent authority.

SECTION 5.1.14 Debt Rating. The Parent Borrower shall have obtained a senior
secured debt rating (of any level) in respect of the Loans from each of S&P and
Moody’s, which ratings (of any level) shall remain in effect on the Closing
Date, which the Agents acknowledge have been received as of the Closing Date.

 

79



--------------------------------------------------------------------------------

SECTION 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension shall be subject to the satisfaction of each of the
conditions precedent set forth below. Notwithstanding anything to the contrary
in this Agreement, the Lenders committing to provide Incremental Term Loans the
proceeds of which are to be used to finance a Permitted Acquisition may agree to
waive or modify the conditions to such borrowing of Incremental Term Loans set
forth in Section 5.2 without the consent of any other Lenders.

SECTION 5.2.1 Compliance with Warranties, No Default, etc. Unless waived by the
Lenders committing to provide Incremental Term Loans the proceeds of which are
to be used to finance a Permitted Acquisition, both before and after giving
effect to any Credit Extension (but, if any Default of the nature referred to in
Section 8.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds thereof) the following statements shall be true and correct:

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the applicable Borrower of the proceeds of such Credit
Extension shall constitute a representation and warranty by the applicable
Borrower that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct.

SECTION 5.3 Euro Borrower. The obligation of each Revolving Loan Lender to
initially make any Credit Extension to the Euro Borrower shall be subject to the
satisfaction of each of the conditions precedent set forth below.

SECTION 5.3.1 The Euro Borrower shall have delivered to the Administrative Agent
the Euro Borrower Joinder Agreement.

SECTION 5.3.2 The Administrative Agent shall have received from the Euro
Borrower, (i) an excerpt from the Luxembourg Trade and Companies relating to the
Euro Borrower and (ii) a certificate duly executed and delivered by an
Authorized Officer of the Euro Borrower as to:

(a) resolutions of each the Euro Borrower’s Board of Directors (or other
managing body) then in full force and effect authorizing, to the extent
relevant, all aspects of the Transaction applicable to the Euro Borrower and the
execution, delivery and performance of each Loan Document to be executed by the
Euro Borrower and the transactions contemplated hereby and thereby (as
applicable);

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by the Euro Borrower; and

(c) the full force and validity of each Organic Document of the Euro Borrower
and copies thereof (as applicable);

 

80



--------------------------------------------------------------------------------

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of any Authorized Officer of any the Euro
Borrower canceling or amending the prior certificate of the Euro Borrower.

SECTION 5.3.3 The Administrative Agent shall have received executed counterparts
of (i) each Security Document required to be delivered by the Euro Borrower,
duly executed, authorized or delivered by the Euro Borrower and (ii) the Euro
Revolving Loan Guaranty, duly executed, authorized or delivered by each Euro
Revolving Loan Obligor.

SECTION 5.3.4 The Agents shall have received a customary opinion, dated as of
the joinder effective date and addressed to the the Agents and all Lenders, from
Luxembourg counsel to the Euro Borrower, in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1 Organization, etc. Each Obligor (i) is validly organized and
existing and in good standing (to the extent such concept exists in such
Obligor’s jurisdiction of organization) under the laws of the state or
jurisdiction of its incorporation or organization, (ii) is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect (to the extent applicable) and (iii) has full
organizational power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, to (a) own and hold under lease its property and (b) to conduct its
business substantially as currently conducted by it.

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it, each Obligor’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by the Borrowers or (if
applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than those that have been, or on the Closing Date will
be, duly obtained or

 

81



--------------------------------------------------------------------------------

made and which are, or on the Closing Date will be, in full force and effect) is
required for the consummation of the Transaction or the due execution, delivery
or performance by any Obligor of any Loan Document to which it is a party, in
each case by the parties thereto or the consummation of the Transaction. Neither
the Parent Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 6.4 Validity, etc. Each Obligor has duly executed and delivered (to the
extent applicable) each of the Loan Documents to which it is a party, and each
Loan Document to which any Obligor is a party constitutes the legal, valid and
binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

SECTION 6.5 Financial Information. The financial statements of the Parent
Borrower and its Subsidiaries furnished to the Administrative Agent and each
Lender pursuant to Section 5.1.6 (other than forecasts, projections, budgets and
forward-looking information) have been prepared in accordance with GAAP
consistently applied (except where specifically so noted on such financial
statements), and present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended. All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Parent Borrower and its Subsidiaries furnished pursuant to
Section 7.1.1 have been and will for periods following the Closing Date be
prepared in accordance with GAAP consistently applied with the financial
statements delivered pursuant to Section 5.1.6, and do or will present fairly in
all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended. Notwithstanding anything contained herein to the
contrary, it is hereby acknowledged and agreed by the Administrative Agent, each
Lead Arranger and each Lender that (i) any financial or business projections
furnished to the Administrative Agent, any Lead Arranger or any Lender by the
Parent Borrower or any of its Subsidiaries under any Loan Document are subject
to significant uncertainties and contingencies, which may be beyond the Parent
Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by any
of the Parent Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.

SECTION 6.6 No Material Adverse Change. There has been no material adverse
change in the business, financial condition, operations, performance or assets
of the Parent Borrower and its Subsidiaries, taken as a whole, since
December 31, 2016.

SECTION 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Parent Borrower or any of its Subsidiaries, threatened (in
writing) litigation, action, proceeding, labor controversy or investigation:

(a) affecting the Parent Borrower any of its Subsidiaries or any other Obligor,
or any of their respective properties, businesses, assets or revenues, which
could reasonably be expected to have a Material Adverse Effect; or

 

82



--------------------------------------------------------------------------------

(b) which purports to affect the legality, validity or enforceability of any
Loan Document or the Transaction.

SECTION 6.8 Subsidiaries. The Parent Borrower has no Subsidiaries, except those
Subsidiaries which are (a) identified in Item 6.8 of the Disclosure Schedule or
(b) permitted to have been organized or acquired in accordance with Sections
7.2.5 or 7.2.10.

SECTION 6.9 Ownership of Properties. The Parent Borrower and each of its
Subsidiaries (other than a Receivables Subsidiary) owns (a) in the case of owned
real property, good and legal title to, (b) in the case of owned personal
property, good and valid title to, and (c) in the case of leased real or
personal property, valid and enforceable (subject to bankruptcy, insolvency,
reorganization or similar laws) leasehold interests (as the case may be) in, all
of its properties and assets, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens.

SECTION 6.10 Taxes. The Parent Borrower and each of its Subsidiaries has filed
all material tax returns and reports required by law to have been filed by it
and has paid all Taxes thereby shown to be due and owing, except any such Taxes
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or except to the extent such failure could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6.11 Pension and Welfare Plans. Except as could not reasonably be
expected to result in a Material Adverse Effect, during the
twelve-consecutive-month period prior to the Closing Date and prior to the date
of any Credit Extension hereunder, no steps have been taken to terminate any
Pension Plan which has caused or could reasonably be expected to cause Parent
Borrower or any Subsidiary to incur any liability, and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 303(k) of ERISA with respect to any assets of Parent Borrower or
any Subsidiary. Except as could not reasonably be expected to result in a
Material Adverse Effect, no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Parent Borrower of any material liability, fine or penalty.

SECTION 6.12 Environmental Warranties.

(a) All facilities and property (including underlying groundwater) owned or
leased by the Parent Borrower or any of its Subsidiaries have been, and continue
to be, owned or leased by the Parent Borrower and its Subsidiaries in compliance
with all Environmental Laws, except for any such noncompliance which could not
reasonably be expected to have a Material Adverse Effect;

(b) there have been no past, and there are no pending or, to the Parent
Borrower’s knowledge (after due inquiry), threatened (in writing) (i) claims,
complaints, notices or requests for information received by the Parent Borrower
or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to the Parent
Borrower or any of its Subsidiaries regarding potential liability under any
Environmental Law except for claims, complaints, notices, requests for
information or inquiries with respect to violations of or potential liability
under any Environmental Laws that could not reasonably be expected to have a
Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Parent Borrower or
any of its Subsidiaries that have had, or could reasonably be expected to have,
a Material Adverse Effect;

(d) the Parent Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters, except for any such
non-issuance or any such noncompliance which could not reasonably be expected to
have a Material Adverse Effect;

(e) no property now or, to the Parent Borrower’s knowledge (after due inquiry),
previously owned, operated or leased by the Parent Borrower or any of its
Subsidiaries is listed or proposed for listing (with respect to owned, operated
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up, which listing could reasonably be expected to have a Material Adverse
Effect;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Parent Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect;

(g) neither the Parent Borrower nor any Subsidiary has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which could reasonably be expected to lead to material claims against the Parent
Borrower or such Subsidiary for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA which, if adversely resolved
could, in any of the foregoing cases, reasonably be expected to have a Material
Adverse Effect;

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Parent Borrower or
any Subsidiary that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now or, to the knowledge of
the Parent Borrower (after due inquiry), previously owned, operated or leased by
the Parent Borrower which, with the passage of time, or the giving of notice or
both, would give rise to liability under any Environmental Law, except for such
liability that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 6.13 Accuracy of Information. None of the factual information (other
than projections, forecasts, budgets and forward-looking information) heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) (taken as a whole) contains any
untrue statement of a material fact, or omits to state any material fact
necessary to make any such information not materially misleading as of the date
such information was furnished; provided, however (i) any financial or business
projections furnished to the Administrative Agent, any Lead Arranger or any
Lender by the Parent Borrower or any of its Subsidiaries under any Loan Document
are subject to significant uncertainties and contingencies, which may be beyond
the Parent Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is
given by any of the Parent Borrower or its Subsidiaries that the results
forecast in any such projections will be realized and (iii) the actual results
may differ from the forecast results set forth in such projections and such
differences may be material.

 

84



--------------------------------------------------------------------------------

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Compliance with Contracts, Laws, etc. The Parent Borrower and each
of its Subsidiaries have performed their obligations under agreements to which
the Parent Borrower or a Subsidiary is a party and have complied with all
applicable laws, rules, regulations and orders except were the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.16 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Parent Borrower,
their respective directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in either
Borrower being designated as a Sanctioned Person. None of (a) the Parent
Borrower, any Subsidiary or, to the knowledge of the Parent Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Parent Borrower, any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 6.17 Solvency. As of the Closing Date, the Parent Borrower and its
Subsidiaries (taken as a whole), both before and immediately after giving effect
to Credit Extensions to be made on the Closing Date, are Solvent.

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. The Parent Borrower agrees with each Lender,
each Issuer and each Agent that until the Termination Date has occurred, the
Parent Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Parent Borrower
will furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within the earlier of (i) 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year and (ii) so long as the Parent Borrower is a
public reporting company

 

85



--------------------------------------------------------------------------------

at such time, such earlier date as the SEC requires the filing of such
information (or if the Parent Borrower is required to file such information on a
Form 10-Q with the SEC, promptly following such filing), an unaudited
consolidated balance sheet of the Parent Borrower and its Subsidiaries as of the
end of such Fiscal Quarter and consolidated statements of income and cash flow
of the Parent Borrower and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including (in each case), in comparative form, the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct in all
material respects (subject to audit, normal year-end adjustments and the absence
of footnote disclosure) by the chief financial officer, chief executive officer,
president, treasurer or assistant treasurer of the Parent Borrower;

(b) within the earlier of (i) 90 days after the end of each Fiscal Year and
(ii) so long as the Parent Borrower is a public reporting company at such time,
such earlier date as the SEC requires the filing of such information (or if the
Parent Borrower is required to file such information on a Form 10-K with the
SEC, promptly following such filing), (A) a copy of the consolidated balance
sheet of the Parent Borrower and its Subsidiaries, and the related consolidated
statements of income and cash flow of the Parent Borrower and its Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by Pricewaterhouse Coopers LLP or such other “big four”
independent public accountants selected by the Parent Borrower and stating that,
in performing the examination necessary to deliver the audited financial
statements of the Parent Borrower, no knowledge was obtained of any Event of
Default with respect to financial matters and (B) a consolidated budget (within
level of detail comparable to the quarterly financial statements delivered
pursuant to clause (a)) for the following Fiscal Year including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such following Fiscal Year;

(c) promptly following the delivery of the financial information pursuant to
clauses (a) and (b) of this Section 7.1.1, a Compliance Certificate, executed by
the chief financial officer, chief executive officer, president, treasurer or
assistant treasurer of the Parent Borrower, (i) showing compliance with the
financial covenants set forth in Section 7.2.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Parent Borrower or an Obligor
has taken or proposes to take with respect thereto), (ii) stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.8 if applicable) and (iii) to the extent any Term B
Loans are outstanding, in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clause (b), a
calculation of Excess Cash Flow; provided that such Compliance Certificate shall
be furnished no later than seven days following, and within the time periods
required for, delivery of the financial information pursuant to clauses (a) and
(b) of this Section 7.1.1.

(d) as soon as possible and in any event within three Business Days after the
Parent Borrower or any other Obligor obtains knowledge of the occurrence of an
Event of Default, a statement of an Authorized Officer on behalf of the Parent
Borrower setting forth details of such Event of Default and the action which the
Parent Borrower or such Obligor has taken and proposes to take with respect
thereto;

 

86



--------------------------------------------------------------------------------

(e) as soon as possible and in any event within three Business Days after the
Parent Borrower or any other Obligor obtains knowledge of (i) the commencement
of any litigation, action, proceeding or labor controversy of the type and
materiality described in Section 6.7 or (ii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect, notice thereof and, to the extent the Administrative Agent
requests, copies of all documentation relating thereto, if any;

(f) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 303(k) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;

(g) promptly upon receipt thereof, copies of all final “management letters”
submitted to the Parent Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;

(h) promptly following the mailing or receipt of any notice or report (other
than identical reports or notices delivered hereunder) delivered under the terms
of any Pro Forma Unsecured Indebtedness Documents or the Senior Note Documents,
copies of such notice or report;

(i) all PATRIOT Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and

(j) such other financial and other information as any Lender or Issuer through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).

Information required to be delivered pursuant to this Section 7.1.1 shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information is available on the Internet via the EDGAR system of the SEC.
Information required to be delivered pursuant to this Section 7.1.1 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 9.11.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the Issuers materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be confidential, sensitive and proprietary) with respect to the Parent Borrower
or its Affiliates or any of their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute

 

87



--------------------------------------------------------------------------------

Information, they shall be treated as set forth in Section 10.19); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

SECTION 7.1.2 Maintenance of Existence; Material Obligations; Compliance with
Contracts, Laws, etc. The Parent Borrower will, and will cause each of its
Subsidiaries to, preserve and maintain its legal existence, rights (charter and
statutory), franchises, permits, licenses and approvals (in each case, except as
otherwise permitted by Section 7.2.10), perform in all respects their
obligations, including obligations under agreements to which the Parent Borrower
or a Subsidiary is a party, and comply in all respects with all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all obligations, including all Taxes imposed upon the Parent
Borrower or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Parent Borrower or its Subsidiaries, as applicable except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. The Parent Borrower will, and will cause each of the other
Borrowers, to maintain its legal existence under the laws of the jurisdiction of
its incorporation or organization as of the Closing Date; provided that the
Parent Borrower may change its jurisdiction of organization so long as it
remains organized under the laws of the United States. The Parent Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 7.1.3 Maintenance of Properties. Except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect the
Parent Borrower will, and will cause each of its Subsidiaries to, maintain,
preserve, protect and keep its and their respective properties in good repair,
working order and condition (ordinary wear and tear, casualty and condemnation
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Parent Borrower and its Subsidiaries may be properly
conducted at all times, unless the Parent Borrower or such Subsidiary determines
in good faith that the continued maintenance of such property is no longer
economically desirable, necessary or useful to the business of the Parent
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Section 7.2.10 or Section 7.2.11.

SECTION 7.1.4 Insurance. The Parent Borrower will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Parent Borrower and its Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) without duplication, be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.

 

88



--------------------------------------------------------------------------------

SECTION 7.1.5 Books and Records. The Parent Borrower will, and will cause each
of its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Secured Party or any of their respective
representatives, at reasonable times during normal business hours and intervals
upon reasonable notice to the Parent Borrower and except after the occurrence
and during the continuance of an Event of Default not more frequently than once
per Fiscal Year, to visit each Obligor’s offices, to discuss such Obligor’s
financial matters with its officers and employees, and its independent public
accountants (provided that management of the Parent Borrower shall be notified
and allowed to be present at all such meetings and the Parent Borrower hereby
authorizes such independent public accountant to discuss each Obligor’s
financial matters with each Secured Party or their representatives to the extent
legally permissible) and to examine (and photocopy extracts from) any of its
books and records. The Parent Borrower shall pay any reasonable fees of such
independent public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.

SECTION 7.1.6 Environmental Law Covenant. The Parent Borrower will, and will
cause each of its Subsidiaries to:

(a) use and operate all of its and their facilities and properties in compliance
with all Environmental Laws, keep all permits, approvals, certificates, licenses
and other authorizations required under Environmental Laws in effect and remain
in compliance therewith, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws, in each case except where failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties in respect of, or as to compliance with,
Environmental Laws, the subject matter of which could reasonably be expected to
have a Material Adverse Effect, and shall promptly resolve any non-compliance
with Environmental Laws (except as could not reasonably be expected to have a
Material Adverse Effect) and keep its property free of any Lien imposed by any
Environmental Law, unless such Lien is a Permitted Lien.

SECTION 7.1.7 Use of Proceeds. The Borrowers will apply the proceeds of the
Credit Extensions as follows:

(a) to finance, in part, the Transaction and to pay the fees, costs and expenses
related to the Transaction;

(b) for working capital and general corporate purposes of the Parent Borrower
and its Subsidiaries;

(c) for issuing Letters of Credit for the account of the Parent Borrower and its
Subsidiaries for purposes referred to in clause (b) above; and

(d) in the case of the Australian Borrower, (i) with respect to the Australian
Term Loans, to finance, in part Australian Transactions and to pay the fees,
costs and expenses related to the Australian Transactions, and for general
corporation purposes and (ii) with respect to the Australian Revolving Facility,
for working capital and general corporate purposes.

 

89



--------------------------------------------------------------------------------

The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 7.1.8 Future Guarantors, Security, etc. (a) The Parent Borrower will,
and will cause each U.S. Subsidiary (other than HBI Playtex Bath LLC, a Delaware
limited liability company (“Playtex Bath”), HBI Receivables LLC, a Delaware
limited liability company (“HBI Receivables”) and Playtex Marketing Corporation,
a Delaware corporation (“Playtex Marketing”)) to, promptly after the formation
or acquisition thereof (but in any event within sixty (60) days or such longer
period as agreed by the Administrative Agent in its reasonable discretion)
execute any documents, authorize the filing of Filing Statements, execute
agreements and instruments, and take all commercially reasonable further action
that may be required under applicable law, or that the Administrative Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to Permitted Liens and any express limitations on
perfection and priority set forth herein and the other Loan Documents) of the
Liens created or intended to be created by the Loan Documents. Within the time
period set forth above, the Parent Borrower will cause any subsequently acquired
or organized U.S. Subsidiary (other than Playtex Bath, HBI Receivables and
Playtex Marketing) to execute a supplement (in form and substance reasonably
satisfactory to the Administrative Agent) to the U.S. Guaranty and each other
applicable Loan Document in favor of the Secured Parties. In addition, from time
to time, the Parent Borrower will, at its own cost and expense, promptly secure
the Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate, it being agreed
that it is the intent of the parties that the Obligations shall be secured by,
among other things, substantially all the assets of the Parent Borrower and its
U.S. Subsidiaries (other than Playtex Bath, HBI Receivables and Playtex
Marketing) and personal property acquired subsequent to the Closing Date;
provided that (a) neither the Parent Borrower nor its U.S. Subsidiaries shall be
required to pledge more than 65% of the Voting Securities of any Foreign
Subsidiary that is directly owned by any U.S. Obligor, (b) no Obligor shall be
required to create or perfect any security interest in any leased real property
or any owned real property (including by way of mortgage or otherwise), (c) to
the extent the Organic Documents of a Foreign Subsidiary prohibit the creation
or perfection of a security interest in the Capital Securities of such Foreign
Subsidiary, no U.S. Obligor will be required to create or perfect a security
interest in such Capital Securities, (d) the Parent Borrower and its U.S.
Subsidiaries will not be required to execute and deliver any foreign pledge
agreements with respect to the Capital Securities of any Foreign Subsidiary
other than one or more Luxembourg Pledge Agreements with respect to any Lux
Subsidiary, and (e) to the extent a Guarantee by a U.S. Subsidiary is prohibited
or restricted by contracts existing on the Closing Date (or if a U.S. Subsidiary
is acquired after the Closing Date, on the date of such acquisition (but not in
contemplation of such acquisition)) or applicable law or would cause adverse tax
consequences as reasonably determined by the Parent Borrower, such U.S.
Subsidiary will not be required to execute a supplement to the U.S. Guaranty.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Parent Borrower shall deliver or
cause to be delivered to the Agents all such instruments and documents
(including legal opinions and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section.

(b) Lux Borrower will, and will cause each of the Euro Term Loan Subsidiary
Guarantors, the Euro Borrower, the Australian Borrower and the Australian
Subsidiary Guarantors to, promptly after the formation or acquisition thereof
(but in any event within sixty (60) days or such longer period as agreed by the
Administrative Agent in its reasonable discretion), execute any

 

90



--------------------------------------------------------------------------------

documents, authorize filings, execute agreements and instruments, and take all
commercially reasonable further action that may be required under applicable
law, or that the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority (subject to
Permitted Liens and any express limitations on perfection and priority set forth
herein and the other Loan Documents) of the Liens created or intended to be
created by the Loan Documents. Within the time period set forth above, Lux
Borrower will cause any of its subsequently acquired or organized Foreign
Subsidiaries that are not excluded from the definition of “Euro Term Loan
Subsidiary Guarantors” or “Australian Subsidiary Guarantors” to execute a
supplement (in form and substance reasonably satisfactory to the Administrative
Agent) to the Euro Term Loan Guaranty, Euro Revolving Loan Guaranty and each
other applicable Loan Document in favor of the Secured Parties. In addition,
from time to time, Lux Borrower will, at its own cost and expense, promptly
secure the Euro Term Loan Obligations and Euro Revolving Loan Obligations by
pledging or creating, or causing to be pledged or created, perfected Liens with
respect to such of its assets and properties as the Administrative Agent or the
Required Lenders shall designate, it being agreed that it is the intent of the
parties that the Euro Term Loan Obligations and the Euro Revolving Loan
Obligations shall be secured by, among other things, substantially all the
assets of Lux Borrower and its Lux Subsidiaries and personal property acquired
subsequent to the Closing Date; provided that (a) no Obligor shall be required
to create or perfect any security interest in any leased real property or any
owned real property (including by way of mortgage or otherwise), (b) to the
extent the Organic Documents of a Foreign Subsidiary prohibit the creation or
perfection of a security interest in the Capital Securities of such Foreign
Subsidiary, no Euro Term Loan Obligor will be required to create or perfect a
security interest in such Capital Securities, (c) no Obligor will be required to
execute and deliver any foreign pledge agreement with respect to any Foreign
Subsidiary other than one or more Luxembourg Pledge Agreements with respect to
any Lux Subsidiary, and (d) to the extent a Guarantee by a Foreign Subsidiary is
prohibited or restricted by contracts existing on the Closing Date (or if a
Foreign Subsidiary is acquired after the Closing Date, on the date of such
acquisition (but not in contemplation of such acquisition)) or applicable law or
would cause adverse tax consequences as reasonably determined by Lux Borrower,
such Foreign Subsidiary will not be required to execute a supplement to the Euro
Term Loan Guaranty or Euro Revolving Loan Guaranty. Such Liens will be created
under the Loan Documents in form and substance reasonably satisfactory to the
Agents, and the Lux Borrower shall deliver or cause to be delivered to the
Agents all such instruments and documents (including legal opinions and lien
searches) as the Administrative Agent shall reasonably request to evidence
compliance with this Section.

(c) Australian Borrower will, and will cause each of the Australian Subsidiary
Guarantors, the Euro Borrower, the Lux Borrower and the Euro Term Loan
Subsidiary Guarantors to, promptly after the formation or acquisition thereof
(but in any event within sixty (60) days or such longer period as agreed by the
Administrative Agent in its reasonable discretion), execute any documents,
authorize filings, execute agreements and instruments, and take all commercially
reasonable further action that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Permitted Liens
and any express limitations on perfection and priority set forth herein and the
other Loan Documents) of the Liens created or intended to be created by the Loan
Documents. Within the time periods set forth above, Australian Borrower will
cause any of its subsequently acquired or organized Foreign Subsidiaries that
are not excluded from the definition of “Australian Subsidiary” or “Euro Term
Loan Subsidiary Guarantors” to execute a supplement (in form and substance
reasonably satisfactory to the Administrative Agent) to the Australian Guaranty,
Euro Revolving Loan Guaranty and each other applicable Loan Document in favor of
the Secured

 

91



--------------------------------------------------------------------------------

Parties. In addition, from time to time, Australian Borrower will, at its own
cost and expense, promptly secure the Australian Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Australian Obligations shall be secured by, among other things,
substantially all the assets of Australian Borrower and the Australian
Subsidiaries that are organized under the laws of Australia or New Zealand and
personal property acquired subsequent to the Australian Facilities Effective
Date; provided that (a) no Obligor shall be required to create or perfect any
security interest in any leased real property or any owned real property
(including by way of mortgage or otherwise), (b) to the extent the Organic
Documents of a Foreign Subsidiary prohibit the creation or perfection of a
security interest in the Capital Securities of such Australian Subsidiary, no
Australian Obligor will be required to create or perfect a security interest in
such Capital Securities, (c) no Obligor will be required to execute and deliver
any foreign pledge agreement with respect to any Foreign Subsidiary other than
one or more general security deeds with respect to any Australian Subsidiary
organized under the laws of Australia or New Zealand, (d) to the extent a
Guarantee by a Foreign Subsidiary is prohibited or restricted by contracts
existing on the Australian Facilities Effective Date (or if a Foreign Subsidiary
is acquired after the Australian Facilities Effective Date, on the date of such
acquisition (but not in contemplation of such acquisition)) or applicable law or
would cause adverse tax consequences as reasonably determined by Australian
Borrower, such Foreign Subsidiary will not be required to execute a supplement
to the Australian Guaranty and (e) only any Obligor organized under the laws of
Australia or New Zealand shall be required to grant any Lien in favor of the
Collateral Agent pursuant to this Section 7.1.8(c). Such Liens will be created
under the Loan Documents in form and substance reasonably satisfactory to the
Agents, and the Australian Borrower shall deliver or cause to be delivered to
the Agents all such instruments and documents (including legal opinions and lien
searches) as the Administrative Agent shall reasonably request to evidence
compliance with this Section

(d) Euro Borrower will, and will cause each of the other Euro Revolving Loan
Obligors to, promptly after the formation or acquisition thereof (but in any
event within sixty (60) days or such longer period as agreed by the
Administrative Agent in its reasonable discretion), execute any documents,
authorize filings, execute agreements and instruments, and take all commercially
reasonable further action that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Permitted Liens
and any express limitations on perfection and priority set forth herein and the
other Loan Documents) of the Liens created or intended to be created by the Loan
Documents. Within the time period set forth above, Euro Borrower will cause any
Euro Revolving Loan Obligors to execute a supplement (in form and substance
reasonably satisfactory to the Administrative Agent) to the Euro Revolving Loan
Guaranty and each other applicable Loan Document in favor of the Secured
Parties. In addition, from time to time, Euro Borrower will, at its own cost and
expense, promptly secure the Euro Revolving Loan Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Euro Revolving Loan Obligations shall be secured by, among other
things, substantially all the assets and personal property of Euro Borrower
(including to the extent acquired subsequent to the Closing Date); provided that
(a) no Obligor shall be required to create or perfect any security interest in
any leased real property or any owned real property (including by way of
mortgage or otherwise) and (b) no Obligor will be required to execute and
deliver any foreign security or pledge agreement with respect to any Foreign
Subsidiary other than one or more Luxembourg Pledge Agreements with respect to
any direct Lux Subsidiary. Such Liens will be created under the Loan Documents
in form and substance reasonably satisfactory to

 

92



--------------------------------------------------------------------------------

the Agents, and the Euro Borrower shall deliver or cause to be delivered to the
Agents all such instruments and documents (including legal opinions and lien
searches) as the Administrative Agent shall reasonably request to evidence
compliance with this Section.

SECTION 7.1.9 Post-Closing Obligations. Within 60 days of the Closing Date (or
such later date as agreed by the Administrative Agent in its reasonable
discretion), the Parent Borrower shall cause to be delivered to the
Administrative Agent the Australian Guaranty Reaffirmation and the Lux Guaranty
Reaffirmation.

SECTION 7.1.10 Maintenance of Ratings. The Parent Borrower will use its
commercially reasonable efforts to cause (a) a senior secured credit rating with
respect to the Loans from each of S&P and Moody’s and (b) a corporate credit
rating and corporate family rating from S&P and Moody’s respectively, to be
available at all times until the Stated Maturity Date for the New Term B Loans.

SECTION 7.2 Negative Covenants. The Parent Borrower covenants and agrees with
each Lender, each Issuer and each Agent that until the Termination Date has
occurred, the Parent Borrower will, and will cause its Subsidiaries to, perform
or cause to be performed the obligations set forth below.

SECTION 7.2.1 Business Activities; Fiscal Year. The Parent Borrower will not,
and will not permit any of its Subsidiaries to, engage in any business activity
except those business activities engaged in on the Closing Date and activities
reasonably related, supportive, complementary, ancillary or incidental thereto
or reasonable extensions thereof (each, a “Permitted Business”). The Parent
Borrower will not change the ending dates with respect to its Fiscal Year;
provided that the Parent Borrower may change the ending date of its Fiscal Year
to December 31 upon notice to the Administrative Agent at least one Fiscal
Quarter in advance of such change.

SECTION 7.2.2 Indebtedness. The Parent Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:

(a) Indebtedness in respect of the Obligations;

(b) unsecured Indebtedness of the Obligors under (i) the 2024 Senior U.S. Note
Documents in an aggregate principal amount not to exceed $900,000,000, (ii) the
Senior Euro Note Documents in an aggregate principal amount not to exceed
€500,000,000 and (iii) the 2026 Senior U.S. Note Documents in an aggregate
principal amount not to exceed $900,000,000;

(c) Indebtedness existing as of the Closing Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancings, refundings,
reallocations, renewals or extensions of such Indebtedness in a principal amount
not in excess of that which is outstanding on the Closing Date (as such amount
has been reduced following the Closing Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Parent Borrower and its Subsidiaries (including open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of the Parent Borrower
or such Subsidiary) and (ii) in respect of performance, surety or appeal bonds
provided in the ordinary course of business, but excluding (in each case),
Indebtedness incurred through the borrowing of money or Contingent Liabilities
of borrowed money;

 

93



--------------------------------------------------------------------------------

(e) Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
the Parent Borrower and its Subsidiaries (pursuant to purchase money mortgages
or otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Parent Borrower and its Subsidiaries (provided that,
such Indebtedness is incurred within 270 days of the acquisition of such
property) and (iii) in respect of Capitalized Lease Liabilities; provided that,
the aggregate amount of all Indebtedness outstanding pursuant to this clause
shall not at any time exceed the greater of (i) $200,000,000 and (ii) 5.0% of
Total Tangible Assets;

(f) Indebtedness of an Obligor owing to any other Obligor;

(g) unsecured Indebtedness of an Obligor owing to a Subsidiary that is not a
Subsidiary Guarantor; provided that, in each case, all such Indebtedness of any
Obligor owed to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated to the Obligations of such Obligor on customary terms.

(h) Indebtedness of a Foreign Subsidiary to the Parent Borrower or any other
Obligor in an aggregate amount (when aggregated with the amount of Investments
made by the Parent Borrower and the Subsidiary Guarantors in Foreign
Subsidiaries under clause (k) of Section 7.2.5) not to exceed the greater of
(i) $600,000,000 and (ii) the sum of (A) 12.5% of Total Tangible Assets plus
(B) the Available Amount, determined as of the date of incurrence of such
Indebtedness;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Parent Borrower, but only if such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary and the
aggregate amount of all Indebtedness incurred pursuant to this clause does not
exceed the greater of (i) $350,000,000 and (ii) 7.50% of Total Tangible Assets;

(j) Indebtedness incurred pursuant to a Permitted Securitization and Standard
Securitization Undertakings and Permitted Factoring Facilities;

(k) unsecured Indebtedness of the Parent Borrower and its Subsidiaries incurred
to refinance any other Indebtedness permitted to be incurred under clauses (a),
(b), (e), (i), (j) and (n) of this Section 7.2.2;

(l) Indebtedness in respect of Hedging Obligations entered into in the ordinary
course of business and not for speculative purposes;

(m) Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

(n) Indebtedness (whether unsecured or secured by Liens) of Foreign Subsidiaries
in an aggregate outstanding principal amount not to exceed the greater of
(i) $750,000,000 and (ii) 15.75% of Total Tangible Assets at any one time
outstanding and Contingent Liabilities of any Obligor in respect thereof;
provided that Foreign Subsidiaries shall be permitted to incur an additional
amount of Indebtedness over the term of this Agreement not to exceed the greater
of (i) $125,000,000 and (ii) 2.75% of Total Tangible Assets to the extent such
Indebtedness is incurred in connection with a Permitted Acquisition;

 

94



--------------------------------------------------------------------------------

(o) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other Indebtedness incurred in
the ordinary course of business in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management and deposit accounts;

(p) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(q) unsecured Indebtedness of the Parent Borrower and its Subsidiaries
representing the obligation of such Person to make payments with respect to the
cancellation or repurchase of Capital Securities of officers, employees or
directors (or their estates) of the Parent Borrower or such Subsidiaries;

(r) other Indebtedness of the Parent Borrower and its Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Parent Borrower or Subsidiary
Guarantors or of a Receivables Subsidiary) in an aggregate amount at any time
outstanding not to exceed the greater of (i) $200,000,000 and (ii) 5.0% of Total
Tangible Assets and Contingent Liabilities of any Obligor in respect thereof;

(s) unsecured Indebtedness of the Parent Borrower and its Subsidiaries so long
as (i) the Parent Borrower shall be in compliance with Section 7.2.4 for the
Measurement Period after giving pro forma effect thereto as if such Indebtedness
had been incurred on the last day of such Measurement Period and (ii) such
Indebtedness matures after the Revolving Loan Termination Date (such
Indebtedness permitted by this clause (s), “Pro Forma Unsecured Indebtedness”);
and

(t) Contingent Obligations with respect to letters of credit, bankers’
acceptances and other guarantees to support real property lease obligations
entered into in the ordinary course of business;

provided that, no Indebtedness otherwise permitted by clauses (e), (r) or
(s) shall be assumed, created or otherwise incurred if an Event of Default has
occurred and is then continuing (or, if such Indebtedness is incurred in
connection with a Limited Condition Transaction, if an Event of Default has
occurred and is continuing on the LCT Test Date).

SECTION 7.2.3 Liens. The Parent Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien upon any
of its property (including Capital Securities of any Person), revenues or
assets, whether now owned or hereafter acquired, except the following
(collectively “Permitted Liens”):

(a) Liens securing payment of the Obligations;

(b) Liens in connection with a Permitted Securitization or a Permitted Factoring
Facility;

(c) Liens existing as of the Closing Date and disclosed in Item 7.2.3(c) of the
Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2, and refinancings, refundings, reallocations, renewals or
extensions of such Indebtedness; provided that, no such Lien shall encumber any
additional property (except for accessions to such property and the products and
proceeds thereof) and the amount of Indebtedness secured by such Lien is not
increased from that existing on the Closing Date;

 

95



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person;

(f) Liens in favor of carriers, warehousemen, mechanics, repairmen, materialmen,
customs and revenue authorities and landlords and other similar statutory Liens
and Liens in favor of suppliers (including sellers of goods pursuant to
customary reservations or retention of title, in each case) granted in the
ordinary course of business for amounts not overdue for a period of more than 60
days or are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

(g) (i) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, trade contracts or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in the immediately preceding clause (i);

(h) judgment Liens that are being appealed in good faith or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies and which do not otherwise result in an Event of Default
under Section 8.1.6;

(i) easements, rights-of-way, covenants, conditions, building codes,
restrictions, reservations, minor defects or irregularities in title and other
similar encumbrances and matters that would be disavowed by a full survey of
real property not interfering in any material respect with the value or use of
the affected or encumbered real property to which such Lien is attached;

(j) Liens securing Indebtedness permitted by clauses (h), (n) or (o) of
Section 7.2.2 or clause (k) of Section 7.2.5;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and Liens attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business;

(l) (i) licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business not interfering in any material respect with the
business of the Parent Borrower or any of its Subsidiaries, (ii) other
agreements with respect to the use and occupancy of real property entered into
in the ordinary course of business or in connection with a Disposition permitted
under the Loan Documents or (iii) the rights reserved or vested in any Person by
the

 

96



--------------------------------------------------------------------------------

terms of any lease, license, franchise, grant or permit held by Parent Borrower
or any of its Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(m) Liens on the property of the Parent Borrower or any of its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, licenses and statutory obligations, (ii) Contingent
Obligations on surety and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business;

(n) Liens on Receivables transferred to a Receivables Subsidiary under a
Permitted Securitization or to a Subsidiary who is party to a Permitted
Factoring Facility under a Permitted Factoring Facility;

(o) Liens upon specific items or inventory or other goods and proceeds of the
Parent Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the shipment or storage of
such inventory or other goods;

(p) Liens (i) (A) on advances of cash or Cash Equivalent Investments in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.2.5 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.2.11, in each case under this clause (i), solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on earnest money
deposits of cash or Cash Equivalent Investments made by the Parent Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under other applicable Law) regarding leases entered
into by the Parent Borrower or any of its Subsidiaries in the ordinary course of
business;

(r) Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Parent Borrower or any of its
Subsidiaries and (ii) relating to the establishment of depository relations with
banks not given in connection with the issuance of Indebtedness and
(iii) relating to pooled deposit or sweep accounts of the Parent Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations in each
case in the ordinary course of business and not prohibited by this Agreement;

(s) other Liens securing Indebtedness or other obligations permitted under this
Agreement and outstanding in an aggregate principal amount not to exceed the
greater of (i) $150,000,000 and (ii) 3.25% of Total Tangible Assets;

(t) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located or any
Liens senior to any lease, sub-lease or other agreement under which the Parent
Borrower or any of its Subsidiaries uses or occupies any real property;

 

97



--------------------------------------------------------------------------------

(u) Liens constituting security given to a public or private utility or any
Governmental Authority as required in the ordinary course of business;

(v) pledges or deposits of cash and Cash Equivalent Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;

(w) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to clause (p) of
Section 7.2.2;

(x) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

(y) Liens in respect of Hedging Obligations; and

(z) non-exclusive licenses of intellectual property rights in the ordinary
course of business.

SECTION 7.2.4 Financial Condition and Operations. With respect to the Revolving
Loans, New Term A Loans and Australian Credit Facilities only, except with the
written consent of the Required Covenant Lenders, the Parent Borrower will not
permit any of the events set forth below to occur.

(i) The Parent Borrower will not permit the Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 4.50:1.00; provided that, following a
Permitted Acquisition in which the consideration was at least $200,000,000, such
maximum Leverage Ratio covenant in effect shall be increased to 5.00:1.00 for
each fiscal quarter ending in the succeeding 12-month period following such
Permitted Acquisition.

(ii) The Parent Borrower will not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter to be less than 3.00:1.00.

SECTION 7.2.5 Investments. The Parent Borrower will not, and will not permit any
of its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

(a) Investments existing on the Closing Date and identified in Item 7.2.5(a) of
the Disclosure Schedule, and any amendment, modification, restatement,
extension, renewal, refunding, replacement or refinancing, in whole or in part
thereof, provided that the principal amount of any Investment following any such
amendment, modification, restatement, extension, renewal, refunding, replacement
or refinancing pursuant to this Section 7.2.5(a) shall not exceed the principal
amount of such Investment on the date hereof;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(d) Investments consisting of any deferred portion (including promissory notes
and non-cash consideration) of the sales price received by the Parent Borrower
or any Subsidiary in connection with any Disposition permitted under
Section 7.2.11;

(e) Investments (i) by way of contributions to capital or purchases of Capital
Securities by an Obligor in any other Obligor and (ii) permitted by
Section 7.2.2(f);

(f) Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;

(g) Investments by way of the acquisition of Capital Securities or the purchase
or other acquisition of all or substantially all of the assets or business of
any Person, or of assets constituting a business unit, or line of business or
division of, such Person, in each case constituting Permitted Acquisitions;
provided that if such Person is not incorporated or organized under the laws of
the United States, the amount expended in such transaction, when aggregated with
the amount expended under clause (b) of Section 7.2.10 by Parent Borrower or any
Domestic Subsidiary, shall not exceed the amount set forth in clause (b) of
Section 7.2.10 during the term of this Agreement;

(h) Investments in a Receivables Subsidiary or a Subsidiary who is party to a
Permitted Factoring Facility or any Investment by a Receivables Subsidiary or a
Subsidiary who is party to a Permitted Factoring Facility in any other Person
under a Permitted Securitization or a Permitted Factoring Facility; provided
that any Investment in a Receivables Subsidiary is in the form of a Purchase
Money Note, contribution of additional receivables and related assets or any
equity interests;

(i) Investments constituting loans or advances to officers, directors or
employees made in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$25,000,000;

(j) Investments by (i) any Subsidiary that is not a Subsidiary Guarantor in the
Parent Borrower or any other Subsidiary or (ii) any Foreign Subsidiary in the
Parent Borrower or any other Subsidiary; provided that any intercompany loan
made by any Subsidiary that is not a Subsidiary Guarantor to an Obligor shall
meet the requirements of clause (g) of Section 7.2.2;

(k) Investments in Foreign Subsidiaries in an aggregate amount not to exceed
over the term of this Agreement (when aggregated with the amount of Indebtedness
incurred by Foreign Subsidiaries under clause (h) of Section 7.2.2) the greater
of (i) $400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible Assets plus
(B) the Available Amount, determined as of the date of such Investment;

(l) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary arrangements with
customers or (iii) Hedging Obligations not for speculative purposes;

(m) advances of payroll payments to employees in the ordinary course of
business;

(n) Investments in any Person engaged in one or more Permitted Businesses and
supporting ongoing business operations of the Parent Borrower or its
Subsidiaries (including without limitation Persons that are not Subsidiaries of
the Parent Borrower) in an aggregate amount not to exceed the greater of
(i) $100,000,000 and (ii) 2.25% of Total Tangible Assets over the term of this
Agreement;

 

99



--------------------------------------------------------------------------------

(o) other Investments in an amount not to exceed over the term of this Agreement
the greater of (i) $200,000,000 and (ii) the sum of (A) 4.25% of Total Tangible
Assets plus (B) the Available Amount, determined as of the date of such
Investment; and

(p) Investments incurred in the ordinary course of business in connection with
cash pooling arrangements, cash management and other Investments incurred in the
ordinary course of business in respect of netting services, overdraft
protections and similar arrangement in each case in connection with cash
management;

provided that (I) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (II) no Investment otherwise permitted by
clauses (e) (to the extent such Investment relates to an Investment in a Foreign
Subsidiary) or (n) shall be permitted to be made if any Event of Default has
occurred and is continuing (or, if such Investment is made in connection with a
Limited Condition Transaction, if any Event of Default has occurred or is
continuing on the LCT Test Date).

SECTION 7.2.6 Restricted Payments, etc. The Parent Borrower will not, and will
not permit any of its Subsidiaries (other than a Receivables Subsidiary) to,
declare or make a Restricted Payment, or make any deposit for any Restricted
Payment, other than (a) Restricted Payments made by Subsidiaries to the Parent
Borrower or wholly owned Subsidiaries, (b) cashless exercises of stock options,
(c) cash payments by Parent Borrower in lieu of the issuance of fractional
shares upon exercise or conversion of Equity Equivalents, (d) Restricted
Payments in connection with the share repurchases required by the employee stock
ownership programs or required under employee agreements, (e) so long as no
Specified Default has occurred and is continuing or would result therefrom, and
both before and after giving effect to such Restricted Payment as if such
Restricted Payment had been made on the last day of the Measurement Period, the
Parent Borrower is in compliance with Section 7.2.4 for such Measurement Period,
Restricted Payments not otherwise permitted by this Section 7.2.6 in an
aggregate amount not to exceed the Available Amount, (f) so long as no Specified
Default has occurred and is continuing or would result therefrom, Restricted
Payments not otherwise permitted by this Section 7.2.6 to the extent that, both
before and after giving effect to such Restricted Payment as if such Restricted
Payment had been made on the last day of the Measurement Period, the Leverage
Ratio for such Measurement Period would not exceed 3.75:1.00 and (g) additional
Restricted Payments in an aggregate amount not to exceed $300,000,000 in any
Fiscal Year.

SECTION 7.2.7 [Reserved]

SECTION 7.2.8 Payments With Respect to Certain Indebtedness. The Parent Borrower
will not, and will not permit any of its Subsidiaries to,

(a) make any payment or prepayment of principal of, or premium or interest on,
any Indebtedness incurred under Pro Forma Unsecured Indebtedness Documents or
the Senior Note Documents (including, in each case, any redemption or retirement
thereof) (i) other than on (or after) the stated, scheduled date for payment of
interest set forth in the applicable Pro Forma Unsecured Indebtedness Documents
or Senior Note Documents, respectively, or (ii) which would violate the terms of
this Agreement, the applicable Pro Forma Unsecured Indebtedness Documents or
Senior Note Documents; provided, however, that, so long as no Specified Default
has occurred and is continuing or would result therefrom, the Parent Borrower
may (1) if, both before and after giving effect to such payment or prepayment as
if such payment or prepayment had been made on

 

100



--------------------------------------------------------------------------------

the last day of the Measurement Period, the Parent Borrower is in compliance
with Section 7.2.4 for such Measurement Period, pay or prepay Indebtedness
incurred under any Pro Forma Unsecured Indebtedness Documents or the Senior Note
Documents (A) with the proceeds of Pro Forma Unsecured Indebtedness, without
limitation, or (B) in an aggregate amount not to exceed the Available Amount,
and (2) if, both before and after giving effect to such payment or prepayment as
if such payment or prepayment had been made on the last day of the Measurement
Period, the Leverage Ratio for such Measurement Period would not exceed
4.00:1.00, pay or prepay Indebtedness incurred under any Pro Forma Unsecured
Indebtedness Documents or the Senior Note Documents without limitation;

(b) except as otherwise permitted by clause (a) above, prior to the Termination
Date, redeem, retire, purchase, defease or otherwise acquire any Indebtedness
under any Pro Forma Unsecured Indebtedness Documents or the Senior Note
Documents (other than (i) with proceeds from the issuance of the Parent
Borrower’s Capital Securities or (ii) with the proceeds of Pro Forma Unsecured
Indebtedness, in each case, permitted to be used to redeem Pro Forma Unsecured
Indebtedness or Senior Notes in accordance with the terms of the applicable Pro
Forma Unsecured Indebtedness Documents or the Senior Note Documents,
respectively);

(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes; or

(d) make any payment or prepayment of principal of, or premium or interest on,
any Indebtedness (other than intercompany Indebtedness) that is by its express
written terms subordinated to the payment of the Obligations at any time when an
Event of Default has occurred and is continuing.

SECTION 7.2.9 Reserved.

SECTION 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. The Parent
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other Person, or purchase
or otherwise acquire all or substantially all of the assets of any Person (or
any division or line of business thereof), except

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Parent Borrower or any other Subsidiary (provided that a
Subsidiary Guarantor may only (i) liquidate or dissolve into, or merge with and
into, the Parent Borrower or another Subsidiary Guarantor or (ii) liquidate or
dissolve into, or merge with and into a Subsidiary that is not a Subsidiary
Guarantor to the extent such disposition of assets is otherwise permitted by
Section 7.2.11), and the assets or Capital Securities of any Subsidiary may be
purchased or otherwise acquired by the Parent Borrower or any other Subsidiary
(provided that the assets or Capital Securities of any Subsidiary Guarantor may
only (i) be purchased or otherwise acquired by the Parent Borrower or another
Subsidiary Guarantor or (ii) be purchased or otherwise acquired by a Subsidiary
that is not a Subsidiary Guarantor to the extent such disposition is otherwise
permitted by Section 7.2.11); provided, further, that in no event shall any
Subsidiary consolidate with or merge with and into any other Subsidiary (other
than a merger that is otherwise permitted by Section 7.2.11) unless after giving
effect thereto, the Collateral Agent shall have a perfected pledge of, and
security interest in and to, at least the same percentage of the issued and
outstanding interests of Capital Securities (on a fully diluted basis) and other
assets of the surviving Person as the Collateral Agent had immediately prior to
such merger or consolidation in form and substance reasonably satisfactory to
the Agents, pursuant to such documentation and opinions as shall be necessary in
the opinion of the Agents to create, perfect or maintain the collateral position
of the Secured Parties therein; and

 

101



--------------------------------------------------------------------------------

(b) the Parent Borrower or any of its Subsidiaries may purchase the Capital
Securities of any Person, all or substantially all of the assets of any Person
(or any division or line of business thereof), or acquire such Person by merger,
in each case, if such purchase or acquisition constitutes a Permitted
Acquisition; provided that, if such Person is not incorporated or organized
under the laws of the United States, the cash amount expended by Parent Borrower
or any Domestic Subsidiary in connection with such transaction, when aggregated
with the cash amount expended by Parent Borrower and all Domestic Subsidiaries
under clause (g) of Section 7.2.5, shall not exceed $500,000,000 in the
aggregate during the term of this Agreement plus the Available Amount; provided,
further, that any Capital Securities of the Parent Borrower issued to the seller
in connection with any Permitted Acquisition shall not result in a deduction of
amounts available to consummate Permitted Acquisitions hereunder.

SECTION 7.2.11 Permitted Dispositions. The Parent Borrower will not, and will
not permit any of its Subsidiaries to, Dispose of any of the Parent Borrower’s
or such Subsidiaries’ assets (including accounts receivable and Capital
Securities of Subsidiaries) to any Person in one transaction or series of
transactions unless such Disposition is:

(a) inventory or obsolete, no longer used or useful, damaged, worn out or
surplus property Disposed of in the ordinary course of its business (including,
the abandonment of intellectual property which is obsolete, no longer used or
useful or that in the Parent Borrower’s good faith judgment is no longer
material in the conduct of the Parent Borrower and is Subsidiaries’ business
taken as a whole):

(b) permitted by Section 7.2.10;

(c) accounts receivable or any related asset Disposed of pursuant to a Permitted
Securitization or a Permitted Factoring Facility;

(d) of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property;

(e) of property by the Parent Borrower or any Subsidiary; provided that if the
transferor of such property is an Obligor (i) the transferee must be an Obligor
or (ii) to the extent such transaction constitutes an Investment such
transaction is permitted under Section 7.2.5;

(f) of cash or Cash Equivalent Investments;

(g) of accounts receivable in connection with compromise, write down or
collection thereof in the ordinary course of business;

(h) constituting leases, subleases, licenses or sublicenses of property
(including intellectual property) in the ordinary course of business and which
do not materially interfere with the business of the Parent Borrower and its
Subsidiaries;

(i) constituting a transfer of property subject to a Casualty Event (i) upon
receipt of Net Casualty Proceeds of such Casualty Event or (ii) to a
Governmental Authority as a result of condemnation;

 

102



--------------------------------------------------------------------------------

(j) sales of a non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Parent Borrower or its Subsidiaries;

(k) a grant of options to purchase, lease or acquire real or personal property
in the ordinary course of business, so long as the Disposition resulting from
the exercise of such option would otherwise be permitted under this
Section 7.2.11;

(l) Dispositions of Investments in Foreign Subsidiaries, to the extent required
by, or made pursuant to buy/sell arrangements between, Foreign Subsidiaries;

(m) Dispositions of the property described on Item 7.2.11(m) of the Disclosure
Schedule;

(n) Dispositions of assets not otherwise permitted pursuant to this
Section 7.2.11 so long as (i) each such Disposition is for fair market value and
the consideration received consists of no less than 75% in cash and Cash
Equivalent Investments; provided, that any Designated Non-Cash Consideration
received, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (i) that is at that time outstanding, not in
excess of $75,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, (ii) the ratio of Total
Senior Secured Debt on such day to Total Tangible Assets as of such day would
not exceed 0.50:1.00 after giving pro forma effect thereto and (iii) the Net
Disposition Proceeds from such Disposition are applied pursuant to Sections
3.1.1 and 3.1.2; and

(o) other Dispositions in an aggregate principal amount not to exceed the
greater of (i) $50,000,000 and (ii) 1.25% Total Tangible Assets.

SECTION 7.2.12 Modification of Certain Agreements. The Parent Borrower will not,
and will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, the
Organic Documents of the Parent Borrower or any of its Subsidiaries (other than
a Receivables Subsidiary) other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties.

SECTION 7.2.13 Transactions with Affiliates. The Parent Borrower will not, and
will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates, unless such arrangement, transaction or contract is on fair
and reasonable terms not materially less favorable to the Parent Borrower or
such Subsidiary than it could obtain in an arm’s-length transaction with a
Person that is not an Affiliate other than arrangements, transactions or
contracts (a) between or among the Parent Borrower and any Subsidiaries, (b) in
connection with the cash management of the Parent Borrower and its Subsidiaries
in the ordinary course of business or (c) in connection with a Permitted
Securitization including Standard Securitization Undertakings or a Permitted
Factoring Facility.

SECTION 7.2.14 Restrictive Agreements, etc. The Parent Borrower will not, and
will not permit any of its Subsidiaries (other than a Receivables Subsidiary or
a Subsidiary who is party to a Permitted Factoring Facility) to, enter into any
agreement prohibiting

 

103



--------------------------------------------------------------------------------

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document
(other than any Open Account Paying Agreement, Cash Management Agreement or Rate
Protection Agreement); or

(c) the ability of any Subsidiary (other than a Receivables Subsidiary) to make
any payments, directly or indirectly, to the Parent Borrower, including by way
of dividends, advances, repayments of loans, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments (it being understood that (i) the priority of any preferred stock in
receiving dividends or liquidating distributions prior to the dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to make distributions on Capital Securities and
(ii) the subordination of advances or loans made to the Parent Borrower or any
Subsidiary to other Indebtedness incurred by the Parent Borrower or any
Subsidiary shall not be deemed a restriction on the ability to make advances or
repay loans).

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the cases of clause (a) and (c), in any Pro Forma
Unsecured Indebtedness Document or Senior Note Document, (iii) in the case of
clause (a), any agreement governing any Indebtedness permitted by clause (n) of
Section 7.2.2 as to the assets financed with the proceeds of such Indebtedness,
(iv) in the case of clauses (a) and (c), any agreement of a Foreign Subsidiary
governing the Indebtedness permitted to be incurred or permitted to exist
hereunder, (v) with respect to any Receivables Subsidiary or other Subsidiary
who is party to a Permitted Factoring Facility, in the case of clauses (a) and
(c), the documentation governing any Securitization or Permitted Factoring
Facility permitted hereunder, (vi) solely with respect to clause (a), any
arrangement or agreement arising in connection with a Disposition permitted
under this Agreement (but then only with respect to the assets being so
Disposed), (vii) solely with respect to clause (a) and (c), are already binding
on a Subsidiary when it is acquired and (viii) solely with respect to clause
(a), customary restrictions in leases, subleases, licenses and sublicenses.

SECTION 7.2.15 Sale and Leaseback. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person, except
for agreements and arrangements with respect to property (a) the fair market
value (as determined in good faith by the chief financial officer of the Parent
Borrower) of which does not exceed the greater of (x) $200,000,000 and (y) 4.25%
Total Tangible Assets in the aggregate following the Closing Date or (b) the
term of which is less than one year; provided that, in each case, the Net
Disposition Proceeds of such agreements and arrangements are applied pursuant to
Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1 Non-Payment of Obligations. A Borrower shall default in the
payment or prepayment when due of

(a) any principal of any Loan, or any Reimbursement Obligation or any deposit of
cash for collateral purposes pursuant to Section 2.6.4;

 

104



--------------------------------------------------------------------------------

(b) any interest on any Loan or any fee described in Article III, and such
default shall continue unremedied for a period of three days after such interest
or fee was due; or

(c) any other monetary Obligation, and such default shall continue unremedied
for a period of 10 Business Days after such amount was due.

SECTION 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made or deemed to have been made.

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. The Parent
Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.11 or Section 7.2;
provided that Parent Borrower’s failure to comply with or observe the covenants
in Section 7.2.4 shall not constitute a Default or an Event of Default for
purposes of any New Term B Loan or other Loan that does not have benefit of such
covenant unless and until the Required Covenant Lenders have actually declared
their respective Obligations to be immediately due and payable in accordance
with this Agreement and such declaration has not been rescinded on or before the
date the New Term B Lenders (or other applicable Lenders) declare an Event of
Default with respect to Section 7.2.4.

SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (a) notice
thereof given to the Parent Borrower by any Agent or any Lender or (b) the date
on which any Obligor has knowledge of such default.

SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Parent Borrower or any of its Subsidiaries (other than a
Receivables Subsidiary or a Subsidiary who is party to a Permitted Factoring
Facility) or any other Obligor having a principal or stated amount, individually
or in the aggregate, in excess of $100,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.

SECTION 8.1.6 Judgments. Any (a) judgment or order for the payment of money
individually or in the aggregate in excess of $100,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against the Parent Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within
60 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (b) non-monetary
judgment or order that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan

(a) the institution of any steps by the Parent Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Parent Borrower or any such member could be required to
make a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in an amount that would reasonably
be expected to have a Material Adverse Effect; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA that would reasonably be
expected to have a Material Adverse Effect.

SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Parent Borrower, any of its
Subsidiaries (other than a Receivables Subsidiary or an Immaterial Subsidiary)
or any other Obligor shall

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged,
stayed, vacated or bonded pending appeal within 60 days; provided that, the
Parent Borrower, each Subsidiary and each other Obligor hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Parent Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Parent Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed, undischarged,
unstayed or unbonded pending appeal; provided that, the Parent Borrower, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder (affecting a material portion of the Collateral, taken as a
whole) shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto (other than pursuant to a
failure of the Administrative Agent, any collateral agent appointed by the
Administrative Agent or the Lenders to take any action within the sole control
of such Person); any Obligor or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first

 

106



--------------------------------------------------------------------------------

priority Lien or any Obligor shall so assert (other than, in each case, pursuant
to a failure of the Administrative Agent, any collateral agent appointed by the
Administrative Agent or the Lenders to take any action within the sole control
of such Person).

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to a Borrower shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand to any Person and
each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to a Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders (or, with respect to an Event of Default under
Section 8.1.3 due solely to the Parent Borrower’s failure to observe the
covenant contained in Section 7.2.4, prior to the date on which the New Term B
Lenders (or other applicable Lenders who do not have the benefit of such
covenant) shall have declared an Event of Default following the acceleration of
the Obligations of the Required Covenant Lenders by the Required Covenant
Lenders as contemplated by the proviso to Section 8.1.3, solely at the request
of the Required Covenant Lenders), shall by notice to the Parent Borrower
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations (including Reimbursement Obligations) to be due and payable
and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Parent Borrower shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

ARTICLE IX

THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS, THE

CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS

SECTION 9.1 Actions. Each Lender hereby appoints JPMorgan as its Administrative
Agent and as its Collateral Agent, under and for purposes of each Loan Document.
Each Lender authorizes each Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by such Agent (with respect to which
each Agent agrees that it will comply, except as otherwise provided in this
Section or as otherwise advised by counsel in order to avoid contravention of
applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents). Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, such Agent in any way relating to or arising out of any Loan Document
(including reasonable attorneys’ fees and expenses), and as to which such Agent
is not reimbursed by the

 

107



--------------------------------------------------------------------------------

Parent Borrower (and without limiting its obligation to do so); provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. No Agent shall be required
to take any action under any Loan Document, or to prosecute or defend any suit
in respect of any Loan Document, unless it is indemnified hereunder to its
reasonable satisfaction. If any indemnity in favor of any Agent shall be or
become, in such Agent’s determination, inadequate, such Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.

SECTION 9.2 Funding Reliance, etc. Unless the Administrative Agent shall have
been notified in writing by any Lender by 3:00 p.m. on the Business Day prior to
a Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and such Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to such Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of such Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

SECTION 9.3 Exculpation. Neither any Lead Arranger, any Agent nor any of its
directors, officers, employees, agents or Affiliates shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by a Lead Arranger or an Agent shall not obligate it to make
any further inquiry or to take any action. Each Lead Arranger and each Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which such Lead
Arranger or such Agent believes to be genuine and to have been presented by a
proper Person.

SECTION 9.4 Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to the Parent Borrower and all Lenders. If any Agent at
any time shall resign, the Required Lenders may appoint (subject to, so long as
no Event of Default has occurred and is continuing, the reasonable consent of
the Parent Borrower not to be unreasonably withheld or delayed) another Lender
as such Person’s successor Agent which shall thereupon become the applicable
Agent hereunder. If no successor Agent shall have been so appointed by the
Required Lenders (and consented to by the Parent Borrower) and shall have
accepted such appointment within 30 days after the retiring such Agent’s giving
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be one of the Lenders or a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch

 

108



--------------------------------------------------------------------------------

or agency of a commercial banking institution, and having a combined capital and
surplus of at least $250,000,000; provided that, if, such retiring Agent is
unable to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth in above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of such Agent hereunder until
such time, if any, as the Required Lenders appoint a successor as provided for
above. Upon the acceptance of any appointment as an Agent hereunder by any
successor Agent, such successor Agent shall be entitled to receive from the
retiring Agent such documents of transfer and assignment as such successor Agent
may reasonably request, and shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. After any retiring Agent’s resignation hereunder as an Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under the Loan
Documents, and Section 10.3 and Section 10.4 shall continue to inure to its
benefit.

SECTION 9.5 Loans by JPMorgan Chase Bank. JPMorgan Chase Bank shall have the
same rights and powers with respect to (a) the Credit Extensions made by it or
any of its Affiliates, and (b) the Notes held by it or any of its Affiliates as
any other Lender and may exercise the same as if it were not an Agent. JPMorgan
Chase Bank and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Parent Borrower or any
Subsidiary or Affiliate of the Parent Borrower as if JPMorgan Chase Bank were
not an Agent hereunder.

SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Parent Borrower, the
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of the Administrative
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.

SECTION 9.7 Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Parent Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Parent Borrower). Each Agent will distribute to
each Lender each document or instrument received for its account and copies of
all other communications received by such Agent from the Parent Borrower for
distribution to the Lenders by such Agent in accordance with the terms of the
Loan Documents. No Agent shall, except as expressly set forth in the Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by any Agent or any of its
Affiliates in any capacity.

SECTION 9.8 Reliance by Agents. The Agents shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not

 

109



--------------------------------------------------------------------------------

expressly provided for by the Loan Documents, the Agents shall in all cases be
fully protected in acting, or in refraining from acting, thereunder in
accordance with instructions given by the Required Lenders or all of the Lenders
as is required in such circumstance, and such instructions of such Lenders and
any action taken or failure to act pursuant thereto shall be binding on all
Secured Parties. For purposes of applying amounts in accordance with this
Section, the Agents shall be entitled to rely upon any Secured Party that has
entered into a Rate Protection Agreement with any Obligor for a determination
(which such Secured Party agrees to provide or cause to be provided upon request
of any Agent) of the outstanding Obligations owed to such Secured Party under
any Rate Protection Agreement. Unless it has written notice from any such
Secured Party and the Parent Borrower to the contrary, the Agents, in acting in
such capacity under the Loan Documents, shall be entitled to assume that no Rate
Protection Agreements or Obligations in respect thereof are in existence or
outstanding between any Secured Party and any Obligor.

SECTION 9.9 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than a Default under
Section 8.1.1) unless the Administrative Agent has received a written notice
from a Lender or the Parent Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 10.1) take such action with respect to such Default as shall
be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

SECTION 9.10 Lead Arrangers, Co-Syndication Agents, Documentation Agents, etc..
Notwithstanding anything else to the contrary contained in this Agreement or any
other Loan Document, the Lead Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents, in their respective capacities as such, each in such
capacity, shall have no duties or responsibilities under this Agreement or any
other Loan Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against such
Person in such capacity. Each Lead Arranger shall at all times have the right to
receive current copies of the Register and any other information relating to the
Lenders and the Loans that they may request from the Administrative Agent. Each
Lead Arranger shall at all times have the right to receive a current copy of the
Register and any other information relating to the Lenders and the Loans that
they may request from the Administrative Agent.

SECTION 9.11 Posting of Approved Electronic Communications.

(a) The Parent Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Parent Borrower, that it
will, or will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request,

 

110



--------------------------------------------------------------------------------

(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor and (iii) provides notice of any
Default (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format reasonably
acceptable to the Administrative Agent to an electronic mail address as directed
by the Administrative Agent; provided for the avoidance of doubt the items
described in clauses (i) and (iii) above may be delivered via facsimile
transmissions. In addition, the Parent Borrower agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

(b) The Parent Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar secure electronic transmission system (the
“Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PARTIES
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY PARTY HERETO HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at the e-mail address set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent Borrower
or their securities for purposes of United States Federal or state securities
laws.

 

111



--------------------------------------------------------------------------------

(e) Nothing herein shall prejudice the right of any Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, etc. Subject to Section 4.2(d), the provisions
of each Loan Document (other than Open Account Paying Agreements, Cash
Management Agreements, Rate Protection Agreements or Letters of Credit, which
shall be modified only in accordance with their respective terms) may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrowers and the Required Lenders
(or, in the case of any amendment, waiver or other modification to any term or
provision of Section 7.2.4, 8.1.3 (solely as it relates to Section 7.2.4) or the
definitions of “Leverage Ratio” and “Interest Coverage Ratio” (or any of their
component definitions (as used in such Section but not as used in other Sections
of this Agreement)), without the written consent of the Required Covenant
Lenders); provided that, no such amendment, modification or waiver shall:

(a) modify Section 4.7, Section 4.8 (as it relates to sharing of payments) or
this Section, in each case, without the consent of each adversely affected
Lender;

(b) other than as set forth in Section 2.8, increase the aggregate amount of any
Loans required to be made by a Lender pursuant to its Commitments, extend the
final Revolving Loan Commitment Termination Date of Loans made (or participated
in) by a Lender or extend the final Stated Maturity Date for any Lender’s Loan,
in each case without the consent of such Lender (it being agreed, however, that
any vote to rescind any acceleration made pursuant to Section 8.2 and
Section 8.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);

(c) reduce (by way of forgiveness), the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest, principal or fees
are payable in respect of such Lender’s Loans, in each case without the consent
of such Lender (provided that, the vote of Required Lenders shall be sufficient
to waive the payment, or reduce the increased portion, of interest accruing
under Section 3.2.2 and such waiver shall not constitute a reduction of the rate
of interest hereunder);

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders (it being understood for the
avoidance of doubt that, other than as specifically provided in this Agreement,
including pursuant to (x) any Incremental Credit Increases (the consent
requirements for which are set forth in Section 2.9) and (y) an Extension
Amendment pursuant to Section 2.8, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or a particular Class of Lenders on
substantially the same basis as the Euro Term Loans, New Term A Loans, New Term
B Loans and Revolving Commitments on the Closing Date);

(e) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;

 

112



--------------------------------------------------------------------------------

(f) except as otherwise expressly provided in a Loan Document, release (i) a
Borrower from its Obligations under the Loan Documents or any Subsidiary
Guarantor from its obligations under a Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders;

(g) affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent), the Collateral Agent (in
its capacity as the Collateral Agent) any Issuer (in its capacity as Issuer), or
the Swing Line Lender (in its capacity as Swing Line Lender) unless consented to
by such Agent, such Issuer, or such Swing Line Lender, as the case may be; or

(h) effect solely a repricing transaction in which any Class of Term Loans is
refinanced with a Class of term loans bearing (or is modified in such a manner
such that the resulting term loans bear) a lower yield, unless consented to by
(and only by) the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as Lenders in respect of the repriced tranche of
Term Loans or modified Term Loans.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Further, notwithstanding anything to the contrary contained in Section 10.1, if
the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrowers shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five Business Days following receipt of notice thereof.

Further, notwithstanding anything to the contrary contained in Section 10.1, the
Australian Revolving Facility Agreement may be amended, modified or waived as
set forth therein.

SECTION 10.2 Notices; Time. All notices and other communications provided under
each Loan Document (other than Rate Protection Agreements) shall be in writing
or by facsimile (except to the extent provided below in this Section 10.2 with
respect to Issuance Requests and financial information) and addressed, delivered
or transmitted, if to the Borrowers, an Agent, a Lender or an Issuer, to the
applicable Person at its address or facsimile number set forth on the signature
pages hereto, Schedule II hereto or set forth in the Lender Assignment
Agreement, or at such other address or facsimile number as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with

 

113



--------------------------------------------------------------------------------

postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when the confirmation of transmission thereof is received
by the transmitter. Except as set forth in Section 9.11 and below, electronic
mail and Internet and intranet websites may be used only to distribute routine
communications by the Administrative Agent to the Lender, such as financial
statements and other information as provided in Section 7.1.1, for the
distribution and execution of Loan Documents for execution by the parties
thereto and (to the extent provided herein, for the delivery of each Issuance
Request) and may not be used for any other purpose. Notwithstanding the
foregoing, the parties hereto agree that delivery of an executed counterpart of
a signature page to this Agreement and each other Loan Document by facsimile (or
other electronic) transmission shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document. Unless
otherwise indicated, all references to the time of a day in a Loan Document
shall refer to New York time.

SECTION 10.3 Payment of Costs and Expenses. The Parent Borrower agrees to pay
within 20 days of demand (to the extent invoiced together with reasonably
detailed supporting documentation) all reasonable out-of-pocket expenses of each
Lead Arranger and each Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Lead Arrangers and Agents and of local
counsel, if any, who may be retained by or on behalf of the Lead Arrangers and
Agents) and each Issuer in connection with:

(a) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated; and

(b) the filing or recording of any Loan Document (including any Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Parent Borrower further agrees to pay, and to save each Secured Party
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes. The Parent Borrower also agrees to
reimburse the Agents and the Secured Parties upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal out of
pocket expenses of counsel to the Agents and the Secured Parties) incurred by
the Agents and the Secured Parties in connection with (A) the negotiation of any
restructuring or “work-out” with the Parent Borrower, whether or not
consummated, of any Obligations and (B) the enforcement of any Obligations;
provided that the Parent Borrower shall not be required to reimburse the legal
fees and expenses of more than one outside counsel (in addition to any local
counsel) for all Persons indemnified under this Section 10.3 unless, as
reasonably determined by such Person seeking indemnification hereunder or its
counsel, representation of all such indemnified persons by the same counsel
would be inappropriate due to actual or potential differing interests between
them.

 

114



--------------------------------------------------------------------------------

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Parent Borrower hereby indemnifies,
exonerates and holds each Secured Party, each Co-Syndication Agent and each
Co-Documentation Agent and each of their respective officers, directors,
employees, agents, trustees, fund advisors and Affiliates (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
including reasonable attorneys’ fees and disbursements, whether incurred in
connection with actions between or among the parties hereto or the parties
hereto and third parties (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them as a result of, or arising out of, or
relating to:

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the Transaction;

(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the Parent
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of any Indemnified
Party by reason of (w) the gross negligence, bad faith or willful misconduct of
such Indemnified Party or of any of its controlled Affiliates or their
respective directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (x) a material breach of any obligations under any Loan
Document by such Indemnified Person or of any of its controlled Affiliates or
their respective directors, officers, employees, partners, agents, advisors or
other representatives, as determined by a final non-appealable judgment of a
court of competent jurisdiction, (y) any disputes solely among Indemnified
Parties other than any claims against an Indemnified Party in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under this Agreement (unless such claim would otherwise be excluded pursuant to
clause (w) above) which do not arise out of any act or omission of the Parent
Borrower or any of its Affiliates or (z) settlements effected without the Parent
Borrower’s prior written consent (such consent not to be unreasonably withheld,
delayed

 

115



--------------------------------------------------------------------------------

or conditioned), but if settled with the Parent Borrower’s written consent, or
if there is a final judgment in any such proceeding, the Parent Borrower shall
indemnify and hold harmless such Indemnified Party to the extent and the manner
set forth above. The Parent Borrower shall not be required to reimburse the
legal fees and expenses of more than one outside counsel for all Indemnified
Parties with respect to any matter for which indemnification is sought unless,
as reasonably determined by any such Indemnified Party or its counsel,
representation of all such Indemnified Parties would create an actual conflict
of interest. Each Obligor and its successors and assigns hereby waive, release
and agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state equivalent, or any similar law now
existing or hereafter enacted. It is expressly understood and agreed that to the
extent that any Indemnified Party is strictly liable under any Environmental
Laws, each Obligor’s obligation to such Indemnified Party under this indemnity
shall likewise be without regard to fault on the part of any Obligor with
respect to the violation or condition which results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. To the extent that the
Parent Borrower fails to pay an amount required to be paid by it to an Issuer
under Section 10.3 or 10.4, each Revolving Loan Lender severally agrees to pay
to such Issuer such Revolving Loan Lender’s Revolving Loan Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Issuer in its capacity as
such.

SECTION 10.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section 9.1,
shall in each case survive any assignment from one Lender to another (in the
case of Sections 10.3 and 10.4) and the occurrence of the Termination Date. The
representations and warranties made by each Obligor in each Loan Document shall
survive the execution and delivery of such Loan Document.

SECTION 10.6 Severability. Any provision of any Loan Document (other than Open
Account Paying Agreements, Cash Management Agreement or Rate Protection
Agreements) which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of each Borrower, each Agent and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by facsimile transmission or
by any other electronic imaging means (including “.pdf” files) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

 

116



--------------------------------------------------------------------------------

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN THE
LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98--INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that, the Borrowers may not assign or transfer
their respective rights or obligations hereunder without the consent of all
Lenders. Each Affiliate of HSBC or any other Lender that has issued a Letter of
Credit hereunder shall be an express third party beneficiary of this Agreement
and entitled to enforce its rights hereunder (and under any other applicable
Loan Documents) to the same extent as if an Issuer party hereto.

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with the terms set forth below.

(a) Subject to clause (b), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:

(i) except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or
(B) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitments (which for this
purpose includes Loans outstanding thereunder) or principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $500,000,
unless the Administrative Agent and the Parent Borrower, otherwise consent
(which consent shall not be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitments assigned except that this
clause (a)(ii) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate tranches of Revolving Loans, Euro Term
Loans, New Term A Loans, New Term B Loans, Australian Term A-1 Loans and
Australian Revolving Loans on a non-pro rata basis; and

 

117



--------------------------------------------------------------------------------

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with a processing
and recordation fee of $3,500 and, if the Eligible Assignee is not already
Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.

(b) Any assignment proposed pursuant to clause (a) to any Person shall be
subject to the prior written approval, not to be unreasonably withheld or
delayed, of (i) the Administrative Agent, unless the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund, and (ii) in the case of any
assignment of any Revolving Loan Commitment, the Parent Borrower (unless
(A) there is an Event of Default that is continuing or (B) the assignee is a
Lender or an Affiliate of a Lender or an Approved Fund), the Swing Line Lender
and each Issuer. If the consent of the Parent Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Parent Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) to the Parent Borrower, unless such
consent is expressly refused by the Parent Borrower prior to such fifth Business
Day.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (d), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender thereunder shall
(subject to Section 10.5) be released from its obligations under the Loan
Documents, to the extent of the interest assigned by such Lender Assignment
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto, but shall (as to matters arising prior to the
effectiveness of the Lender Assignment Agreement) continue to be entitled to the
benefits of any provisions of the Loan Documents which by their terms survive
the termination of this Agreement). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the terms
of this Section shall be treated for purposes of the Loan Documents as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (e).

(d) The Administrative Agent shall record each assignment made in accordance
with this Section in the Register pursuant to clause (a) of Section 2.7. The
Register shall be available for inspection by the Parent Borrower and any
Lender, at any reasonable time upon reasonable prior notice to the
Administrative Agent.

(e) Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than individuals) (a “Participant”)
in all or a portion of such Lender’s rights or obligations under the Loan
Documents (including all or a portion of its Commitments or the Loans owing to
it); provided that, (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Parent
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a)

 

118



--------------------------------------------------------------------------------

through (d) or clause (f) of Section 10.1 with respect to Obligations
participated in by that Participant. Subject to clause (f), each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.3, 4.4,
4.5, 4.6, 7.1.1, 10.3 and 10.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (c). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.9 as though it were a Lender, but only if such Participant agrees to
be subject to Section 4.8 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Code. The Participant Register shall be conclusive absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with the requirements set forth in Section 4.6 as though it
were a Lender. Any Lender that sells a participating interest in any Loan,
Commitment or other interest to a Participant under this Section shall indemnify
and hold harmless the Borrowers and the Administrative Agent from and against
any taxes, penalties, interest or other costs or losses (including reasonable
attorneys’ fees and expenses) incurred or payable by the Borrowers or the
Administrative Agent as a result of the failure of Borrowers or the
Administrative Agent to comply with its obligations to deduct or withhold any
Taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to the applicable Borrower, the Administrative Agent or such
Lender, and did in fact so deliver, a duly completed and valid Form W-8BEN,
W-8BEN-E or W-8ECI (or applicable successor form) entitling such Participant to
receive payments under this Agreement without deduction or withholding of any
United States federal taxes.

(g) Any Lender may, without the consent of any other Person, at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.12 Other Transactions. Nothing contained herein shall preclude any
Agent, any Issuer or any other Lender from engaging in any transaction, in
addition to those contemplated by the Loan Documents, with the Parent Borrower
or any of its Affiliates in which the Parent Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 

119



--------------------------------------------------------------------------------

SECTION 10.13 Forum Selection and Consent to Jurisdiction; Waivers. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT (OTHER THAN OPEN ACCOUNT PAYING AGREEMENTS, CASH MANAGEMENT
AGREEMENTS OR RATE PROTECTION AGREEMENTS), OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENTS, THE
LENDERS, ANY ISSUER OR THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH SHALL
BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH
OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. EACH PERSON PARTY HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY PERSON PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH PERSON HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH AGENT, EACH LENDER,
EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING IN
THE FOREGOING SHALL LIMIT ANY BORROWER’S OBLIGATIONS TO THE EXTENT SUCH SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN ANY CLAIM BY A
THIRD PARTY WITH RESPECT TO WHICH THE APPLICABLE INDEMNIFIED PARTY IS ENTITLED
INDEMNIFICATION PURSUANT TO SECTION 10.4.

SECTION 10.14 Waiver of Jury Trial. EACH AGENT, EACH LENDER, EACH ISSUER AND
EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH AGENT,

 

120



--------------------------------------------------------------------------------

SUCH LENDER, SUCH ISSUER OR SUCH BORROWER IN CONNECTION THEREWITH. EACH BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 10.15 Patriot Act. Each Lender that is subject to Section 326 of the
Patriot Act and/or the Agents and/or the Lead Arrangers (each of the foregoing
acting for themselves and not acting on behalf of any of the Lenders) hereby
notify the Borrowers that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers
and each Obligor, which information includes the name and address of the
Borrowers and each Obligor and other information that will allow such Lender,
the Agents or the Lead Arrangers, as the case may be, to identify the Borrowers
and each Obligor in accordance with the Patriot Act.

SECTION 10.16 Judgment Currency. The Obligations of each Obligor in respect of
any sum due to any Secured Party under or in respect of any Loan Document shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum was originally denominated (the “Original
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Secured Party or any sum adjudged to be so due in the Judgment
Currency, such Secured Party, in accordance with normal banking procedures,
purchases the Original Currency with the Judgment Currency. If the amount of
Original Currency so purchased is less than the sum originally due to such
Secured Party, the Parent Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Parent Borrower.

SECTION 10.17 No Fiduciary Duty. Each Agent, each Co-Syndication Agent, each
Co-Documentation Agent, each Lead Arranger, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Parent Borrower, its
stockholders and/or its Affiliates. The Parent Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Parent Borrower, its stockholders or its Affiliates, on
the other. The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Parent Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Parent
Borrower, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Parent Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to the Parent Borrower
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of the
Parent Borrower, its management, stockholders, creditors or any other Person.
The Parent Borrower acknowledges and agrees that the Parent Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process

 

121



--------------------------------------------------------------------------------

leading thereto. The Parent Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Parent Borrower, in connection with such
transaction or the process leading thereto.

SECTION 10.18 Counsel Representation. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH PERSON TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF ANY OTHER
PERSON ARE HEREBY WAIVED.

SECTION 10.19 Confidentiality. Each Secured Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that except to the extent prohibited by such
subpoena or similar legal process, such Secured Party shall notify the Parent
Borrower of such request or disclosure), (d) to any other party hereto, (e) to
the extent reasonably necessary, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder or in connection with the administration of any Loan
Document, (f) to market data collectors or other information services in
relation to league table reporting, (g) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their respective obligations, (h) with the written consent of
the Parent Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section (or any other
confidentiality obligation owed to the Parent Borrower or any Subsidiary or
their Affiliates) or (ii) becomes available to any Secured Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Parent Borrower or any Subsidiary and not in violation of any confidentiality
obligation owed to the Parent Borrower or any Subsidiary by any Secured Party or
any Affiliate thereof. For purposes of this Section, “Information” means all
information received from the Parent Borrower or any Subsidiary relating to the
Parent Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to any Secured Party on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary and other than information pertaining to this Agreement customarily
provided to data service providers, including league table providers that serve
the lending industry. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information and in accordance with applicable
law.

 

122



--------------------------------------------------------------------------------

The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates; provided that, prior to receipt of
such rates, any recipient thereof (other than the Borrowers) shall (i) certify
to the Administrative Agent that it is not an individual who is formally
designated as being involved in the ICE LIBOR submission process and (ii) shall
agree to comply with the provisions of this paragraph as if it were the
Administrative Agent. The Borrower hereby represents and warrants, as of the
Closing Date and each date on which it receives Submitted Reference Bank Rates,
that it is not an individual who is formally designated as being involved in the
ICE LIBOR submission process, and agrees to comply with the provisions of this
paragraph as if it were the Administrative Agent. For the avoidance of doubt,
the Reference Bank Rate shall be disclosed to Lenders in accordance with
Section 4.7.

SECTION 10.20 [Reserved].

SECTION 10.21 Effect of Amendment and Restatement. On the Closing Date, the
Original Credit Agreement shall be amended, restated and superseded in its
entirety. The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement as in effect prior to the Closing Date and
(b) such “Obligations” (including with respect to the Euro Term Loans) are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Agreement. As of the Closing Date,
the Revolving Loan Commitments shall be as set forth on Schedule 10.21.

SECTION 10.22 Consent of Required Lenders. By the execution of this Agreement,
each Lender party to this Agreement consents to this amendment and restatement
of the Original Credit Agreement, as set forth herein, and the amendment and
restatement, replacement or other modification to any other Loan Documents, in
each case, as so amended, amended and restated, replaced or otherwise modified
on or after the Closing Date in the form entered into by the Obligors and the
applicable Agent. Upon the receipt of written consents from the Required Lenders
(as defined in the Original Credit Agreement) pursuant to this Section 10.22 and
notwithstanding any provision to the contrary contained in the Original Credit
Agreement, the Original Credit Agreement (including the schedules and exhibits
thereto) shall be amended and restated in its entirety.

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

123



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

HANESBRANDS INC., as Parent Borrower

By:  

/s/ Russell R. D’Souza

Name:   Russell R. D’Souza Title:   Treasurer

Address:  

1000 East Hanes Mill Road

Winston-Salem, North Carolina 27105

Facsimile No.: 336-319-7160 Attention:   Russell R. D’Souza

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MFB INTERNATIONAL HOLDINGS S.À R.L., as Lux Borrower

By:  

/s/ Russell R. D’Souza

Name:   Russell R. D’Souza Title:   As Category A. Manager

Address:   1000 East Hanes Mill Road Winston-Salem, North Carolina 27105
Facsimile No.:   336-319-7160 Attention:   Russell R. D’Souza

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXECUTED by HBI AUSTRALIA    ) ACQUISITION CO. PTY LTD. in    ) accordance with
section 127(1) of    ) the Corporations Act 2001    ) (Commonwealth of
Australia) by    ) authority of its directors:    )

/s/ Joia M. Johnson

   ) Signature of director    ) Joia M. Johnson    )

  

/s/ Russell R. D’Souza

   Signature of director    Russell R. D’Souza

Address:    1000 East Hanes Mill Road Winston-Salem, North Carolina 27105
Facsimile No.:    336-319-7160 Attention:    Russell R. D’Souza

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative

Agent, Collateral Agent and as a Lender

By:   /s/ Antje Focke                                                         
Name:   Antje Focke Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:   /s/ Mary Ramsey Name:   Mary Ramsey Title:  
Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Securities (USA) Inc. as a Joint Lead Arranger,

Joint Bookrunner, and Co-Syndication Agent

By:   /s/ Robert Devir                                                     
Name:   Robert Devir Title:   Managing Director HSBC Bank USA, N.A., as a Lender
By:  

/s/ Robert Devir

Name:   Robert Devir Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Northern Trust Company, as a Lender By:   /s/ John C. Canty Name:   John C.
Canty Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

THE BANK OF NOVA SCOTIA

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Michael Grad       Name:   Michael Grad       Title:   Director      
  426 863 2835



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Citizens Bank N.A.

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Jeffrey Mills       Name:   Jeffrey Mills         Title:   Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

GOLDMAN SACHS BANK USA

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Annie Carr       Name:   Annie Carr         Title:   Authorized
Signatory



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Bank of America, N.A.

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Jason E. Guetra       Name:   Jason E. Guetra         Title:   Senior
Vice President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

BANCO SABADELL, S.A., MIAMI BRANCH

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Maurici Lladó       Name:   Maurici Lladó         Title:   Managing
Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Siemens Financial Services

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Maria Levy       Name:   Maria Levy         Title:   Vice President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

The Bank of East Asia, Limited, New York Branch

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ James Hua       Name:   James Hua         Title:   SVP



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Barclays Bank PLC

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Ronnie Glenn       Name:   Ronnie Glenn         Title:   Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

HSBC Bank USA. N.A.

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Robert Devir       Name:   Robert Devir         Title:   Managing
Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

The Bank of Tokyo-Mitsuboshi UFJ, Ltd.

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ George Stoecklein       Name:   George Stoecklein         Title:  
Managing Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

SUNTRUST BANK

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Julie Lindberg       Name:   Julie Lindberg         Title:   Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

York CLO-2 Ltd

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Kevin M. Carr       Name:   Kevin M. Carr         Title:   Director of
Operations



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Branch Banking & Trust Company

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Kelley Attayek       Name:   Kelley Attayek         Title:   Assistant
Vice President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Fifth Third Bank

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Mary Ramsey       Name:   Mary Ramsey         Title:   Senior Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Northern Trust Company

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ John C. Canty       Name:   John C. Canty         Title:   Senior Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

Deutsche Bank AG New York Branch

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Dusan Lazarov       Name:   Dusan Lazarov       Title:   Director    
   

    For any institution requiring a second signature line:

        By:   /s/ Marcus Tarkington       Name:   Marcus Tarkington        
Title:   Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (CONVERTING TERM A LENDER)

This Lender Addendum (Converting Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to convert its Existing Term A Loans into New Term A
Loans on the Closing Date in a principal amount equal to the aggregate principal
amount of such Existing Term A Loans (or such lesser amount as notified to such
Existing Term A Lender by the Administrative Agent prior to the Closing Date)
and (C) commits to make New Term A Loans to the Parent Borrower on the Closing
Date in such amount (not in excess of such commitment) as is determined by the
Administrative Agent and notified to such Converting Term A Lender.

 

  Name of


  Institution:    

 

  

 

PNC Bank, National Association

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Dawn M. Kondrat       Name:   Dawn M. Kondrat         Title:   SVP,
Credit Products Specialist



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Westpac Banking Corporation

 

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Richard Yarnold       Name:   Richard Yarnold         Title:  
Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Fifth Third Bank

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Mary Ramsey       Name:   Mary Ramsey         Title:   Senior Vice
President



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Deutsche Bank AG New York Branch

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Dusan Lazarov       Name:   Dusan Lazarov       Title:   Director    
   

    For any institution requiring a second signature line:

        By:   /s/ Marcus Tarkington       Name:   Marcus Tarkington        
Title:   Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Wells Fargo Bank, National Association

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Ekta Patel       Name:   Ekta Patel         Title:   Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Sumitomo Mitsui Banking Corporation

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Katsuyuki Kubo       Name:   Katsuyuki Kubo         Title:   Managing
Director



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM A LENDER)

This Lender Addendum (Additional Term A Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), among the Parent Borrower, the Lux
Borrower, the Australian Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other agents
and other parties party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Credit Agreement in its capacity as a New Term A Loan Lender and a
Revolving Loan Lender, (B) on the terms and subject to the conditions set forth
in the Credit Agreement, to make and fund New Term A Loans on the Closing Date
in the amount of such New Term A Loan Lender’s New Term A Loan Commitment and
(C) that as of the Closing Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

  Name of


  Institution:    

 

  

 

Bank of China, New York Branch

 

    Executing as a Converting Term A Lender and Revolving Loan Lender:        
By:   /s/ Raymond Qiao       Name:   Raymond Qiao         Title:   Managing
Director



--------------------------------------------------------------------------------

ANNEX I

FORM OF COMPLIANCE CERTIFICATE

HANESBRANDS INC.

This Compliance Certificate is delivered pursuant to clause (c) of Section 7.1.1
of the Fourth Amended and Restated Credit Agreement, dated as of December 15,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Hanesbrands Inc. (the “Parent
Borrower”), the other Borrowers party thereto, the Lenders, BRANCH BANKING &
TRUST COMPANY, FIFTH THIRD SECURITIES, INC., THE BANK OF NOVA SCOTIA, THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD. AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
co-documentation agents (in such capacities, the “Co-Documentation Agents”),
BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, PNC CAPITAL MARKETS LLC, AND SUNTRUST BANK, as the
co-syndication agents (in such capacities, the “Co-Syndication Agents”),
JPMORGAN CHASE BANK, N.A., as the administrative agent and the collateral agent
(in such capacities, the “Administrative Agent” and “Collateral Agent”,
respectively), and JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, HSBC SECURITIES
(USA) INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), PNC CAPITAL
MARKETS LLC, AND SUNTRUST BANK, as the joint lead arrangers and joint
bookrunners (in such capacities, the “Lead Arrangers”). Terms used herein that
are defined in the Credit Agreement, unless otherwise defined herein, have the
meanings provided (or incorporated by reference) in the Credit Agreement.

The Parent Borrower hereby certifies, represents and warrants as follows in
respect of the period (the “Computation Period”) commencing on             
    ,             and ending on             ,              (such latter date
being the “Computation Date”) and with respect to the Computation Date:

Defaults. As of the Computation Date, no Default had occurred and was
continuing. 1

Financial Covenants.

a. Leverage Ratio. The Leverage Ratio on the Computation Date was             ,
as computed on Attachment 1 hereto. The maximum Leverage Ratio permitted
pursuant to clause (i) of Section 7.2.4 of the Credit Agreement on the
Computation Date was             .

b. Interest Coverage Ratio. The Interest Coverage Ratio on the Computation Date
was             , as computed on Attachment 2 hereto. The minimum Interest
Coverage Ratio permitted pursuant to clause (ii) of Section 7.2.4 of the Credit
Agreement on the Computation Date was             .

Subsidiaries: Except as set forth below, no Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate. The formation
and/or acquisition of such Subsidiary was in compliance with Section 7.1.8 of
the Credit Agreement.

 

 

1  If a Default has occurred, specify the details of such default and the action
that the Parent Borrower or other Obligor has taken or proposes to take with
respect thereto.



--------------------------------------------------------------------------------

[Insert names of any new entities.]

2[Excess Cash Flow: The Excess Cash Flow was $        , as computed on
Attachment 3 hereto.] Such amount multiplied by the Applicable Percentage (which
is     % based on the Leverage Ratio set forth above) is $        . Such amount
minus the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent there was a
corresponding reduction of the Revolving Loan Commitment Amount pursuant to
Section 2.2.1 of the Credit Agreement) made during the Computation Period or, at
the option of the Parent Borrower, after year-end and prior to when such Excess
Cash Flow prepayment is due (which was $        ) is equal to $        . As a
result, 3[we are required to make a mandatory prepayment in such amount] 4[we
are not required to make a mandatory prepayment of Excess Cash Flow]

Neither the Parent Borrower nor any Obligor has changed its legal name or
jurisdiction of organization, during the Computation Period, except as indicated
on Attachment 3 hereto.

The descriptions of the calculations set forth in this Compliance Certificate
are sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.
In the event any conflict between the terms of this Compliance Certificate and
the Credit Agreement, the Credit Agreement shall control, and any executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of such
executed Compliance Certificate.

 

2  Use in the case of a Compliance Certificate delivered pursuant to clause
(c) of Section 7.1.1 of the Credit Agreement if applicable, beginning with the
Fiscal Year 2018.

3  Use if amount is positive.

4  Use if amount is zero or less.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Borrower has caused this Compliance Certificate
to be executed and delivered, and the certification and warranties contained
herein to be made, by the treasurer, chief financial or accounting Authorized
Officer of the Parent Borrower, solely in such capacity and not as an
individual, as of                  , 20    .

 

HANESBRANDS INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment 1

(to     /    /    Compliance

Certificate)

LEVERAGE RATIO

on                     

(the “Computation Date”)

Leverage Ratio:

 

1.      Total Debt: on the Computation Date, in each case exclusive of (a)
intercompany Indebtedness between the Parent Borrower and its Subsidiaries, (b)
any Contingent Liability in respect of any of the foregoing, (c) any Permitted
Factoring Facility, (d) any Commercial Letter of Credit, (e) any Letter of
Credit or other credit support relating to the termination of agreements with
respect to Hedging Obligations, in each case under this clause (e), incurred in
connection with or as a result of the Transaction and (f) any Open Account
Paying Agreements, the outstanding principal amount of all Indebtedness of the
Parent Borrower and its Subsidiaries, comprised of:

  

(a)    all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments

     $              

(b)    all monetary obligations, contingent or otherwise, relative to the face
amount of all letters of credit, and banker’s acceptances issued for the account
of such Person (but only to the extent such obligations has been drawn and has
not been reimbursed within 2 Business Days thereafter)

     $              

(c)    all Capitalized Lease Liabilities of such Person

     $              

(d)    monetary obligations arising under Synthetic Leases.

     $              

(e)    all obligations of such Person pursuant to any Permitted Securitization
(other than Standard Securitization Undertakings) or any Permitted Factoring
Facility.

     $              

(f)     unrestricted cash and Cash Equivalent Investments of the Parent Borrower
and its Subsidiaries (other than any Subsidiaries organized under the laws of
China, Thailand or Vietnam) in an aggregate amount not to exceed $400 million

     $              

TOTAL DEBT: The sum of Item 1(a) through 1(e) minus Item 1(f)

     $              



--------------------------------------------------------------------------------

2.      Net Income (the aggregate of all amounts which would be included as net
income on the consolidated financial statements of the Parent Borrower and its
Subsidiaries for the Computation Period)

   $            

3.      to the extent deducted in determining Net Income, depreciation and
amortization (including amortization of deferred financing fees or costs)

   $            

4.      to the extent deducted in determining Net Income, Federal, state, local
and foreign income withholding, franchise, state single business unitary and
similar Tax expense

   $            

5.      to the extent deducted in determining Net Income, Interest Expense (the
aggregate interest expense (both, without duplication, when accrued or paid and
net of interest income paid during such period to the Parent Borrower and its
Subsidiaries) of the Parent Borrower and its Subsidiaries for such applicable
period, including the portion of any payments made in respect of Capitalized
Lease Liabilities allocable to interest expense but excluding interest expense
attributable to a Permitted Factoring Facility)

   $            

6.      to the extent deducted in determining Net Income, all amounts in respect
of extraordinary losses

   $            

7.      to the extent deducted in determining Net Income, other non-cash losses,
charges, or expenses, including impairment of long-lived assets, and non-cash
compensation expense

   $            

8.      to the extent included in determining Net Income, interest income

   $            

9.      to the extent included in determining Net Income, non-cash gains

   $            

10.    to the extent included in determining Net Income, extraordinary cash
gains

   $            

11.    to the extent included in determining Net Income, tax credits for any of
the taxes of a type described in Item 4 (to the extent not netted from the tax
expense described in such Item 4

  

12.    to the extent included in determining Net Income, any cash payments made
during such period in respect of non-cash items described in Item 7 above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred

   $            

13.    EBITDA: The sum of Items 2 through 7 minus Items 8 through 12

   $            

14.    LEVERAGE RATIO: ratio of Item 1 to Item 13

           
:1.00    



--------------------------------------------------------------------------------

Attachment 2

(to     /    /    Compliance

Certificate)

INTEREST COVERAGE RATIO

on                     

(the “Computation Date”)

Interest Coverage Ratio:

 

1.      EBITDA (see Item 13 of Attachment 1)

   $            

2.      Interest Expense of the Parent Borrower and its Subsidiaries (see Item 5
of Attachment 1)

   $            

3.      INTEREST COVERAGE RATIO: ratio of Item 1 to Item 2

           :1.00    



--------------------------------------------------------------------------------

Attachment 3

(to     /    /    Compliance

Certificate)

EXCESS CASH FLOW5

on the Computation Date

 

1.      EBITDA (see Item 13 of Attachment 1)

   $            

2.      Interest Expense actually paid in cash by the Borrower and its
Subsidiaries

   $            

3.      scheduled principal repayments with respect to the permanent reduction
of Indebtedness, to the extent actually made under the Credit Agreement

   $            

4.      all Federal, state, local and foreign income withholding, franchise,
state single business unitary and similar Taxes actually paid in cash or payable
(only to the extent related to Taxes associated with such Fiscal Year) by the
Borrower and its Subsidiaries

   $            

5.      Capital Expenditures to the extent (x) actually made by the Borrower and
its Subsidiaries in such Fiscal Year or (y) committed to be made by the Borrower
and its Subsidiaries6

   $            

6.      the portion of the purchase price paid in cash with respect to Permitted
Acquisitions and other Investments made pursuant to Section 7.2.5 of the Credit
Agreement

   $            

7.      Restricted Payments made pursuant to Section 7.2.6 of the Credit
Agreement

  

8.      without duplication to any amounts deducted in preceding Item 2 through
Item 7, all items added back to EBITDA pursuant to clause (b) of the definition
of EBITDA in the Credit Agreement that represent amounts actually paid in cash

   $            

9.      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and its Subsidiaries that are
required to be made in connection with any prepayment of Indebtedness to the
extent not financed with the proceeds of any long-term Indebtedness of the
Parent Borrower and its Subsidiaries

   $            

 

5  Use in the case of a Compliance Certificate delivered concurrently with the
financial information pursuant to clause (b) of Section 7.1.1 of the Credit
Agreement.

6  The amounts deducted from Excess Cash Flow pursuant to clause (y) of Item 5
shall not thereafter be deducted in the determination of Excess Cash Flow for
the Fiscal Year during which such payments were actually made.



--------------------------------------------------------------------------------

10.    The sum of Items 2 through 9

   $            

11.    EXCESS CASH FLOW: Item 1 less Item 10

   $            



--------------------------------------------------------------------------------

Attachment 4

(to     /    /    Compliance

Certificate)

CHANGE OF LEGAL NAME OR JURISDICTION OF INCORPORATION

 

Name of Parent Borrower or Other Obligor

 

New Legal Name or Jurisdiction of Incorporation

     